Exhibit 10.2

 

EXECUTION COPY

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

--------------------------------------------------------------------------------

 

 

 

FIRST AMENDMENT
Dated as of January 27, 2017

 

 

 

to

 

 

 

NOTE PURCHASE AGREEMENT
Dated as of June 26, 2008

 

 

 

--------------------------------------------------------------------------------

 

 

 

Re:
$145,000,000 6.72% Senior Notes, Series B, due June 26, 2018

 

 

 

 

 





--------------------------------------------------------------------------------

 



 

FIRST AMENDMENT

 

THIS FIRST AMENDMENT dated as of January 27, 2017 (this “First Amendment”)
amends the Note Purchase Agreement dated as of June 26, 2008 (the “Note Purchase
Agreement”) among ALLIANCE RESOURCE OPERATING PARTNERS, L.P., a Delaware limited
partnership (the “Company”), each of the Subsidiary Guarantors (as defined in
the Note Purchase Agreement) listed on the signature pages hereto, and each of
the institutional investors listed on the signature pages hereto (collectively,
the “Noteholders”):

 

RECITALS:

 

A.     The Company and each of the Purchasers (as defined in the Note Purchase
Agreement) heretofore entered into the Note Purchase Agreement, pursuant to
which the Company issued $350,000,000 aggregate principal amount of its Senior
Notes consisting of (a) $205,000,000 aggregate principal amount of its 6.28%
Senior Notes, Series A, due June 26, 2015 (the “Series A Notes”), and
(b) $145,000,000 aggregate principal amount of its 6.72% Senior Notes, Series B,
due June 26, 2018 (the “Series B Notes” and, together with the Series A Notes,
are collectively referred to herein as the “Notes”).  The Company repaid the
Series A Notes on June 26, 2015.  The Noteholders are the holders of 100% of the
outstanding principal amount of the Series B Notes.

 

B.     Capitalized terms used herein shall have the respective meanings ascribed
thereto in the Note Purchase Agreement, as amended hereby, unless herein defined
or the context shall otherwise require.

 

C.     Each of the Subsidiary Guarantors will enter into the Subsidiary Guaranty
Agreement concurrently herewith pursuant to which it will guarantee the
obligations of the Company under the Note Purchase Agreement and the Notes.

 

D.     The Company has agreed to certain modifications to the terms and
provisions of the Note Purchase Agreement as set forth herein, including the
granting of collateral by the Company and certain of its Subsidiaries to a
collateral agent for the equal and ratable benefit of the Noteholders and the
lenders under the Bank Facility.

 

E.     The Noteholders have agreed to amend the Note Purchase Agreement in the
respects, but only in the respects, hereinafter set forth.

 

F.     All requirements of law have been fully complied with and all other acts
and things necessary to make this First Amendment a valid, legal and binding
instrument according to its terms for the purposes herein expressed have been
done or performed.

 

NOW, THEREFORE, upon the full and complete satisfaction of the conditions
precedent to the effectiveness of this First Amendment set forth in Section 3.1
hereof (the “Effective Date”), and in consideration of good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
Company and the Noteholders do hereby agree as follows:





 

--------------------------------------------------------------------------------

 



 

SECTION 1.     AMENDMENTS TO THE NOTE PURCHASE AGREEMENT.  The body of the Note
Purchase Agreement is amended as set forth in the attached Exhibit A, it being
understood and agreed that (a) each Schedule and Exhibit to the Note Purchase
Agreement included in such Exhibit A shall be deemed to, as applicable,
(i) replace the corresponding Schedule or Exhibit delivered as of the Original
Closing Date or (ii) be added to the Note Purchase Agreement, and
(b) Exhibit 2.2(b) to the Note Purchase Agreement shall be deleted in its
entirety.

 

SECTION 2.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

2.1.     To induce the Noteholders to execute and deliver this First Amendment
(which representations shall survive the execution and delivery of this First
Amendment), the Company represents and warrants to the Noteholders that:

 

(a)     this First Amendment, the Intercreditor Agreement and each of the
Collateral Documents has been duly authorized by all necessary corporate or
other action on the part of the Company and/or the Subsidiary Guarantors party
thereto and, in the case of each Collateral Document delivered on or prior to
the date hereof, has been duly executed and delivered by the Company and/or the
Subsidiary Guarantors party thereto, and each of this First Amendment, the Note
Purchase Agreement (as amended hereby) and each Collateral Document constitutes
(or, in the case of a Collateral Document delivered after the date hereof, will,
when executed and delivered, constitute) the legal, valid and binding
obligation, contract and agreement of the Company and/or the Subsidiary
Guarantors party thereto enforceable against such Person(s) in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws or equitable principles relating to
or limiting creditors’ rights generally;

 

(b)     the execution and delivery of this First Amendment, the Intercreditor
Agreement and each of the Collateral Documents by the Company and/or the
Subsidiary Guarantors party thereto and the performance hereof and thereof, and
of the Note Purchase Agreement, as amended hereby, by the Company and/or the
Subsidiary Guarantors party thereto will not (1) violate (i) any provision of
law, statute, rule or regulation or any such Person’s articles or certificate of
incorporation or bylaws or other charter documents, (ii) any order of any court
or any rule, regulation or order of any other agency or government binding upon
any such Person, or (iii) any provision of any indenture, agreement or other
instrument to which any such Person is a party or by which its properties or
assets are or may be bound, or (2) result in a breach or constitute (alone or
with due notice or lapse of time or both) a default under any indenture,
agreement or other instrument referred to in clause (1)(iii) of this
Section 2.1(b);

 

(c)     no consent, approval or authorization of, or registration, filing or
declaration with, any Governmental Authority is required in connection with the
execution and delivery of this First Amendment, the Intercreditor Agreement or
any





-2-

--------------------------------------------------------------------------------

 



Collateral Document by the Company and/or any Subsidiary Guarantor party thereto
or the performance hereof or thereof or of the Note Purchase Agreement, as
amended hereby, by the Company or any Subsidiary Guarantor party thereto;

 

(d)     all the representations and warranties contained in Section 5 of the
Note Purchase Agreement, as amended hereby, are true and correct in all material
respects with the same force and effect as if made by the Company on and as of
the Effective Date (except to the extent such representations and warranties
expressly refer to an earlier date, in which case they were true and correct in
all material respects as of such earlier date);

 

(e)     after giving effect to this First Amendment and the Bank Facility, no
Default or Event of Default exists; and no Default or Event of Default under the
Bank Facility exists or would result from the effectiveness of this First
Amendment;

 

(f)     the Persons appearing as Subsidiary Guarantors on the signature pages to
this First Amendment constitute all Persons who are required to be Subsidiary
Guarantors pursuant to the terms of the Note Purchase Agreement as amended
hereby; and

 

(g)     neither the Company nor any Subsidiary has paid or agreed to pay, and
neither the Company nor any Subsidiary will pay or agree to pay, any fees or
other consideration to any Person in connection with the closing of the Bank
Facility, other than (i) commitment fees and similar fees given in consideration
of a new extension of credit under the Bank Facility, (ii) structuring,
arrangement or similar fees solely for the account of the administrative agent
and other lead arrangers and syndication agents or an affiliate thereof under
the Bank Facility and (iii) out-of-pocket fees and expenses of legal counsel to
the lenders under the Bank Facility and out-of-pocket fees and expenses of legal
counsel to the Company and the Subsidiary Guarantors.

 

SECTION 3.     CONDITIONS TO EFFECTIVENESS OF THIS FIRST AMENDMENT.

 

3.1.     This First Amendment shall not become effective until, and shall become
effective when, each and every one of the following conditions shall have been
satisfied to the satisfaction of the Noteholders (which satisfaction shall be
evidenced by the release from escrow of the signature page of the Noteholders to
this First Amendment by Schiff Hardin LLP, special counsel to the Noteholders):

 

(a)     counterparts of this First Amendment, duly executed by the Company, the
Subsidiary Guarantors and the Noteholders, shall have been delivered to the
Noteholders (or their special counsel);

 

(b)     counterparts of the Intercreditor Agreement, duly executed by each of
the parties thereto, shall have been delivered to the Noteholders (or their
special counsel);





-3-

--------------------------------------------------------------------------------

 



 

(c)     counterparts of the Subsidiary Guaranty Agreement, duly executed by each
of the Subsidiary Guarantors, shall have been delivered to the Noteholders (or
their special counsel);

 

(d)     counterparts of each of the Collateral Documents required to be
delivered on or prior to the date hereof by the Note Purchase Agreement, as
amended hereby, as are necessary to grant in favor of the Collateral Agent Liens
in and to the Collateral as contemplated by this First Amendment and the Bank
Facility, duly executed by the Company and/or the Subsidiary Guarantors party
thereto and the Collateral Agent, shall have been delivered to the Noteholders
(or their special counsel), together with:

 

(i)     certificates and instruments, if any, representing the securities
Collateral referred to therein accompanied by undated stock powers or
instruments of transfer executed in blank;

 

(ii)     UCC financing statements in form appropriate for filing under the UCC
of all jurisdictions that the Noteholders may deem necessary or desirable in
order to perfect the Liens created under the Security Agreement, covering the
Collateral described in the Security Agreement (except to the extent such
Collateral is fixtures or “as extracted” collateral);

 

(iii)     certified copies of UCC, United States Patent and Trademark Office and
United States Copyright Office, tax and judgment lien searches, or equivalent
reports or searches, each of a recent date listing all effective financing
statements, lien notices or comparable documents (together with copies of such
financing statements and documents) that name the Company or any Subsidiary
Guarantor as debtor and that are filed in those state and county jurisdictions
in which the Company or such Subsidiary Guarantor is organized or maintains its
principal place of business and such other searches that are required by the
Perfection Certificate or that the Noteholders deem necessary or appropriate,
none of which encumber the Collateral covered or intended to be covered by the
Collateral Documents (other than Permitted Liens);

 

(iv)     a Perfection Certificate, duly executed by the Company and each
Subsidiary Guarantor; and

 

(v)     evidence that all other actions, recordings and filings that the
Noteholders may deem necessary or desirable in order to perfect the Liens
created under the Collateral Documents (except with respect to fixture filings
related to the Mortgaged Properties and “as-extracted” collateral filings) have
been taken;

 

(e)     the Company shall have delivered to each Noteholder (or special counsel
to the Noteholders) certified copies of the Bank Facility and, to the extent
requested by





-4-

--------------------------------------------------------------------------------

 



the Noteholders, the other Related Documents, all of which shall be in form and
substance reasonably satisfactory to the Noteholders;

 

(f)     the Noteholders (or their special counsel) shall have received
(1) copies of the articles or certificate of incorporation or organization of
the Company and each Subsidiary Guarantor, together with all amendments,
certified by the appropriate governmental officer in its jurisdiction of
incorporation or organization, (2) a certificate of good standing for the
Company and each Subsidiary Guarantor and (if applicable) each general partner
or managing member thereof, dated as of a recent date and certified by the
Secretary of State or other appropriate governmental officer in its jurisdiction
of incorporation or organization, (3) a certificate of the Secretary of State or
other appropriate governmental officer of each jurisdiction in which the Company
or any Subsidiary Guarantor or (if applicable) any general partner or managing
member thereof is required to be qualified to do business, dated as of a recent
date and stating that such Person is duly qualified and in good standing as a
foreign corporation, limited partnership or limited liability company, as
applicable, in such State and has filed all annual reports required to be filed
to the date of such certificate, (4) copies, certified by the Secretary or
Assistant Secretary of the Company and each Subsidiary Guarantor, of its bylaws,
operating agreement or other internal governance documents, together with all
amendments thereto, and (5) copies, certified by the Secretary or Assistant
Secretary of the Company and each Subsidiary Guarantor, of the resolutions or
actions of its Board of Directors or other governing body authorizing the
execution of this First Amendment, the Intercreditor Agreement and the
Collateral Documents to which such Person is a party;

 

(g)     the Noteholders (or their special counsel) shall have received an
incumbency certificate, executed by a Secretary or Assistant Secretary of the
Company and each Subsidiary Guarantor, which shall identify by name and title
and bear the signatures of the authorized officers of such Person authorized to
sign this First Amendment, the Intercreditor Agreement and each Collateral
Document to which it is a party;

 

(h)     (1) the representations and warranties of the Company set forth in
Section 2 hereof are true and correct on and with respect to the date hereof and
(2) before giving effect to the transactions contemplated by this First
Amendment and the other Related Documents, no event shall have occurred since
December 31, 2015 that could reasonably be expected to have a Material Adverse
Effect, and each Noteholder shall have received an Officer’s Certificate
certifying as to the matters in the foregoing clauses (1) and (2);

 

(i)     the Noteholders shall have received a certificate attesting to the
Solvency of the Company and each Subsidiary Guarantor, in each case individually
and together with its Subsidiaries, before and after giving effect to the
transactions contemplated by this First Amendment and the other Related
Documents, from the chief financial officer (or person performing similar
functions) of the Company;





-5-

--------------------------------------------------------------------------------

 



 

(j)     the Noteholders shall have received a five year Business Plan in form
and scope satisfactory to the Noteholders;

 

(k)     the Noteholders shall have received a favorable opinion of (1) Rose
Grasch Camenisch Mains PLLC, special counsel for the Company and the Subsidiary
Guarantors, in substantially the form of such opinion pre-approved by counsel to
the Noteholders prior to the Effective Date, and (2) Stoll Keenon Ogden PLLC,
New York counsel for the Company and the Subsidiary Guarantors, in substantially
the form of such opinion pre-approved by counsel to the Noteholders prior to the
Effective Date;

 

(l)     the Noteholders shall have received such other documents and
certificates as the Noteholder or their special counsel may reasonably request
relating to any legal matters relating to the Company or any of its
Subsidiaries, this First Amendment, the Intercreditor Agreement or the
Collateral Documents, all in form and substance satisfactory to the Noteholders
and their counsel; and

 

(m)     the Company shall have paid the fees and expenses of Schiff Hardin LLP,
special counsel to the Noteholders, in connection with the negotiation,
preparation, execution and delivery of this First Amendment and the
Intercreditor Agreement and the transactions contemplated hereby and thereby.

 

SECTION 4.     MISCELLANEOUS.

 

4.1.     This First Amendment shall be construed in connection with and as part
of the Note Purchase Agreement, and except as amended or otherwise affected
hereby, all terms, conditions and covenants contained in the Note Purchase
Agreement and the Notes are hereby ratified and shall be and remain in full
force and effect.

 

4.2.     Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this First Amendment
may refer to the Note Purchase Agreement without making specific reference to
this First Amendment but nevertheless all such references shall include this
First Amendment unless the context otherwise requires.

 

4.3.     None of the terms or conditions of this First Amendment may be changed,
modified, waived or canceled orally or otherwise, except in writing and in
accordance with Section 17.1 of the Note Purchase Agreement, as amended hereby.

 

4.4.     The descriptive headings of the various Sections or parts of this First
Amendment are for convenience only and shall not affect the meaning or
construction of any of the provisions hereof.

 

4.5.     This First Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York, excluding





-6-

--------------------------------------------------------------------------------

 



choice-of-law principles of the law of such State that would permit the
application of the laws of a jurisdiction other than such State.

 

4.6.     The execution and delivery hereof by the parties hereto shall
constitute a contract between the parties hereto for the uses and purposes
hereinabove set forth, and this First Amendment may be executed in any number of
counterparts, each executed counterpart constituting an original, but all
together only one agreement.

 

[Remainder of page intentionally left blank.]

 

 



-7-

--------------------------------------------------------------------------------

 



 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

 

By:

ALLIANCE RESOURCE MANAGEMENT

 

 

 

 

 

GP, LLC, its Managing General Partner

 

 

 

 

By:

/s/ Cary P. Marshall

 

Name:

Cary P. Marshall

 

Title:

Vice President-Corporate Finance and Treasurer

 





[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 



 

 

ALLIANCE COAL, LLC

 

ALLIANCE DESIGN GROUP, LLC

 

ALLIANCE LAND, LLC

 

ALLIANCE MINERALS, LLC

 

ALLIANCE PROPERTIES, LLC

 

ALLIANCE RESOURCE PROPERTIES, LLC

 

ALLIANCE SERVICE, INC.

 

ALLIANCE WOR PROPERTIES, LLC

 

ARP SEBREE, LLC

 

ARP SEBREE SOUTH, LLC

 

BACKBONE MOUNTAIN, LLC

 

CR MACHINE SHOP, LLC

 

CR SERVICES, LLC

 

EXCEL MINING, LLC

 

GIBSON COUNTY COAL, LLC

 

HAMILTON COUNTY COAL, LLC

 

HOPKINS COUNTY COAL, LLC

 

MATRIX DESIGN GROUP, LLC

 

MC MINING, LLC

 

METTIKI COAL, LLC

 

METTIKI COAL (WV), LLC

 

MID-AMERICA CARBONATES, LLC

 

MT. VERNON TRANSFER TERMINAL, LLC

 

PENN RIDGE COAL, LLC

 

PONTIKI COAL, LLC

 

RIVER VIEW COAL, LLC

 

ROUGH CREEK MINING, LLC

 

SEBREE MINING, LLC

 

STEAMPORT, LLC

 

TUNNEL RIDGE, LLC

 

UC COAL, LLC

 

UC MINING, LLC

 

UC PROCESSING, LLC

 

WARRIOR COAL, LLC

 

WEBSTER COUNTY COAL, LLC

 

WHITE COUNTY COAL, LLC

 

WHITE OAK RESOURCES LLC

 

WOR LAND 6, LLC

 

 

 

By:

/s/ Cary P. Marshall

 

Name:

Cary P. Marshall

 

Title:

Vice President-Corporate Finance and Treasurer





[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 



 

 

MATRIX DESIGN INTERNATIONAL, LLC

 

 

 

 

 

 

 

 

 

By:

/s/ Cary P. Marshall

 

 

Name:

Cary P. Marshall

 

 

Title:

Authorized Agent

 





[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 



 

Accepted and Agreed to:

 

 

 

ENSIGN PEAK ADVISORS, INC.

 

 

 

 

 

 

 

 

 

By

/s/ Matthew D. Dall

 

 

Name:

Matthew D. Dall

 

 

Title:

Head of Credit Research

 

 



[Signature Page to First Amendment]

--------------------------------------------------------------------------------

 



 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

 

 

 

 

 

 

By

/s/ Timothy M. Laczkowski

 

 

Vice President

 





12

--------------------------------------------------------------------------------

 



 

 

THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA

 

 

 

 

 

 

 

 

 

By

/s/ Brian Keating

 

 

Name:

Brian Keating

 

 

Title:

Managing Director

 





13

--------------------------------------------------------------------------------

 



 

 

PROTECTIVE LIFE INSURANCE COMPANY

 

 

 

 

 

 

 

 

 

By

/s/ Philip E. Passafiume

 

 

Name:

Philip E. Passafiume

 

 

Title:

Director, Fixed Income

 





14

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA

 

 

 

 

 

By:

Allianz Investment Management LLC as the authorized signatory and investment
manager

 

 

 

 

By

/s/ Lawrence Halliday

 

 

Name:

Lawrence Halliday

 

 

Title:

Managing Director

 





15

--------------------------------------------------------------------------------

 



 

 

LIFE INSURANCE COMPANY OF THE SOUTHWEST

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Ebersole

 

 

Name:

Andrew Ebersole

 

 

Title:

Head of Private Placements

 





16

--------------------------------------------------------------------------------

 



 

 

EQUITRUST LIFE INSURANCE COMPANY

 

 

 

 

 

By:

Guggenheim Partners Investment Management, LLC, as Advisor

 

 

 

 

By:

/s/ Kevin M. Robinson

 

 

Name:

Kevin M. Robinson

 

 

Title:

Attorney-in-Fact

 





17

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

TRANSAMERICA PREMIER LIFE INSURANCE COMPANY

 

 

 

 

 

By:

AEGON USA Investment Management, its investment manager

 

 

 

 

By

/s/ Bill Henricksen

 

 

Name:

Bill Henricksen

 

 

Title:

Vice President

 





18

--------------------------------------------------------------------------------

 



 

 

OHIO NATIONAL LIFE ASSURANCE CORPORATION

 

 

 

 

By

/s/ Gary Rodmaker

 

 

Name:

Gary Rodmaker

 

 

Title:

Vice President

 

 

THE OHIO NATIONAL LIFE INSURANCE COMPANY

 

 

 

 

By

/s/ Gary Rodmaker

 

 

Name:

Gary Rodmaker

 

 

Title:

Vice President

 





19

--------------------------------------------------------------------------------

 



 

 

NATIONAL GUARDIAN LIFE INSURANCE COMPANY

 

 

 

 

By

/s/ R.A. Mucci

 

 

Name:

R.A. Mucci

 

 

Title:

Executive Vice President & Treasurer

 

 

 

 

 

 

SETTLERS LIFE INSURANCE COMPANY

 

 

 

 

By

/s/ R.A. Mucci

 

 

Name:

R.A Mucci

 

 

Title:

VP & Treasurer

 





20

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

PECAN RE INC.

 

 

 

 

By:

Conning, Inc. (f/k/a Conning Asset Management Company), as Investment Manager

 

 

 

 

 

 

 

By:

/s/ Samuel Otchere

 

 

Name:

Samuel Otchere

 

 

Title:

Director

 





21

--------------------------------------------------------------------------------

 



 

 

FARM BUREAU LIFE INSURANCE COMPANY

 

 

 

 

By

/s/ Herman L. Riva

 

 

Name:

Herman L. Riva

 

 

Title:

Securities Vice President

 

 



22

--------------------------------------------------------------------------------

 



 

EXHIBIT A

 

COMPOSITE COPY TO REFLECT MODIFICATIONS PURSUANT TO THE FIRST AMENDMENT DATED AS
OF JANUARY 27, 2017

 

 

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

$205,000,000 6.28% Senior Notes, Series A, due June 26, 2015

$145,000,000 6.72% Senior Notes, Series B, due June 26, 2018

 

--------------------------------------------------------------------------------

 

NOTE PURCHASE AGREEMENT

 

--------------------------------------------------------------------------------

 

Dated as of June 26, 2008

 

 

 

 

 



 

--------------------------------------------------------------------------------

 



 

 

 

 

SECTION 1.

AUTHORIZATION OF NOTES


1 

 

 

 

SECTION 2.

SALE AND PURCHASE OF NOTES


1 

 

 

 

Section 2.1.     Purchase and Sale of Notes


1 

 

 

 

Section 2.2.     Subsidiary Guaranty Agreement


1 

 

 

 

SECTION 3.

CLOSING


2 

 

 

 

SECTION 4.

CONDITIONS TO CLOSING


3 

 

 

 

Section 4.1.     Representations and Warranties


3 

 

 

 

Section 4.2.     Performance; No Default


3 

 

 

 

Section 4.3.     Compliance Certificates


3 

 

 

 

Section 4.4.     Opinions of Counsel


4 

 

 

 

Section 4.5.     Subsidiary Guaranty Agreement


4 

 

 

 

Section 4.6.     Intercreditor Agreement


4 

 

 

 

Section 4.7.     Purchase Permitted by Applicable Law, Etc


4 

 

 

 

Section 4.8.     Sale of Other Notes


5 

 

 

 

Section 4.9.     Payment of Special Counsel Fees


5 

 

 

 

Section 4.10.     Private Placement Number


5 

 

 

 

Section 4.11.     Changes in Legal Structure


5 

 

 

 

Section 4.12.     Funding Instructions


5 

 

 

 

Section 4.13.     Proceedings and Documents


5 

 

 

 

SECTION 5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY


5 

 

 

 

Section 5.1.     Organization; Power and Authority


5 

 

 

 

Section 5.2.     Authorization, Etc


6 

 

 

 

Section 5.3.     Disclosure


6 

 

 

 

Section 5.4.     Organization and Ownership of Shares of Subsidiaries;
Affiliates


7 

 

 

 

Section 5.5.     Financial Statements; Material Liabilities


7 

 

 

 

Section 5.6.     Compliance with Laws, Other Instruments, Etc


8 

 

 

 

Section 5.7.     Governmental Authorizations, Etc


8 

 

 

 

Section 5.8.     Litigation; Observance of Agreements, Statutes and Orders


8 

 

 

 

Section 5.9.     Taxes


9 

 

 

 

Section 5.10.     Title to Property; Leases


9 

 

 

 

Section 5.11.     Licenses, Permits, Etc


9 

 

 

 

Section 5.12.     Compliance with ERISA


9 

 





 

--------------------------------------------------------------------------------

 



 

 

 

Section 5.13.     Private Offering by the Company


10 

 

 

 

Section 5.14.     Use of Proceeds; Margin Regulations


11 

 

 

 

Section 5.15.     Existing Debt; Future Liens


11 

 

 

 

Section 5.16.     Foreign Assets Control Regulations, Etc


11 

 

 

 

Section 5.17.     Status under Certain Statutes


12 

 

 

 

Section 5.18.     Notes Rank Pari Passu


12 

 

 

 

Section 5.19.     Environmental Matters


12 

 

 

 

Section 5.20.     Reserves Relating to Mining Business


13 

 

 

 

Section 5.21.     ERISA


13 

 

 

 

Section 5.22.     Liens


13 

 

 

 

Section 5.23.     Investments


13 

 

 

 

Section 5.24.     Collateral Matters


13 

 

 

 

Section 5.25.     Mining Facilities


14 

 

 

 

Section 5.26.     Mortgaged Properties


14 

 

 

 

SECTION 6.

REPRESENTATIONS OF THE PURCHASERS


15 

 

 

 

Section 6.1.     Purchase for Investment


15 

 

 

 

Section 6.2.     Source of Funds


15 

 

 

 

SECTION 7.

INFORMATION AS TO THE COMPANY


17 

 

 

 

Section 7.1.     Financial and Business information


17 

 

 

 

Section 7.2.     Officer’s Certificate


21 

 

 

 

Section 7.3.     Visitation


22 

 

 

 

SECTION 8.

PREPAYMENT OF THE NOTES


22 

 

 

 

Section 8.1.     Maturity


22 

 

 

 

Section 8.2.     Optional Prepayments with Make-Whole Amount


22 

 

 

 

Section 8.3.     [Reserved]


23 

 

 

 

Section 8.4.     Change in Control


23 

 

 

 

Section 8.5.     Allocation of Partial Prepayments


25 

 

 

 

Section 8.6.     Maturity; Surrender, Etc


25 

 

 

 

Section 8.7.     Purchase of Notes


25 

 

 

 

Section 8.8.     Make-Whole Amount


25 

 

 

 

SECTION 9.

AFFIRMATIVE COVENANTS


26 

 

 

 

Section 9.1.     Compliance with Law


27 

 

 

 

Section 9.2.     Insurance


27 

 





ii

--------------------------------------------------------------------------------

 



 

Section 9.3.     Maintenance of Properties


27 

 

 

 

Section 9.4.     Payment of Taxes


27 

 

 

 

Section 9.5.     Legal Existence, Etc


28 

 

 

 

Section 9.6.     Ranking; Covenant to Secure Notes Equally


28 

 

 

 

Section 9.7.     Performance of Related Documents


28 

 

 

 

Section 9.8.     Maintenance of Controlled Reserve Base


28 

 

 

 

Section 9.9.     Books and Records


29 

 

 

 

Section 9.10.     Security


29 

 

 

 

Section 9.11.     Post First Amendment Covenants


32 

 

 

 

Section 9.12.     Compliance with Terms of Leases


36 

 

 

 

Section 9.13.     Most Favored Lender


36 

 

 

 

SECTION 10.

NEGATIVE COVENANTS


37 

 

 

 

Section 10.1.     Financial Covenants


37 

 

 

 

Section 10.2.     Liens


37 

 

 

 

Section 10.3.     Debt


39 

 

 

 

Section 10.4.     Change in Nature of Business


41 

 

 

 

Section 10.5.     Sales, Etc. of Assets


41 

 

 

 

Section 10.6.     Mergers, Etc


42 

 

 

 

Section 10.7.     Investments in Other Persons


43 

 

 

 

Section 10.8.     Restricted Payments


44 

 

 

 

Section 10.9.     Lease Obligations


45 

 

 

 

Section 10.10.     Amendments of Constitutive Documents


45 

 

 

 

Section 10.11.     Accounting Changes.


45 

 

 

 

Section 10.12.     Prepayments, Etc. of Debt


46 

 

 

 

Section 10.13.     Amendment of Bank Facility, Cavalier Credit Agreement or
Subordination Provisions Governing Intercompany Debt


46 

 

 

 

Section 10.14.     Partnerships, Etc


46 

 

 

 

Section 10.15.     Speculative Transactions


46 

 

 

 

Section 10.16.     Formation of Subsidiaries


46 

 

 

 

Section 10.17.     Payment Restrictions Affecting Subsidiaries


46 

 

 

 

Section 10.18.     Subsidiary Guaranty Agreement


47 

 

 

 

Section 10.19.     Transactions with Affiliates


48 

 

 

 

Section 10.20.     Economic Sanctions, Etc


48 

 





iii

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

SECTION 11.

EVENTS OF DEFAULT


48 

 

 

 

SECTION 12.

REMEDIES ON DEFAULT, ETC


51 

 

 

 

Section 12.1.     Acceleration


51 

 

 

 

Section 12.2.     Other Remedies


52 

 

 

 

Section 12.3.     Rescission


52 

 

 

 

Section 12.4.     No Waivers or Election of Remedies, Expenses, Etc


52 

 

 

 

SECTION 13.

REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES


53 

 

 

 

Section 13.1.     Registration of Notes


53 

 

 

 

Section 13.2.     Transfer and Exchange of Notes


53 

 

 

 

Section 13.3.     Replacement of Notes


53 

 

 

 

SECTION 14.

PAYMENTS ON NOTES


54 

 

 

 

Section 14.1.     Place of Payment


54 

 

 

 

Section 14.2.     Home Office Payment


54 

 

 

 

SECTION 15.

EXPENSES, ETC


54 

 

 

 

Section 15.1.     Transaction Expenses


54 

 

 

 

Section 15.2.     Stamp Taxes, Etc


55 

 

 

 

Section 15.3.     Survival


55 

 

 

 

SECTION 16.

SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT


55 

 

 

 

SECTION 17.

AMENDMENT AND WAIVER


56 

 

 

 

Section 17.1.     Requirements


56 

 

 

 

Section 17.2.     Solicitation of Holders of Notes


56 

 

 

 

Section 17.3.     Binding Effect, Etc


57 

 

 

 

Section 17.4.     Notes Held by Company, Etc


58 

 

 

 

SECTION 18.

NOTICES


58 

 

 

 

SECTION 19.

REPRODUCTION OF DOCUMENTS


59 

 

 

 

SECTION 20.

CONFIDENTIAL INFORMATION


59 

 

 

 

SECTION 21.

SUBSTITUTION OF PURCHASER


60 

 

 

 

SECTION 22.

MISCELLANEOUS


60 

 

 

 

Section 22.1.     Successors and Assigns


60 

 

 

 

Section 22.2.     Payments Due on Non-Business Days


61 

 

 

 

Section 22.3.     Accounting Terms


61 

 

 

 

Section 22.4.     Severability


61 

 





iv

--------------------------------------------------------------------------------

 



 

 

 

 

Section 22.5.     Construction, Etc


61 

 

 

 

Section 22.6.     Counterparts


61 

 

 

 

Section 22.7.     Governing Law


62 

 

 

 

Section 22.8.     Jurisdiction and Process; Waiver of Jury Trial


62 

 

 

 

Section 22.9.     Recourse Only to the Company and the Subsidiary Guarantors;
Non-Recourse to the General Partner, the Special General Partner and Associated
Persons


62 

 

 

 

Section 22.10.     Collateral Matters


63 

 

 



v

--------------------------------------------------------------------------------

 



 

SCHEDULE A

−

INFORMATION RELATING TO PURCHASERS

 

 

 

SCHEDULE B

−

DEFINED TERMS

 

 

 

SCHEDULE 2.2(a)

−

Subsidiary Guarantors

 

 

 

SCHEDULE 5.1

−

Company Equity Interests

 

 

 

SCHEDULE 5.3

−

Disclosure Materials

 

 

 

SCHEDULE 5.4

−

Subsidiaries of the Company and Ownership of Subsidiary Stock

 

 

 

SCHEDULE 5.5

−

Specified Financial Statements as of date of Closing

 

 

 

SCHEDULE 5.5A

−

Specified Financial Statements as of date of First Amendment

 

 

 

SCHEDULE 5.8

−

Certain Litigation

 

 

 

SCHEDULE 5.15

−

Existing Debt

 

 

 

SCHEDULE 5.15A

−

Debt Existing on the Date of the First Amendment

 

 

 

SCHEDULE 5.21

−

Existing Plans

 

 

 

SCHEDULE 5.23

−

Debt and Equity Securities

 

 

 

SCHEDULE 5.25

−

Mines and Mining Facilities

 

 

 

SCHEDULE 5.26

−

Mortgaged Property

 

 

 

SCHEDULE 9.11(d)(ii)

−

Title Policies Properties

 

 

 

SCHEDULE 9.11(d)(v)

−

Material Leased Surface Properties

 

 

 

SCHEDULE 10.2

−

Existing Liens

 

 

 

SCHEDULE 10.3(c)

−

Surviving Debt

 

 

 

SCHEDULE 10.7

−

Existing Investments

 

 

 

SCHEDULE 10.19

−

Schedule of Specified Affiliate Transactions

 





 

--------------------------------------------------------------------------------

 



 

EXHIBIT 1

−

Form of 6.28% Senior Note, Series A due June 26, 2015

 

 

 

EXHIBIT 2

−

Form of 6.72% Senior Note, Series B, due June 26, 2018

 

 

 

EXHIBIT 2.2(a)

−

Form of Subsidiary Guaranty Agreement

 

 

 

EXHIBIT 4.4(a)

−

Form of Opinion of Special Counsel for the Company and Original Subsidiary
Guarantors

 

 

 

EXHIBIT 4.4(b)

−

Form of Opinion of Counsel for the Company and the Original Subsidiary
Guarantors

 

 

 

EXHIBIT 4.4(c)

−

Form of Opinion of Special Counsel for the Purchasers

 

 



 

--------------------------------------------------------------------------------

 



 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

1717 South Boulder Avenue

Tulsa, Oklahoma 74119

 

$205,000,000 6.28% Senior Notes, Series A, due June 26, 2015

$145,000,000 6.72% Senior Notes, Series B, due June 26, 2018

 

Dated as of June 26, 2008

 

TO EACH OF THE PURCHASERS LISTED IN

SCHEDULE A HERETO:

 

Ladies and Gentlemen:

 

ALLIANCE RESOURCE OPERATING PARTNERS, L.P., a Delaware limited partnership (the
“Company”), agrees with each of the purchasers whose names appear at the end
hereof (each, a “Purchaser” and, collectively, the “Purchasers”) as follows:

 

SECTION 1.     AUTHORIZATION OF NOTES.

 

The Company will authorize the issue and sale of (a) $205,000,000 aggregate
principal amount of its 6.28% Senior Notes, Series A, due June 26, 2015 (the
“Series A Notes”) and (b) $145,000,000 aggregate principal amount of its 6.72%
Senior Notes, Series B, due June 26, 2018 (the “Series B Notes”; the Series A
Notes and the Series B Notes being hereinafter collectively referred to as the
“Notes”, such term to include any such notes issued in substitution therefor
pursuant to Section 13).  The Notes shall be substantially in the form set out
in Exhibit 1 or Exhibit 2, as the case may be.  Certain capitalized and other
terms used in this Agreement are defined in Schedule B; and references to a
“Schedule” or an “Exhibit” are, unless otherwise specified, to a Schedule or an
Exhibit attached to this Agreement.

 

SECTION 2.     SALE AND PURCHASE OF NOTES.

 

Section 2.1.     Purchase and Sale of Notes.  Subject to the terms and
conditions of this Agreement, the Company will issue and sell to each Purchaser
and each Purchaser will purchase from the Company, at the Closing provided for
in Section 3, Notes in the principal amount and of the same series specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof.  The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.

 

Section 2.2.     Subsidiary Guaranty Agreement.  (a)The payment by the Company
of all amounts due with respect to the Notes will be absolutely and
unconditionally guaranteed by the Subsidiaries listed on Schedule
2.2(a) (collectively, the “Original Subsidiary Guarantors” and together with any
additional Subsidiary who delivers a guaranty pursuant to Section 10.18, the





1

--------------------------------------------------------------------------------

 



“Subsidiary Guarantors”) pursuant to the amended and restated guaranty agreement
substantially in the form of Exhibit 2.2(a) attached hereto and made a part
hereof (as the same may be amended, modified, restated, extended or renewed, the
“Subsidiary Guaranty Agreement”).

 

(b)     The enforcement of the rights and benefits in respect of the Subsidiary
Guaranty Agreement and the Collateral Documents and the allocation of proceeds
thereof shall be subject to the Intercreditor Agreement.

 

(c)     The holders of the Notes acknowledge and agree that such holders will
discharge and release any Subsidiary Guarantor from the Subsidiary Guaranty
Agreement to which it is a party pursuant to the written request of the Company,
provided that (i) either (1) such Subsidiary Guarantor has been released and
discharged as an obligor and guarantor under and in respect of all Debt of the
Company due and owing pursuant to the Bank Facility and all other Qualified Debt
Agreements or (2) such Subsidiary Guarantor is sold, disposed of or otherwise
transferred within the limitations of Section 10.5, the Bank Facility and all
other Qualified Debt Agreements, and the Company so certifies to the holders of
the Notes in a certificate which accompanies such request for release and
discharge, (ii) any such release and discharge shall be expressly conditioned
upon receipt by the holders of the Notes of a written agreement executed by the
Company pursuant to which the Company shall agree that if, for any reason
whatsoever, the Subsidiary Guarantor to be released thereafter becomes an
obligor or guarantor under and in respect of any Debt of the Company, then the
Company shall cause such Subsidiary Guarantor to contemporaneously provide
written notice thereof to the holders of the Notes accompanied by an executed
Subsidiary Guaranty Agreement of such Subsidiary Guarantor, and (iii) at the
time of such release and discharge, the Company shall deliver a certificate of a
Responsible Officer to the holders of the Notes to the effect that no Default or
Event of Default exists immediately prior to such release and discharge or would
exist immediately after giving effect thereto.

 

(d)     The Company agrees that it will not, nor will it permit any Subsidiary
or Affiliate to, directly or indirectly, pay or cause to be paid any
consideration or remuneration, whether by way of supplemental or additional
interest, fee or otherwise, to any creditor of the Company or of any Subsidiary
Guarantor as consideration for or as an inducement to the entering into by any
such creditor of any release or discharge of any Subsidiary Guarantor with
respect to any liability of such Subsidiary Guarantor as an obligor or guarantor
under or in respect of Debt of the Company, unless such consideration or
remuneration is concurrently paid, on the same terms, ratably to the Noteholders
of all of the Notes then outstanding.

 

SECTION 3.     CLOSING.

 

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street,
Chicago, Illinois 60603, at 10:00 a.m. Chicago time, at a closing (the
“Closing”) on June 26, 2008 or on such other Business Day thereafter on or prior
to June 26, 2008 as may be agreed upon by the Company and the Purchasers.  At
the Closing, the Company will deliver to each Purchaser the Notes of the series
to be purchased by such Purchaser in the form of a single Note of each series of
the Notes so to be purchased or such greater number of Notes in denominations of
at least $200,000 as such Purchaser may request, dated the date of the Closing
and registered in such Purchaser’s name (or in the name of its nominee), against
delivery by such Purchaser to the Company or its order of





2

--------------------------------------------------------------------------------

 



immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to the
bank and the account number thereof specified in the Funding Instruction Letter
delivered pursuant to Section 4.12.  If at the Closing the Company shall fail to
tender such Notes to any Purchaser as provided above in this Section 3, or any
of the conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.

 

SECTION 4.     CONDITIONS TO CLOSING.

 

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

 

Section 4.1.     Representations and Warranties.  (a)The representations and
warranties of the Company in this Agreement shall be correct (or, if not
qualified by a standard of materiality, correct in all material respects) when
made and at the time of the Closing (except to the extent the same relate to an
earlier date, in which case they shall have been correct (or, if not qualified
by a standard of materiality, correct in all material respects) as of such
earlier date).

 

(b)     The representations and warranties of each Subsidiary Guarantor in the
Subsidiary Guaranty Agreement shall be correct when made and at the time of the
Closing (except to the extent the same relate to an earlier date, in which case
they shall have been correct (or, if not qualified by a standard of materiality,
correct in all material respects) as of such earlier date).

 

Section 4.2.     Performance; No Default.  (a)The Company shall have performed
and complied in all material respects with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or at the Closing, and after giving effect to the issue and sale of the
Notes (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default or Event of Default shall have occurred and be
continuing.  Neither the Company nor any Subsidiary shall have entered into any
transaction since the date of the Memorandum that would have been prohibited by
Section 10 had such Section applied since such date.

 

(b)     Each Subsidiary Guarantor shall have performed and complied in all
material respects with all agreements and conditions contained in the Subsidiary
Guaranty Agreement required to be performed and complied with by it prior to or
at the Closing, and after giving effect to the issue and sale of Notes (and the
application of the proceeds thereof as contemplated by Section 5.14), no Default
or Event of Default shall have occurred and be continuing.

 

Section 4.3.     COMPLIANCE CERTIFICATES.

 

(a)     Officer’s Certificate. The Company shall have delivered to such
Purchaser an Officer’s Certificate, dated the date of the Closing, certifying
that the conditions specified in Sections 4.1(a),  4.2(a) and 4.9 have been
fulfilled.





3

--------------------------------------------------------------------------------

 



 

(b)     Subsidiary Guarantor Officer’s Certificate.  Each Subsidiary Guarantor
shall have delivered to such Purchaser a certificate of an authorized officer
(or, in the case of Alliance Coal, LLC, a certificate of an officer of its
managing member), dated the date of the Closing, certifying that the conditions
set forth in Sections 4.1(b),  4.2(b) and 4.9 have been fulfilled.

 

(c)     Secretary’s Certificate.  The Company shall have delivered to such
Purchaser a certificate of the Secretary or Assistant Secretary of its managing
general partner, dated the date of Closing, certifying as to the resolutions
attached thereto and other legal proceedings relating to the authorization,
execution and delivery by the Company of the Notes and this Agreement.

 

(d)     Subsidiary Guarantor Secretary’s Certificate.  Each Subsidiary Guarantor
shall have delivered to such Purchaser a certificate of its Secretary or
Assistant Secretary (or, in the case of Alliance Coal, LLC, a certificate of the
Secretary or Assistant Secretary of its managing member), dated the date of
Closing, certifying as to the resolutions attached thereto and other legal
proceedings relating to the authorization, execution and delivery by such
Subsidiary Guarantor of the Subsidiary Guaranty Agreement.

 

Section 4.4.     Opinions of Counsel.  Such Purchaser shall have received
opinions in form and substance satisfactory to such Purchaser, dated the date of
the Closing, (a) from Katten Muchin Rosenman LLP, counsel for the Company and
the Original Subsidiary Guarantors, substantially in the form set forth in
Exhibit 4.4(a) (and the Company hereby instructs its counsel to deliver such
opinion to the Purchasers), (b) from R. Eberley Davis, Esq., counsel for the
Company and the Original Subsidiary Guarantors, substantially in the form set
forth in Exhibit 4.4(b) (and the Company hereby instructs such counsel to
deliver such opinion to such Purchasers) and (c) from Chapman and Cutler LLP,
the Purchasers’ special counsel in connection with such transactions,
substantially in the form set forth in Exhibit 4.4(c) and covering such other
matters incident to such transactions as such Purchaser may reasonably request.

 

Section 4.5.     Subsidiary Guaranty Agreement.  Such Purchaser shall have
received a counterpart original of the Subsidiary Guaranty Agreement, duly
executed and delivered by each Original Subsidiary Guarantor, and said
Subsidiary Guaranty Agreement shall be in full force and effect.

 

Section 4.6.     Intercreditor Agreement.  Such Purchaser shall have received a
counterpart original of the Intercreditor Agreement, duly executed and delivered
by each Purchaser, each Original Subsidiary Guarantor, the Company and JPMorgan
Chase Bank, N.A. as Paying Agent under the Bank Facility, and said Intercreditor
Agreement shall be in full force and effect.

 

Section 4.7.     Purchase Permitted by Applicable Law, Etc.  On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty





4

--------------------------------------------------------------------------------

 



 

or liability under or pursuant to any applicable law or regulation, which law or
regulation was not in effect on the date hereof.  If requested by such
Purchaser, such Purchaser shall have received an Officer’s Certificate
certifying as to such matters of fact as such Purchaser may reasonably specify
to enable such Purchaser to determine whether such purchase is so permitted.

 

Section 4.8.     Sale of Other Notes.  Contemporaneously with the Closing, the
Company shall sell to each other Purchaser, and each other Purchaser shall
purchase, the Notes to be purchased by it at the Closing as specified in
Schedule A.

 

Section 4.9.     Payment of Special Counsel Fees.  Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the Closing
the fees, charges and disbursements of the Purchasers’ special counsel referred
to in Section 4.4 to the extent reflected in a statement of such counsel
rendered to the Company at least one Business Day prior to the Closing.

 

Section 4.10.     Private Placement Number.  A Private Placement Number issued
by Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each series of the Notes.

 

Section 4.11.     Changes in Legal Structure.  Neither the Company nor any of
the Original Subsidiary Guarantors shall have changed its respective
jurisdiction of incorporation or organization, as applicable, or been a party to
any merger or consolidation or succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in Schedule 5.5 other than any merger,
consolidation or succession to liabilities of any Person in connection with an
Asset Acquisition that is permitted under the terms hereof.

 

Section 4.12.     Funding Instructions.  At least three Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company (the “Funding
Instruction Letter”) confirming the information specified in Section 3 including
(a) the name and address of the transferee bank, (b) such transferee bank’s ABA
number and (c) the account name and number into which the purchase price for the
Notes is to be deposited.

 

Section 4.13.     Proceedings and Documents.  All legal and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

 

SECTION 5.     REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to each Purchaser that:

 

Section 5.1.     Organization; Power and Authority.  The Company is a limited
partnership duly formed and validly existing under the laws of the State of
Delaware, and is duly





5

--------------------------------------------------------------------------------

 



 

licensed or qualified as a foreign limited partnership in each jurisdiction in
which such qualification is required by law, other than those jurisdictions as
to which the failure to be so qualified could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
Company has the legal power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver this Agreement and
the Notes and to perform the provisions hereof and thereof.  The name of each
Person holding an Equity Interest in the Company (including a description of the
nature of such interest) is set forth on Schedule 5.1.

 

Section 5.2.     Authorization, Etc.  (a)This Agreement and the Notes have been
duly authorized by all necessary legal action on the part of the Company, and
this Agreement constitutes, and upon execution and delivery thereof each Note
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by (i) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

(b)     Authorization by Original Subsidiary Guarantors.  The Subsidiary
Guaranty Agreement has been duly authorized by all necessary action on behalf of
the applicable Original Subsidiary Guarantor, and the Subsidiary Guaranty
Agreement constitutes a legal valid and binding obligation of the applicable
Original Subsidiary Guarantor enforceable against such Original Subsidiary
Guarantor in accordance with its terms, except as such enforceability may be
limited by (i) applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

Section 5.3.     Disclosure.  The Company, through its agents, Citigroup Global
Capital Markets and JP Morgan Securities Inc., delivered to each Purchaser a
copy of a Private Placement Memorandum, dated May 2008 (the “Memorandum”),
relating to the transactions contemplated hereby.  As of the date of the
Closing, the Memorandum fairly describes, in all material respects, the general
nature of the business and principal properties of the Company and its
Subsidiaries.  Except as disclosed in Schedule 5.3, as of the date of the
Closing, this Agreement, the Memorandum and the documents, certificates or other
writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated hereby and identified in Schedule
5.3, together with the MLP’s (i) annual report on Form 10-K for the period ended
December 31, 2007, (ii) quarterly report on Form 10-Q for the quarterly period
ended March 31, 2008 and (iii) all current reports filed on Form 8-K since
December 31, 2007, whether or not incorporated by reference, in whole or in
part, in the Memorandum, and the financial statements listed in Schedule 5.5
(this Agreement, the Memorandum and such documents, certificates or other
writings and such financial statements delivered (or, in the case of the
periodic or current reports filed on Forms 10-K, 10-Q or 8-K, made available on
the SEC’s website) to each Purchaser prior to June 6, 2008 being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made.  As of the date of the Closing, except
as disclosed in the Disclosure Documents, since December 31, 2007, there has
been no change in





6

--------------------------------------------------------------------------------

 



 

the financial condition, operations, business, properties or prospects of the
Company or any of its Subsidiaries except changes that individually or in the
aggregate could not reasonably be expected to have a Material Adverse
Effect.  As of the date of the Closing, there is no fact known to the Company
that could reasonably be expected to have a Material Adverse Effect that has not
been set forth herein or in the Disclosure Documents.  As of the date of the
Closing, after giving effect to the execution and delivery of the Notes, this
Agreement and the Subsidiary Guaranty Agreement and the consummation of the
transactions contemplated herein and therein, the Company and the Original
Subsidiary Guarantors will be Solvent.

 

Section 5.4.     Organization and Ownership of Shares of Subsidiaries;
Affiliates.  (a)Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) of the Company’s Subsidiaries, showing, as to each Subsidiary,
whether such Subsidiary is an Original Subsidiary Guarantor, the correct name
thereof, the jurisdiction of its organization or formation, and the percentage
of shares, interests or units of each class of its Capital Stock outstanding and
owned by the Company and each other Subsidiary and (ii) of the Company’s
Affiliates, other than Subsidiaries.

 

(b)     All of the outstanding shares, interests or units of Capital Stock of
each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid (to the extent required
under the Partnership Agreement or by the Subsidiary’s operating agreement, in
the case of a partnership, or a limited liability company) and nonassessable
(except as such non-assessability may be affected by the Delaware Revised
Uniform Limited Partnership Act in the case of the Company or by Section 18-607
of the Delaware Limited Liability Company Act or Section 275.230 of the Kentucky
Limited Liability Company Act, as applicable, in the case of a limited liability
company) and are owned by the Company or another Subsidiary free and clear of
any Lien (except as otherwise disclosed in Schedule 5.4).

 

(c)     Each Subsidiary identified in Schedule 5.4 is a limited liability
company, corporation or other legal entity duly organized or formed and, validly
existing under the laws of its jurisdiction of organization or formation, and is
duly qualified in each jurisdiction in which such qualification is required by
law, other than those jurisdictions as to which the failure to be so qualified
or in good standing could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Each such Subsidiary has the legal
power and authority to own or hold under lease the properties it purports to own
or hold under lease and to transact the business it transacts and proposes to
transact.

 

(d)     No Subsidiary is a party to, or otherwise subject to, any legal,
regulatory, contractual or other restriction (other than this Agreement, the
Bank Facility and the agreements listed on Schedule 5.4 and customary
limitations imposed by applicable law or similar statutes) restricting the
ability of such Subsidiary to make any distributions of profits to the Company
or any of its Subsidiaries that owns outstanding shares of Capital Stock of such
Subsidiary.

 

Section 5.5.     Financial Statements; Material Liabilities.  As of the date of
the Closing, the Company has delivered to each Purchaser copies of the
consolidated financial statements of the Company and its Subsidiaries listed on
Schedule 5.5.  As of the date of the First





7

--------------------------------------------------------------------------------

 



 

Amendment, the Company has delivered to each Purchaser copies of the
consolidated financial statements of the Company and its Subsidiaries listed on
Schedule 5.5A.  All of said financial statements (including in each case the
related schedules and notes) fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
respective dates specified in such financial statements and the consolidated
results of their operations and cash flows for the respective periods so
specified and have been prepared in accordance with GAAP consistently applied
throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments).  The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents.

 

Section 5.6.     Compliance with Laws, Other Instruments, Etc.  Neither the
execution, delivery and performance by the Company of this Agreement and the
Notes nor the execution, delivery and performance of the Subsidiary Guaranty
Agreement by the Original Subsidiary Guarantors will (a) contravene, result in
any breach of, or constitute a default under, or result in the creation of any
Lien in respect of any property of the Company or any Subsidiary under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
articles of formation, partnership agreement, operating agreement, corporate
charter or by-laws, or any other agreement or instrument to which the Company or
any Subsidiary is bound or by which the Company or any Subsidiary or any of
their respective properties may be bound or affected, (b) conflict with or
result in a breach of any of the terms, conditions or provisions of any order,
judgment, decree, or ruling of any court, arbitrator or Governmental Authority
applicable to the Company or any Subsidiary or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company or any Subsidiary except in the cases of clauses (a), (b) and
(c) such contraventions, breaches, defaults, conflicts and violations which
could not reasonably be expected to have a Material Adverse Effect.

 

Section 5.7.     Governmental Authorizations, Etc.  No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the (a) execution, delivery or
performance by the Company of this Agreement or the Notes or (b) the execution,
delivery and performance of the Subsidiary Guaranty Agreement by the Original
Subsidiary Guarantors.

 

Section 5.8.     Litigation; Observance of Agreements, Statutes and
Orders.  (a)Except as disclosed in Schedule 5.8, there are no actions, suits,
investigations or proceedings pending or, to the knowledge of the Company,
threatened against or affecting the Company or any Subsidiary or any property of
the Company or any Subsidiary in any court or before any arbitrator of any kind
or before or by any Governmental Authority that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(b)     Neither the Company nor any Subsidiary is in default under any term of
any agreement or instrument to which it is a party or by which it is bound, or
any order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority or is in violation of any applicable law, ordinance, rule or
regulation (including without limitation Environmental Laws, the USA Patriot Act
or any of the other laws and regulations that are referred to in Section 5.16)
of any Governmental Authority, which default or violation, individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.





8

--------------------------------------------------------------------------------

 



 

Section 5.9.     Taxes.  The Company and its Subsidiaries have filed all income
tax returns and all other material tax returns that are required to have been
filed in any jurisdiction, and have paid all taxes shown to be due and payable
on such returns and all other taxes and assessments levied upon them or their
properties, assets, income or franchises, to the extent such taxes and
assessments have become due and payable and before they have become delinquent,
except for any taxes and assessments (a) the amount of which is not individually
or in the aggregate Material or (b) the amount, applicability or validity of
which is currently being contested in good faith by appropriate proceedings and
with respect to which the Company or such Subsidiary, as the case may be, has
established adequate reserves in accordance with GAAP.  The Company knows of no
basis for any other tax or assessment that could reasonably be expected to have
a Material Adverse Effect.  The charges, accruals and reserves on the books of
the Company and its Subsidiaries in respect of federal, state or other taxes for
all fiscal periods are adequate.

 

Section 5.10.     Title to Property; Leases.  The Company and its Subsidiaries
have good and sufficient title to their respective properties that individually
or in the aggregate are Material, including all such properties reflected in the
most recent audited balance sheet of the MLP for the year ended December 31,
2007 and referred to in Section 5.5 or purported to have been acquired by the
Company or any Subsidiary after said date (except as sold or otherwise disposed
of in the ordinary course of business), in each case free and clear of Liens
prohibited by this Agreement.  All leases that individually or in the aggregate
are Material are valid and subsisting and are in full force and effect in all
material respects.  All properties of the Company and its Subsidiaries (whether
owned with a freehold or leasehold interest) that are used in the conduct of
their respective businesses and that are individually or in the aggregate,
Material, are in a sufficient state of repair and condition to enable such
businesses, taken as a whole, to be carried on effectively.

 

Section 5.11.     Licenses, Permits, Etc.  (a)The Company and its Subsidiaries
own or possess all licenses, permits, franchises, authorizations, patents,
copyrights, proprietary software, service marks, trademarks and trade names, or
rights thereto, that individually or in the aggregate are Material, without
known conflict with the rights of others other than such conflicts that could
not reasonably be expected to have a Material Adverse Effect.

 

(b)     To the best knowledge of the Company, no product of the Company or any
of its Subsidiaries infringes in any Material respect any license, permit,
franchise, authorization, patent, copyright, proprietary software, service mark,
trademark, trade name or other right owned by any other Person.

 

(c)     To the best knowledge of the Company, there is no Material violation by
any Person of any right of the Company or any of its Subsidiaries with respect
to any patent, copyright, proprietary software, service mark, trademark, trade
name or other right owned or used by the Company or any of its Subsidiaries.

 

Section 5.12.     Compliance with ERISA.  (a)The Company and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not reasonably be expected to result in a Material Adverse
Effect.  Neither the Company nor any ERISA Affiliate has incurred any liability
pursuant to Title I or IV of ERISA or the penalty or excise tax provisions of
the





9

--------------------------------------------------------------------------------

 



 

Code relating to employee benefit plans (as defined in section 3 of ERISA), and
no event, transaction or condition has occurred or exists that could reasonably
be expected to result in the incurrence of any such liability by the Company or
any ERISA Affiliate, or in the imposition of any Lien on any of the rights,
properties or assets of the Company or any ERISA Affiliate, in either case
pursuant to Title I or IV of ERISA or to such penalty or excise tax provisions
or to section 401(a)(29) or 412 of the Code, other than such liabilities or
Liens as would not be individually or in the aggregate Material.

 

(b)     The present value of the aggregate benefit liabilities under each of the
Plans that is subject to Title IV of ERISA (other than Multiemployer Plans),
determined as of the end of such Plan’s most recently ended plan year on the
basis of the actuarial assumptions specified for funding purposes in such Plan’s
most recent actuarial valuation report, did not exceed the aggregate current
value of the assets of such Plan allocable to such benefit liabilities by more
than $10,000,000 in the aggregate for all Plans.  The term “benefit liabilities”
has the meaning specified in section 4001 of ERISA and the terms “current value”
and “present value” have the meaning specified in section 3 of ERISA.

 

(c)     The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
section 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.

 

(d)     The expected post retirement benefit obligation (determined as of the
last day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Statement No. 106, without regard to
liabilities attributable to continuation coverage mandated by Section 49808 of
the Code) of the Company and its Subsidiaries is not Material.

 

(e)     The execution and delivery of this Agreement and the issuance and sale
of the Notes hereunder will not involve any transaction that constitutes a
non-exempt prohibited transaction within the meaning of Section 406(a) of ERISA,
or in connection with which a tax could reasonably be expected to be imposed
pursuant to Section 4975(c)(1)(A)-(D) of the Code.  The representation by the
Company in the first sentence of this Section 5.12(e) is made in reliance upon
and subject to the accuracy of such Purchaser’s representation in Section 6.2 as
to the sources of the funds used to pay the purchase price of the Notes to be
purchased by such Purchaser.

 

Section 5.13.     Private Offering by the Company.  Neither the Company nor
anyone authorized to act on its behalf has offered the Notes or any similar
securities for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers and not more than 65 other Institutional Investors, each of
which has been offered the Notes at a private sale for investment.  Neither the
Company nor anyone authorized to act on its behalf has taken, or will take, any
action that would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act or to the registration
requirements of any securities or blue sky laws of any applicable
jurisdiction.  For purposes of this Section 5.13 and Section 6.1 only, each
reference to the Notes shall be deemed to include a reference to the Subsidiary
Guaranty Agreement.





10

--------------------------------------------------------------------------------

 



 

Section 5.14.     Use of Proceeds; Margin Regulations.  The Company will apply
the proceeds of the sale of the Notes as set forth in Section 1 of the
Memorandum under the heading “The Offering and Use of Proceeds”.  No part of the
proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220).  Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
and its Subsidiaries and the Company does not have any present intention that
margin stock will constitute more than 5% of the value of such assets.  As used
in this Section, the terms “margin stock” and “purpose of buying or carrying”
shall have the meanings assigned to them in said Regulation U.

 

Section 5.15.     Existing Debt; Future Liens.  (a)Schedule 5.15 sets forth a
complete and correct list of all outstanding Debt of the Company and its
Subsidiaries as of the date of the Closing (including a description of the
obligors and obligees, principal amount outstanding and collateral therefor, if
any, and Guaranty thereof, if any), and Schedule 5.15A sets forth a complete and
correct list of all outstanding Debt of the Company and its Subsidiaries as of
the date of the First Amendment (including a description of the obligors and
obligees, principal amount outstanding and collateral therefor, if any, and
Guaranty thereof, if any).  Neither the Company nor any Subsidiary is in default
and no waiver of default is currently in effect in the payment of any principal
or interest on any Debt of the Company or such Subsidiary, and no event or
condition exists with respect to any Debt of the Company or any Subsidiary that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Debt to become due and payable before its
stated maturity or before its regularly scheduled dates of payment.

 

(b)     Neither the Company nor any Subsidiary has agreed or consented to cause
or permit in the future (upon the happening of a contingency or otherwise) any
of its property, whether now owned or hereafter acquired, to be subject to a
Lien not permitted by Section 10.2.

 

(c)     Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Debt of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Debt of the Company or any Subsidiary, except as specifically
indicated in Schedule 5.15 or Schedule 5.15A.

 

Section 5.16.     Foreign Assets Control Regulations, Etc.  (a) Neither the
Company nor any Controlled Entity (i) is a Blocked Person, (ii) has been
notified that its name appears or may in the future appear on a State Sanctions
List or (iii) is a target of sanctions that have been imposed by the United
Nations or the European Union.

 

(b)     Neither the Company nor any Controlled Entity (i) has violated, been
found in violation of, or been charged or convicted under, any applicable U.S.
Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption Laws or
(ii) to the Company’s knowledge, is





11

--------------------------------------------------------------------------------

 



 

under investigation by any Governmental Authority for possible violation of any
U.S. Economic Sanctions Laws, Anti-Money Laundering Laws or Anti-Corruption
Laws.

 

(c)     No part of the proceeds from the sale of the Notes hereunder:

 

(i)     constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;

 

(ii)     will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Money Laundering Laws; or

 

(iii)     will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any Governmental Official or commercial
counterparty in order to obtain, retain or direct business or obtain any
improper advantage, in each case which would be in violation of, or cause any
Purchaser to be in violation of, any applicable Anti-Corruption Laws.

 

(d)     The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti-Money Laundering Laws and
Anti-Corruption Laws.

 

Section 5.17.     Status under Certain Statutes.  Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the ICC Termination Act of 1995, as amended, or the Federal Power Act,
as amended.

 

Section 5.18.     Notes Rank Pari Passu.  The obligations of the Company under
this Agreement and the Notes, and each Original Subsidiary Guarantor’s
obligations under the Subsidiary Guaranty Agreement will, upon the issuance of
the Notes and the execution and delivery of the Subsidiary Guaranty Agreement,
respectively, rank at least pari passu in right of payment with all obligations
under the Bank Facility and each other Qualified Debt Agreement.

 

Section 5.19.     Environmental Matters.  (a)Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted raising any claim against the Company or
any of its Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as could not reasonably be expected to result in a Material
Adverse Effect.

 

(b)     Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or





12

--------------------------------------------------------------------------------

 



 

formerly owned, leased or operated by any of them or to other assets or their
use, except, in each case, such as could not reasonably be expected to result in
a Material Adverse Effect.

 

(c)     Neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them or has disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that could reasonably be expected
to result in a Material Adverse Effect.

 

(d)     All buildings on all real properties now owned, leased or operated by
the Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.20.     Reserves Relating to Mining Business.  To the best knowledge
of the Company, the Company and its Subsidiaries maintain adequate reserves for
future costs associated with any lung disease claim alleging pneumoconiosis or
silicosis or arising out of exposure or alleged exposure to coal dust or the
coal mining environment, and such reserves are not less than those required by
GAAP.

 

Section 5.21.     ERISA.  Set forth on Schedule 5.21 is a complete and accurate
list as of the date of the First Amendment of all Plans and Multiemployer Plans.

 

Section 5.22.     Liens.  There are no Liens of any nature whatsoever on any
assets of the Company or any Subsidiary Guarantor other than:  (a) Liens granted
pursuant to the Collateral Documents, (b) other Liens in existence on the date
of the First Amendment as reflected on Schedule 10.2, (c) Permitted Liens and
(d) such other Liens as permitted by the Collateral Documents.

 

Section 5.23.     Investments.  Set forth on Schedule 5.23 is a complete and
accurate list of all Investments consisting of Debt or equity securities held by
the Company or any of its Subsidiaries on the date of the First Amendment,
showing as of such date the amount, obligor or issuer and maturity, if any,
thereof.

 

Section 5.24.     Collateral Matters.  The provisions of the Collateral
Documents create legal and valid Liens on all the Collateral in favor of the
Collateral Agent, for the benefit of the Secured Parties, and, upon the filing
of appropriate UCC financing statements and, with respect to any intellectual
property, filings in the United States Patent and Trademark Office and the
United States Copyright Office, or taking such other action as may be required
for perfection under applicable law, such Liens will constitute, to the extent
required by the Collateral Documents, perfected and continuing Liens on the
Collateral, securing the obligations of the Company and the Subsidiary
Guarantors under this Agreement, the Notes and the other Note Documents and the
other Secured Obligations, enforceable against the Company and each Subsidiary
Guarantor party thereto, and having priority over all other Liens on the
Collateral except (a) to the extent any such Liens would have priority over the
Liens in favor of the Collateral Agent pursuant to any applicable law, (b) in
the case of Liens perfected only by possession (including possession of any
certificate of title) to the extent the Collateral Agent has not obtained or
does not maintain possession of such Collateral, (c) to the extent that
perfection





13

--------------------------------------------------------------------------------

 



 

of such security interests and Liens are not required by the Note Documents,
(d) Liens that are Permitted Liens under paragraphs (a), (b), (c) and (e) of the
definition of Permitted Liens, (e) Permitted Encumbrances and (f) Liens in
Collateral consisting of real property or fixtures or Liens in As-Extracted
Collateral (as defined in the Security Agreement), each of which will not be
perfected until the execution, acknowledgment and proper recordation of
Mortgages and the filing of UCC fixture filings and/or “as extracted” financing
statements, as applicable, in accordance with the requirements set forth in
Section 9.10 or 9.11(d).

 

Section 5.25.     Mining Facilities.  Each of the Company and each Subsidiary
Guarantor has an undivided fee simple title to the real property interest
(including interests in surface and/or coal mining rights) or a leasehold
interest in an undivided interest in the real property interest (including
interests in surface and/or coal mining rights) together with no less than those
real properties, easements, licenses, privileges, rights and appurtenances as
are necessary to mine, remove, process and transport coal in the manner operated
at such time (subject only to Permitted Encumbrances and such other Liens as
permitted by the Collateral Documents) to all active Mining Facilities covered
by outstanding permits, approvals, consents, franchises, licenses or similar
authorizations issued by a Governmental Authority to the Company or such
Subsidiary Guarantor to the extent necessary to conduct its business as
currently conducted and to utilize such properties for their intended purpose.
Schedule 5.25 accurately describes in all material respects all Mining
Facilities owned, leased or operated by the Company and its Subsidiaries as of
the date of the First Amendment, including the location of such Mining
Facilities and indicates which Mining Facilities are active or
inactive.  Neither the Company nor any of its Subsidiaries own, as of the date
of the First Amendment, support operations that are material to the operation of
the active Mining Facilities that are not listed on the portion of Schedule 5.26
labeled “Other” (the properties labeled “Other” on such Schedule 5.26,
collectively, the “Other Facilities”).

 

Section 5.26.     Mortgaged Properties.

 

(a)     Schedule 5.26 sets forth a complete and accurate list as of the date of
the First Amendment of the locations of the Mortgaged Property held by the
Company or any of its Subsidiaries and all leases, including Mining Leases, of
the Mortgaged Property to which Company or any of its Subsidiaries are a party
(except for those leases for which Company or any of its Subsidiaries are the
lessors), and in the case of any surface leases or subleases for the active
Mining Facilities or the Other Facilities on which facilities are located,
whether such lease, sublease or other instrument requires the consent of the
landlord or counterparty thereunder or other parties thereto in order to grant
the Liens on the Collateral to the Collateral Agent for the benefit of the
Secured Parties and the other secured parties, if any, under the Security
Agreement.

 

(b)     The Mortgages to be executed and delivered pursuant to Sections 9.10 and
9.11 will, when executed, acknowledged, delivered, filed and recorded in the
proper real estate filing office or recording offices, be, effective to create
in favor of the Collateral Agent (for the benefit of the Secured Parties) a
legal, valid and enforceable first priority Lien on all of the right, title and
interest of the Company or the applicable Subsidiary Guarantor in and to the
Mortgaged Property (as such term is defined in the applicable Mortgage)
thereunder, and when such Mortgages are filed or recorded in the proper real
estate filing or recording offices, and all





14

--------------------------------------------------------------------------------

 



 

relevant mortgage taxes and recording charges are duly paid, the Collateral
Agent (for the benefit of the Secured Parties) shall have a perfected first
priority Lien on, and security interest in, all right, title, and interest of
the Company or the applicable Subsidiary Guarantor in such Mortgaged Property
prior and superior in right to the Lien of any other person, except for
Permitted Liens and Permitted Encumbrances.

 

SECTION 6.     REPRESENTATIONS OF THE PURCHASERS.

 

Section 6.1.     Purchase for Investment.  Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof; provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control.  Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.

 

Section 6.2.     Source of Funds.  Each Purchaser, and each Person who receives
a Note in an exchange therefor or transfer thereof pursuant to Section 13.2,
severally represents that at least one of the following statements is an
accurate representation as to each source of funds (a “Source”) to be used by
such Purchaser or transferee, as applicable, to pay the purchase price of the
Notes to be purchased by such Purchaser or transferee, as applicable, hereunder:

 

(a)     the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed ten
percent (10%) of the total reserves and liabilities of the general account
(exclusive of separate account liabilities) plus surplus as set forth in the
NAIC Annual Statement filed with such Purchaser’s state of domicile; or

 

(b)     the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

 

(c)     the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of the PTE 91-38 and, except as have been disclosed by such
Purchaser to the





15

--------------------------------------------------------------------------------

 



 

Company in writing at least five (5) Business Days prior to the date this
representation is made pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

 

(d)     the Source constitutes assets of an “investment fund” (within the
meaning of Part V of the QPAM Exemption) managed by a “qualified professional
asset manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption),
no employee benefit plan’s assets that are included in such investment fund,
when combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(l) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed (i) 20% of the total client assets
managed by such QPAM, or (ii) 10% of the assets of the investment fund, the
conditions of Parts 1(c), (d), (f) and (g) of the QPAM Exemption are satisfied,
and as of the last day of its most recent calendar quarter, the QPAM does not
own a 10% or more interest in the Company and no Person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 20% or more interest in the Company (or less than 20%
but greater than 10%, if such person exercises control over the management or
policies of the Company by reason of its ownership interest) and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing at least five (5) Business Days prior to the date this representation
is made pursuant to this clause (d); or

 

(e)     the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Parts I(a), (c), (d), (g) and (h) of the INHAM Exemption are
satisfied, neither the INHAM nor a Person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(d) of the INHAM Exemption)
owns a 5% or more interest in the Company and (i) the identity of such INHAM and
(ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing at least five (5) Business
Days prior to the date this representation is made pursuant to this clause (e);
or

 

(f)     the Source is a governmental plan which is not subject to any law which
is similar to section 406 of ERIS A or section 4975 of the Code; or

 

(g)     the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing at least five (5) Business Days prior
to the date this representation is made pursuant to this clause (g); or

 

(h)     the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA and which is not subject to any
law which is similar to sections 406 of ERISA or 4975 of the Code.





16

--------------------------------------------------------------------------------

 



 

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, “party in interest” and “separate account” shall have the respective
meanings assigned to such terms in section 3 of ERISA.

 

In the event a Purchaser or transferee shall disclose a plan pursuant to clause
(c), (d), (e) or (g) of this Section 6.2 and the Company is either a “party in
interest” or “disqualified person” with respect to such plan, the Company shall
promptly deliver a certificate to such Purchaser or transferee to such
effect.  In the event the Company is either a “party in interest” or
“disqualified person” with respect to such plan, such Purchaser or transferee,
as applicable, shall use a different Source to pay the purchase price of the
Notes, and which source shall be able to make the representation set forth in
this Section 6.2.

 

SECTION 7.     INFORMATION AS TO THE COMPANY.

 

Section 7.1.     Financial and Business information.  The Company shall deliver
to each holder of Notes that is an Institutional Investor:

 

(a)     Quarterly Statements — as soon as available, but in any event within 60
days after the end of each quarterly fiscal period in each Fiscal Year of the
Company (other than the last quarterly fiscal period of each such Fiscal Year),
duplicate copies of:

 

(i)     an unaudited consolidated balance sheet of the Company and its
Subsidiaries as at the end of such quarter, and

 

(ii)     an unaudited consolidated statement of income, changes in partners’
equity and cash flows of the Company and its Subsidiaries for such quarter and
(in the case of the second and third quarters) for the portion of the Fiscal
Year ending with such quarter,

 

setting forth in each case in comparative form the figures for the corresponding
periods in the previous Fiscal Year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from normal,
recurring year-end adjustments; provided that delivery within the time period
specified above of copies of the MLP’s SEC Form 10-Q prepared in compliance with
the requirements therefor and filed with the SEC shall, so long as the only
material operating entity and other assets held by the MLP are, and the only
material liabilities of the MLP are liabilities of, the Company (including, for
this purpose, the Company’s Subsidiaries) be deemed to satisfy the requirements
of this Section 7.1(a);  provided,  further, that the Company shall be deemed to
have made such delivery of such SEC Form 10-Q if it shall have timely made such
SEC Form 10-Q available on “EDGAR” and on its home page on the worldwide web (at
the date of this Agreement located at:  http//www.ARLP.com or after the date of
this Agreement at such other web page specified in a notice to the Purchasers)
and shall have given each Purchaser prior notice of such availability on EDGAR
and on its home page in connection with each delivery (such availability and
notice thereof being referred to as “Electronic Delivery”);





17

--------------------------------------------------------------------------------

 



 

(b)     Annual Statements − as soon as available, but in any event within 120
days after the end of each Fiscal Year of the Company, duplicate copies of,

 

(i)     a consolidated balance sheet of the Company and its Subsidiaries, as at
the end of such year, and

 

(ii)     consolidated statements of income, changes in partners’ equity and cash
flows of the Company and its Subsidiaries, for such year,

 

setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by a report and opinion thereon of independent public accountants of
recognized national standing, which opinion shall be without a “going concern”
or similar qualification or exception and without any qualification or exception
as to the scope of the audit on which such opinion is based and shall state that
such financial statements present fairly, in all material respects, the
financial position of the companies being reported upon and their results of
operations and cash flows and have been prepared in conformity with GAAP, and
that the examination of such accountants in connection with such financial
statements has been made in accordance with the standards of the Public Company
Accounting Oversight Board (United States), and that such audit provides a
reasonable basis for such opinion in the circumstances; provided that the
delivery within the time period specified above of the MLP’s SEC Form 10-K for
such Fiscal Year (together with the Company’s annual report to shareholders, if
any, prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in
accordance with the requirements therefor and filed with the SEC shall, so long
as the only material operating entity and other assets held by the MLP are, and
the only material liabilities of the MLP are liabilities of, the Company
(including, for this purpose, the Company’s Subsidiaries), be deemed to satisfy
the requirements of this Section 7.1(b); and provided,  further, that the
Company shall be deemed to have made such delivery of such SEC Form 10-K if it
shall have timely made Electronic Delivery thereof;

 

(c)     SEC and Other Reports − promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by the
MLP, the Company or any Subsidiary to its principal lending banks as a whole
(excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability or to its public securities holders generally) and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the MLP, the Company or any Subsidiary with the
SEC and of all press releases and other statements made available generally by
the MLP, the Company or any Subsidiary to the public concerning developments
that are Material; provided that the Company shall be deemed to have made
delivery of such reports, statements and releases if it shall have timely made
Electronic Delivery thereof;

 

(d)     Notice of Default or Event of Default − promptly, and in any event
within five Business Days after a Responsible Officer becoming aware of the
existence of any Default or Event of Default or that any Person has given any
notice or taken any action





18

--------------------------------------------------------------------------------

 



with respect to a claimed default hereunder or that any Person has given any
notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;

 

(e)     Annual Business Plan − as soon as available, and in any event within120
days after the end of each Fiscal Year, a Business Plan;

 

(f)     Available Cash Report —within 60 days (or in the case of the fourth
fiscal quarter, 120 days) following the end of each fiscal quarter of the
Company, a report of Available Cash, cash reserves (including, in the case of
any such cash distribution the cash reserve withheld from distribution that is
necessary for the proper conduct of business (including reserves for future
capital expenditures) as set forth in the most recent Business Plan delivered to
the holders of the Notes pursuant to clause (e) above and other related items of
the Company and its Subsidiaries in form and substance satisfactory to the
Required Holders;

 

(g)     ERISA Matters − promptly, and in any event within five Business Days
after a Responsible Officer becoming aware of any of the following, a written
notice setting forth the nature thereof and the action, if any, that the Company
or an ERISA Affiliate proposes to take with respect thereto:

 

(i)     with respect to any Plan that is subject to Title IV of ERISA, any
reportable event, as defined in Section 4043(c) of ERISA and the regulations
thereunder, for which notice thereof has not been waived pursuant to such
regulations as in effect on the date hereof; or

 

(ii)     the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERIS A for the
termination of, or the appointment of a trustee to administer, any Plan that is
subject to Title IV of ERISA, or the receipt by the Company or any ERISA
Affiliate of a notice from a Multiemployer Plan that such action has been taken
by the PBGC with respect to such Multiemployer Plan; or

 

(iii)     any event, transaction or condition that could result in the
incurrence of any liability by the Company or any ERISA Affiliate pursuant to
Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;

 

(h)     Notices from Governmental Authority − promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any Federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that could reasonably be
expected to have a Material Adverse Effect;





19

--------------------------------------------------------------------------------

 



 

(i)     Resignation or Replacement of Auditors − within 10 days following the
date on which the auditors of the Company or the MLP resign or the Company or
the MLP elects to change auditors, as the case may be, notification thereof,
together with such further information as the Required Holders may request;

 

(j)     Environmental Reports; Insurance Summary — concurrently with the
delivery thereof to the administrative agent or any lender under the Bank
Facility, a copy of (i) each environmental assessment report with respect to any
property of the Company or any Subsidiary and (ii) each report summarizing the
insurance coverage then in effect for the Company and its Subsidiaries;

 

(k)     Coal and Mining Agreements − promptly after the occurrence thereof,
notice of any material change to any material coal sales agreement or material
contract, contract mining agreement or coal purchase agreements to which the
Company or any of its Subsidiaries is a party;

 

(l)     Rating Agency Reports − promptly upon receipt thereof, copies of any
statement or report furnished by any rating agency to the Company or any of its
Subsidiaries in connection with the Notes.

 

(m)     Collateral Information − concurrently with the delivery of financial
statements pursuant to Section 7.1(b), commencing with the financial statements
for the Fiscal Year ending December 31, 2017, a Perfection Certificate
Supplement and a certificate of a Responsible Officer certifying that all UCC
financing statements (including fixture filings, as applicable) or other
appropriate filings, recordings or registrations, including all refilings,
rerecordings and reregistrations, containing a description of the Collateral
have been filed of record in each governmental, municipal or other appropriate
office in each jurisdiction necessary to protect and perfect the security
interests and Liens under the Collateral Documents for a period of not less than
18 months after the date of such certificate (except as noted therein with
respect to any continuation statements to be filed within such period);

 

(n)     Change of Name, Identity or Structure — promptly, and in any event no
less than 30 days (or such lesser notice period agreed to by the Required
Holders, it being understood and agreed that any lesser notice period agreed to
in writing by the administrative agent under the Bank Facility shall be deemed
to apply to this clause (n); provided that any such notice required under this
clause (n) shall be delivered concurrently with any similar notice under the
Bank Facility) prior to any change (i) in the legal name of the Company or any
Subsidiary Guarantor, (ii) in the location of the chief executive office of the
Company or any Subsidiary Guarantor, (iii) in the identity or organizational
structure of the Company or any Subsidiary Guarantor, (iv) in the Federal
Taxpayer Identification Number or organizational identification number, if any,
of the Company or any Subsidiary Guarantor, or (v) in the jurisdiction of
organization of the Company or any Subsidiary Guarantor (in each case, including
by merging with or into any other entity, reorganizing, dissolving, liquidating,
reorganizing or organizing in any other jurisdiction), written notice (in the
form of a certificate signed by a Responsible Officer) reflecting its intention
to do so, clearly describing such change and providing





20

--------------------------------------------------------------------------------

 



such other information in connection therewith as the Collateral Agent or the
Required Holders may request, together with evidence reasonably satisfactory to
the Collateral Agent that the Company or such Subsidiary Guarantor shall have
taken all action reasonably satisfactory to the Collateral Agent to maintain the
perfection and priority of the security interest of the Collateral Agent for the
benefit of the Secured Parties in the Collateral, if applicable (and the Company
and each Subsidiary Guarantor shall promptly provide the holders of the Notes
with certified Constitutive Documents reflecting any of the changes described
above); and

 

(o)     Requested Information − with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the MLP, the Company or any of its Subsidiaries
(including, but without limitation, actual copies of the MLP’s SEC Form 10-Q and
SEC Form 10-K) or relating to the ability of the Company to perform its
obligations hereunder, under the Notes or under any other Note Document or the
ability of any Subsidiary Guarantor to perform its obligations under the
Subsidiary Guaranty Agreement or any other Note Document, as from time to time
may be reasonably requested by any such holder of Notes.

 

Section 7.2.     Officer’s Certificate.  Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer setting forth (which, in the case of Electronic Delivery of such
financial statements, shall be by separate concurrent delivery of such
certificate to each holder of Notes):

 

(a)     Covenant Compliance − the information (including detailed calculations
where applicable) required in order to establish whether the Company was in
compliance with the covenants set forth in Section 10.1, during the quarterly or
annual period covered by the statements then being furnished (including with
respect to each such Section, where applicable, the calculations of the maximum
or minimum amount, ratio or percentage, as the case may be, permissible under
the terms of such Sections, and the calculation of the amount, ratio or
percentage then in existence and specifying those adjustments in any items
abstracted by such financial statements necessary to reflect the adjustments of
GAAP provided for in this Agreement); and

 

(b)     Event of Default − a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.

 

In the event that the Company or any Subsidiary has made an election to measure
any financial liability using fair value (which election is being disregarded
for purposes of





21

--------------------------------------------------------------------------------

 



 

determining compliance with this Agreement pursuant to Section 22.3) as to the
period covered by any such financial statement, such Senior Financial Officer’s
certificate as to such period shall include a reconciliation from GAAP with
respect to such election.

 

Section 7.3.     Visitation.  The Company shall permit the representatives of
each holder of Notes that is an Institutional Investor:

 

(a)     No Default − if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers,
and (with the consent of the Company, which consent will not be unreasonably
withheld) and with an opportunity for one or more Responsible Officers to be
present, it being understood that the failure of such Responsible Officers to be
present shall not preclude the representatives of such holder from proceeding
with such meeting) its independent public accountants, and (with the consent of
the Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

 

(b)     Default − if a Default or Event of Default then exists, at the expense
of the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries) so long as one or more Responsible Officers has an
opportunity to be present, it being understood that the failure of such
Responsible Officers to be present shall not preclude the representatives of
such holder from proceeding with such meeting), all at such times and as often
as may be requested.

 

SECTION 8.     PREPAYMENT OF THE NOTES.

 

Section 8.1.     Maturity.  As provided therein, the entire unpaid principal
balance of the Notes shall be due and payable on the stated maturity date
thereof.

 

Section 8.2.     Optional Prepayments with Make-Whole Amount.  The Company may,
at its option, upon notice as provided below, prepay at any time all, or from
time to time any part of, the Notes, in an amount not less than 10% of the
aggregate principal amount of the Notes then outstanding (but if in the case of
a partial prepayment, then against each series of Notes in proportion to the
aggregate principal amount outstanding of all series of Notes), at 100% of the
principal amount so prepaid, together with interest accrued thereon to the date
of such prepayment, and the Make-Whole Amount determined for the prepayment date
with respect to such principal amount.  The Company will give each holder of
Notes written notice of each optional prepayment under this Section 8.2 not less
than 30 days and not more than 60 days prior to the date fixed for such
prepayment.  Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount of each series of the Notes to be prepaid
on such





22

--------------------------------------------------------------------------------

 



 

date, the principal amount of each Note held by such holder to be prepaid
(determined in accordance with Section 8.5), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation.  At least two Business Days prior to such
prepayment, the Company shall deliver to each holder of Notes a certificate of a
Senior Financial Officer specifying the calculation of such Make-Whole Amount as
of the specified prepayment date.

 

Section 8.3.     [Reserved].

 

Section 8.4.     Change in Control.

 

(a)     Notice of Change in Control. The Company will, within five Business Days
after any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice of such Change in Control to each holder of Notes.
If a Change in Control has occurred, such notice shall contain and constitute an
offer to prepay Notes as described in subparagraph (b) of this Section 8.4 and
shall be accompanied by the certificate described in subparagraph (c) of this
Section 8.4.

 

(b)     Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.4 shall be an offer to prepay, in accordance
with and subject to this Section 8.4, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”). Such date shall be not less than 30 days and not more than 120 days
after the date of such offer (if the Proposed Prepayment Date shall not be
specified in such offer, the Proposed Prepayment Date shall be the first
Business Day after the 45th day after the date of such offer).

 

(c)     Acceptance/Rejection. A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.4 by causing a notice of such acceptance to be
delivered to the Company not later than 15 days after receipt by such holder of
the most recent offer of prepayment. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.4 shall be deemed to
constitute rejection of such offer by such holder.

 

(d)     Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.4 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, but without
Make-Whole Amount or other premium. The prepayment shall be made on the Proposed
Prepayment Date.

 

(e)     Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.4 shall be accompanied by a certificate, executed by a Senior
Financial Officer and dated the date of such offer, specifying: (i) the Proposed
Prepayment Date; (ii) that such offer is made pursuant to this Section 8.4;
(iii) the principal amount of each Note offered to be prepaid; (iv) the interest
that would be due on each Note offered to be prepaid, accrued to the Proposed
Prepayment Date; (v) that the conditions of this Section 8.4 have been
fulfilled; and (vi) in reasonable detail, the nature and date of the Change in
Control.





23

--------------------------------------------------------------------------------

 



 

(f)     Certain Definitions.

 

“Change in Control” means the occurrence of any of the following:  (a) the
managing general partner of the Company shall at any time for any reason cease
to be either the sole or managing general partner of the MLP or (b) the AHGP
Management Investors (as defined below) shall at any time for any reason cease
to (i) possess the right, directly or indirectly, to elect or appoint a majority
of the board of directors of the managing general partner of the Company or
(ii) control, directly or indirectly, the managing general partner of the
Company.  Notwithstanding the foregoing, any transaction or series of
transactions that result in (I) Alliance Holdings GP, L.P. merging with and into
the MLP, with the MLP as the surviving entity, (II) Alliance Holdings GP, L.P.
becoming a direct or indirect Wholly Owned Subsidiary of the MLP, (III) the MLP
merging with or into Alliance Holdings GP, L.P. or a Subsidiary thereof, with
Alliance Holdings GP, L.P. or such Subsidiary as the surviving entity or
(IV) any exchange of incentive distribution rights in the MLP and/or exchange of
general partner interests in the MLP or the Company for common units of the MLP
(any such transaction described in clause (I) - (IV) above, a “Simplification
Transaction”), shall not constitute a Change in Control hereunder regardless of
whether or not, after giving effect to such Simplification Transaction, any of
the events described in the first sentence of this definition of Change in
Control shall have occurred.

 

“AHGP Management Investors” means any of (A) C-Holdings, LLC, (B) the
management, officers and/or directors of Alliance GP, LLC and/or the Company
and/or the sole or managing general partner of the Company who are also
unitholders (or partners or shareholders) of Alliance Holdings GP, L.P. or the
MLP (all such persons of management, officers and directors, collectively, the
“Management Persons”), (C) any corporation, limited liability company,
partnership, trust or other legal entity owned, directly or indirectly, by such
Management Person or by such Management Person and his or her spouse or direct
lineal descendent or, in the case of a trust, as to which such Management Person
is (either individually or together with such Management Person’s spouse) a
trustee and/or (D) any Person that is a party to that certain Transfer
Restrictions Agreement (so long as such Transfer Restrictions Agreement remains
in effect).

 

“Transfer Restrictions Agreement” means that certain Transfer Restrictions
Agreement, dated as of June 13, 2006, by and among Alliance Holdings GP, L.P.,
Alliance GP, LLC, C-Holdings, LLC, Joseph W. Craft III, Alliance Resource
Holdings II, Inc., Alliance Resource Holdings, Inc., Alliance Resource GP, LLC
and each other party named therein as a party thereto, as the same may be
amended, modified or supplemented.

 

(g)     Calculations. All calculations contemplated in this Section 8.4
involving the Capital Stock of any Person shall be made with the assumption that
all convertible Securities of such Person then outstanding and all convertible
Securities issuable upon the exercise of any warrants, options and other rights
outstanding at such time were converted at such time and that all options,
warrants and similar rights to acquire shares of Capital Stock of such Person
were exercised at such time.





24

--------------------------------------------------------------------------------

 



 

Section 8.5.     Allocation of Partial Prepayments.  In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be (a) allocated among each series of Notes in
proportion to the aggregate unpaid principal amount outstanding of all such
series of Notes and (b) with respect to the Notes of each Series, allocated pro
rata among all of the holders of such series of Notes at the time outstanding in
proportion, as nearly as practicable, to the respective unpaid principal amounts
thereof not theretofore called for prepayment.  All partial prepayments made
pursuant to Section 8.4 shall be applied only to the Notes of the holders who
have elected to participate in such prepayment.

 

Section 8.6.     Maturity; Surrender, Etc.  In the case of each prepayment of
Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount, if
any.  From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue.  Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

 

Section 8.7.     Purchase of Notes.  The Company will not and will not permit
any Subsidiary or Affiliate to purchase, redeem, prepay or otherwise acquire,
directly or indirectly, any series of the outstanding Notes or any part or
portion of any series except upon the payment or prepayment of each series of
the Notes in accordance with the terms of this Agreement and the Notes.  The
Company will promptly cancel all Notes acquired by it, any Subsidiary or any
Affiliate pursuant to any payment, prepayment or purchase of Notes pursuant to
any provision of this Agreement and no Notes may be issued in substitution or
exchange for any such Notes.

 

Section 8.8.     Make-Whole Amount.  The term “Make-Whole Amount” means, with
respect to any Note, an amount equal to the excess, if any, of the Discounted
Value of the Remaining Scheduled Payments with respect to the Called Principal
of such Note over the amount of such Called Principal; provided that the
Make-Whole Amount may in no event be less than zero.  For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings:

 

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

 

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.

 

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
.50% (50 basis points) over the yield to maturity implied by (i) the
“ask-yield(s)”





25

--------------------------------------------------------------------------------

 



reported as of 10:00 A.M. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded on
the run U.S. Treasury securities having a maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date, or (ii) if
such yields are not reported as of such time or the yields reported as of such
time are not ascertainable (including by way of interpolation), the Treasury
Constant Maturity Series Yields reported, for the latest day for which such
yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (or any comparable successor publication) for U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date.  In the case of each
determination under clause (i) or clause (ii), as the case may be, of the
preceding paragraph, such implied yield will be determined, if necessary, by
(a) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between (1) the applicable U.S. Treasury security with the maturity closest to
and greater than such Remaining Average Life and (2) the applicable U.S.
Treasury security with the maturity closest to and less than such Remaining
Average Life.  The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.

 

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

 

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1.

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

 

SECTION 9.     AFFIRMATIVE COVENANTS.

 

The Company covenants that so long as any of the Notes are outstanding:





26

--------------------------------------------------------------------------------

 



 

Section 9.1.     Compliance with Law.  The Company will, and will cause each of
its Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, Environmental Laws, the USA Patriot Act and the other laws and
regulations that are referred to in Section 5.16, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental
rules or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

Section 9.2.     Insurance.  The Company will, and will cause each of its
Subsidiaries to, (a) maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated or consistent with the existing practices of the Company
and its Subsidiaries as of the date of the First Amendment and disclosed in the
MLP’s Form 10-K for the Fiscal Year ended December 31, 2015, and (b) if at any
time any Mortgaged Property is a Flood Hazard Property, keep and maintain, at
all times flood insurance on terms and in an amount sufficient to comply with
the rules and regulations promulgated under the National Flood Insurance Act of
1968 and Flood Disaster Protection Act of 1973, each as amended from time to
time, provided that in the case of a Mortgaged Property listed on Schedule 5.26
that is a Flood Hazard Property or any real property that is acquired after the
date of the First Amendment that is a Flood Hazard Property, any evidence of the
flood insurance required to be maintained under this Section 9.2(b) shall be
delivered to the holders of the Notes prior to the effective date of the
Mortgage in respect of such Flood Hazard Property and such evidence of flood
insurance shall be subject to the reasonable approval of the Collateral
Agent.  The foregoing requirement for flood insurance shall not apply to Flood
Hazard Properties that are otherwise excluded under the definition of Excluded
Assets.

 

Section 9.3.     Maintenance of Properties.  The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times; provided that this
Section 9.3 shall not prevent the Company or any Subsidiary from discontinuing
the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

Section 9.4.     Payment of Taxes.  The Company will, and will cause each of its
Subsidiaries to, file all income tax returns and all other material tax returns
required to be filed in any jurisdiction and to pay and discharge all taxes
shown to be due and payable on such returns (and all other taxes, assessments,
governmental charges, or levies in the form of a tax) imposed on them or any of
their properties, assets, income or franchises, to the extent the same have
become due and payable and before they have become delinquent and all claims for
which sums





27

--------------------------------------------------------------------------------

 



 

have become due and payable that have or might become a Lien on properties or
assets of the Company or any Subsidiary; provided that neither the Company nor
any Subsidiary need pay any such tax, assessment, charge, levy or claim if
(a) the amount, applicability or validity thereof is contested by the Company or
such Subsidiary on a timely basis in good faith and in appropriate proceedings,
and the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary or (b) the
nonpayment of all such taxes, assessments, charges, levies and claims in the
aggregate could not reasonably be expected to have a Material Adverse Effect.

 

Section 9.5.     Legal Existence, Etc.  Subject to and except as permitted by
Section 10.6, the Company will at all times preserve and keep in full force and
effect its legal existence as a limited partnership.  Subject to and except as
permitted by Sections 10.5 and 10.6, the Company will at all times preserve and
keep in full force and effect the legal existence of each of its Subsidiaries
(unless merged into the Company or a Subsidiary) and all rights and franchises
of the Company and its Subsidiaries unless, in the good faith judgment of the
Company, the termination of or failure to preserve and keep in full force and
effect such legal existence, right or franchise could not, individually or in
the aggregate, have a Material Adverse Effect.

 

Section 9.6.     Ranking; Covenant to Secure Notes Equally.  The Company will
ensure that, at all times, all liabilities of the Company under the Notes will
rank in right of payment either pari passu or senior to all obligations under
the Bank Facility and each other Qualified Debt Agreement.

 

Section 9.7.     Performance of Related Documents.  Subject to Sections 9.5,
 10.5 and 10.6, the Company will perform and observe, and cause each of its
Subsidiaries to perform and observe, all of the terms and provisions of each
Related Document to be performed or observed by it, maintain each such Related
Document in full force and effect, enforce such Related Document in accordance
with its terms, take all such action to such end as may be from time to time
requested by the Required Holders and make to each other party to each such
Related Document such demands and requests for information and reports or for
action as the Company or any of its Subsidiaries is entitled to make under such
Related Document, except, in any case, where the failure to do so, either
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect.

 

Section 9.8.     Maintenance of Controlled Reserve Base.  The Company will
maintain a controlled reserve base of sufficient mineable tonnage of coal such
that the ratio of aggregate controlled mineable tons of coal over current annual
production levels of tons of coal per year is greater than 125% of the remaining
duration of the Notes.  For purposes of this Section 9.8, a “controlled reserve
base” of coal denotes the aggregate of coal reserves which may be economically
and legally mined by the Company or a Subsidiary at the time of the reserve
determination.  In making any determination of reserves for the purpose of this
Section 9.8, the Company may include properties (“Option Properties”) which may
be acquired by the Company or a Subsidiary under a valid and enforceable option
or purchase contract which is subject to no conditions other than the payment of
the purchase price provided for under such option or contract (the “Contract
Price”); provided that to the extent and for so long as the Company shall elect
to include Option Properties in any such determination, (a) the amount equal to
the Contract Price could then be incurred as Debt without causing a Default or
Event of Default to exist (the





28

--------------------------------------------------------------------------------

 



 

“Notional Debt”) and (b) assuming for all purposes of Section 10.1 that an
amount equal to all such Notional Debt was considered to be outstanding.

 

Section 9.9.     Books and Records.  The Company will, and will cause each of
its Subsidiaries to, maintain proper books of record and account, in which full
and correct entries in all material respects shall be made of all financial
transactions and the assets and business of the Company and each Subsidiary, in
conformity with GAAP and all applicable requirements of any Governmental
Authority having legal or regulatory jurisdiction over the Company, or such
Subsidiary, as the case may be. The Company and its Subsidiaries have devised a
system of internal accounting controls sufficient to provide reasonable
assurances that their respective books, records, and accounts accurately reflect
all transactions and dispositions of assets and the Company will, and will cause
each of its Subsidiaries to, continue to maintain such system.

 

Section 9.10.     Security.

 

(a)     The Company will:

 

(i)     within 45 days after any Subsidiary is required to deliver a Subsidiary
Guaranty Supplement to the Subsidiary Guaranty Agreement pursuant to
Section 10.18, furnish to the holders of the Notes a description of such
Subsidiary’s real and personal properties (whether tangible, intangible, or
mixed property, but excluding Excluded Assets), in detail satisfactory to the
Required Holders;

 

(ii)     within 45 days after any acquisition of Material Acquired Real
Properties (or, if earlier, the date of delivery of the following pursuant to
the Bank Facility), furnish to the holders of the Notes a description of any
Material Acquired Real Properties of such Subsidiary, in detail reasonably
satisfactory to the Collateral Agent;

 

(iii)     within 45 days after any Subsidiary is required to deliver a
Subsidiary Guaranty Supplement to the Subsidiary Guaranty Agreement pursuant to
Section 10.18, take, and cause such Subsidiary to take, whatever action
(including, without limitation, execution and delivery of Collateral Documents),
in all such cases, as specified by the Collateral Agent or the Required Holders
and in form and substance reasonably satisfactory to the Collateral Agent
(including delivery to the Collateral Agent of all certificates, if any,
representing the Capital Stock in and of such Subsidiary and all documents
required to be delivered pursuant to Section 3 of the First Amendment or
Section 9.11(d)(vii)), in all such cases to the same extent that such documents
and instruments would have been required to have been delivered by Persons that
were Subsidiary Guarantors on the date of the First Amendment, securing payment
of all obligations of such Subsidiary Guarantor under the Note Documents;

 

(iv)     with respect to any Material Acquired Real Properties, within 60 days
after the acquisition thereof (or, if earlier, the date on which any of the
following actions is taken pursuant to the Bank Facility), cause such Subsidiary
and each direct and indirect parent of such Subsidiary to take, whatever action
(including, without limitation, the recording of mortgages, deeds of trust,
assignments, the filing of UCC financing statements, the giving of notices and
the endorsement of notices on title documents) as





29

--------------------------------------------------------------------------------

 



 

may be necessary or advisable in the reasonable opinion of the Collateral Agent
to vest in the Collateral Agent (or in any representative of the Collateral
Agent designated by it in accordance with the Intercreditor Agreement) valid and
subsisting first priority, perfected Liens on the Material Acquired Real
Properties, in favor of the Collateral Agent for the benefit of the Secured
Parties to secure the obligations of the Company and the Subsidiary Guarantors
under the Notes and the other Note Documents and the other Secured Obligations
in accordance with the terms and conditions of the Collateral Documents, subject
in any case to Permitted Liens, Permitted Encumbrances and terms of leases and
conveyance instruments, including without limitation delivery of each item set
forth in Section 9.11(d) with respect to the property to be mortgaged;

 

(v)     by March 15 of each year, commencing with March 15, 2018, with respect
to any real property that is associated with an active Mining Facility described
on Schedule 5.25 and was acquired during the prior calendar year and was not a
Material Acquired Real Property (an “Additional Real Property”), cause such
Subsidiary and each direct and indirect parent of such Subsidiary to take,
whatever action (including, without limitation, the recording of mortgages,
deeds of trust, assignments, the filing of UCC financing statements, the giving
of notices and the endorsement of notices on title documents) as may be
necessary or advisable in the reasonable opinion of the Collateral Agent to vest
in the Collateral Agent (or in any representative of the Collateral Agent
designated by it in accordance with the Intercreditor Agreement) valid and
subsisting first priority, perfected Liens on such Additional Real Property, in
favor of the Collateral Agent for the benefit of the Secured Parties to secure
the obligations of the Company and the Subsidiary Guarantors under the Notes and
the other Note Documents and the other Secured Obligations in accordance with
the terms and conditions of the Collateral Documents, subject in any case to
Permitted Liens, Permitted Encumbrances and terms of leases and conveyance
instruments, including without limitation delivery of each item set forth in
Section 9.11(d) with respect to the property to be mortgaged;

 

(vi)     with respect to any Material Acquired Real Properties, and as a
condition precedent to delivery of any Mortgage, comply with the flood hazard
determination requirements set forth in Section 9.11(d)(vii), and if any
Material Acquired Real Properties that constitute real property or leasehold
interest in real property is a Flood Hazard Property, within 60 days after the
acquisition thereof (or, if earlier, the date of compliance pursuant to the Bank
Facility), comply with the flood insurance requirements set forth in
Section 9.2(b) and Section 9.11(d)(vii);

 

(vii)     with respect to any Additional Real Properties, comply with the
requirements set forth in Section 9.11(d)(vii), and if any Additional Real
Property that constitutes real property or leasehold interest in real property
is a Flood Hazard Property, by March 15 of the year following acquisition,
commencing March 15, 2018, comply with the flood insurance requirements set
forth in Section 9.2(b) and Section 9.11(d)(vii);

 

(viii)     contemporaneously with the delivery of such Collateral Documents
required to be delivered to the holders of the Notes or the Collateral Agent,
upon the request of the Required Holders in their reasonable discretion, deliver
to the holders of





30

--------------------------------------------------------------------------------

 



 

the Notes a signed copy of an opinion of counsel for the Company and the
Subsidiary Guarantors reasonably acceptable to the Required Holders, as to the
validity and enforceability of the agreements entered into pursuant to this
Section 9.10(a) and as to such other related matters as the Required Holders may
reasonably request;

 

(ix)     within 45 days after acquisition of any Material Acquired Real
Properties (or, if earlier, the date of delivery of the following pursuant to
the Bank Facility), provide or cause the applicable Subsidiary Guarantor to
provide, to the Collateral Agent and the holders of the Notes a legal
description of all such Material Acquired Real Properties, as applicable, from
which any As-Extracted Collateral (as defined in the Security Agreement) will be
severed or to which As-Extracted Collateral (as defined in the Security
Agreement) otherwise relates, together with the name of the record owner of such
Material Acquired Real Properties, as applicable, the county in which such
Material Acquired Real Properties is located and such other information as may
be necessary or desirable to file real property related financing statements or
mortgages under Section 9-502(b) or 9-502(c) of the UCC or any similar legal
requirements;

 

(x)     by February 15 of each year, commencing with February 15,
2018,  provide, or cause the applicable Subsidiary Guarantor to provide, to the
Collateral Agent and the holders of the Notes a legal description of all such
Additional Real Properties acquired during the prior year, as applicable, from
which any As-Extracted Collateral (as defined in the Security Agreement) will be
severed or to which As-Extracted Collateral (as defined in the Security
Agreement) otherwise relates, together with the name of the record owner of such
Additional Real Properties, as applicable, the county in which such Additional
Real Properties is located and such other information as may be necessary or
desirable to file real property related financing statements or mortgages under
Section 9-502(b) or 9-502(c) of the UCC or any similar legal requirements;

 

(xi)     at any time and from time to time, promptly execute and deliver any and
all further instruments and documents and take all such other action as the
Required Holders may reasonably deem necessary or desirable in perfecting and
preserving the first priority Liens, subject to Permitted Liens and Permitted
Encumbrances, of such mortgages, pledges, assignments, security agreement
supplements, intellectual property security agreement supplements and security
agreements as required under the terms of the Note Documents; and

 

(xii)     promptly upon request by the Required Holders, (1) correct, and cause
each of its Subsidiaries promptly to correct, any material defect or error (as
to which both the Company and the Required Holders agree in good faith
constitutes a defect or error) that may be discovered in any Note Document or in
the execution, acknowledgment, filing or recordation thereof, and (2) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Required Holders may reasonably require from time to
time in order to (A) carry out more effectively the purposes of the Note
Documents, (B) to the fullest extent permitted by applicable law, subject the
Company’s and/or a Subsidiary Guarantor’s or any of its Subsidiaries’
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral





31

--------------------------------------------------------------------------------

 



 

Documents, (C) perfect and maintain the validity, effectiveness and priority of
any of the Collateral Documents and any of the Liens intended to be created
thereunder and (D) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Note
Document or under any other instrument executed in connection with any Note
Document to which the Company or any of its Subsidiaries is or is to be a party,
and cause each of its Subsidiaries to do so.

 

(b)     The time periods set forth in Section 9.10(a) may be extended upon the
request of the Company, if (i) the Company and the Subsidiary Guarantors are
diligently pursuing same, in the sole discretion of the Required Holders and
(ii) the administrative agent under the Bank Facility has agreed to such
extension.  Notwithstanding the foregoing, if the administrative agent under the
Bank Facility has agreed in writing to an extension of the time period for any
requirement under the Bank Facility that is similar to a requirement in
Section 9.10(a), then such extension shall, upon notice to the holders of the
Notes, automatically apply to such requirement in Section 9.10(a), without the
approval or consent of the Required Holders; provided that such extension shall
in no event exceed 60 days after the original period of time specified in
Section 9.10(a) for such requirement and provided,  further, that such extension
shall be deemed to end on the date of compliance with the corresponding
requirement under the Bank Facility.  Any documentation delivered pursuant to
Section 9.10(a) shall constitute a Note Document hereunder and any such document
creating or purporting to create a Lien in favor of the Collateral Agent for the
benefit of the Secured Parties shall constitute a Collateral Document hereunder.

 

(c)     This Section 9.10 shall not apply to Excluded Assets.

 

Section 9.11.     Post First Amendment Covenants.  As promptly as practicable,
and in any event within the time periods after the date of the First Amendment
(or such later date as the Required Holders may agree to in their sole
discretion or as otherwise provided below), the Company and each Subsidiary
Guarantor, as applicable, will take the following actions and execute and
deliver the following documents to the Collateral Agent and each holder of a
Note: (a)     no later than 30 days after the date of the First Amendment,
certificates of insurance, and related policy endorsements, each in form
reasonably satisfactory to the Collateral Agent, naming the Collateral Agent on
behalf of the Secured Parties, as an additional insured and/or loss payee, as
the case may be, under all insurance policies (including flood insurance
policies) maintained with respect to the assets and properties of the Company
and the Subsidiary Guarantors that constitute Collateral;

 

(b)     no later than 90 days after the date of the First Amendment, Deposit
Account Control Agreements and the Securities Account Control Agreement, in each
case to the extent defined pursuant to the Security Agreement and duly executed
by the appropriate parties;

 

(c)     no later than 90 days after the date of the First Amendment, to the
extent obtainable after using commercially reasonable efforts, landlord waivers
and collateral access agreements, in each case, to the extent required under the
Security Agreement and duly executed by the appropriate
parties.  Notwithstanding anything to the contrary in this Agreement, if the
Company shall fail to obtain the landlord waivers and collateral access
agreements within the





32

--------------------------------------------------------------------------------

 



 

specified time period, after using commercially reasonable efforts to do so, the
Company shall have no further obligation to execute and deliver to the
Collateral Agent the same and the covenant set forth in this
 Section 9.11(c) with respect to such landlord waivers and collateral access
agreements shall be deemed to be satisfied by the Company.  The Company shall
promptly, upon request by the Required Holders, provide the holders of the Notes
with a report in reasonable detail summarizing the commercially reasonable
efforts undertaken to obtain the landlord waivers and collateral access
agreements referenced in this Section 9.11(c);

 

(d)     no later than 90 days after the date of the First Amendment, deeds of
trust, trust deeds, deeds to secure debt, mortgages, leasehold mortgages and
leasehold deeds of trust, in form and substance reasonably acceptable to the
Collateral Agent and covering the properties listed on Schedule 5.26 (together
with each other mortgage delivered pursuant to Section 9.10, in each case as
amended, the “Mortgages”), duly executed by the Company and/or the applicable
Subsidiary Guarantor, together with:

 

(i)     evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem necessary or
desirable in order to create a valid first and subsisting Lien, subject to
Permitted Liens and Permitted Encumbrances, on the property described therein in
favor of the Collateral Agent for the benefit of the Secured Parties and that
all filing, documentary, stamp, intangible and recording taxes and other fees in
connection therewith have been paid;

 

(ii)     with respect to the properties listed on Schedule 9.11(d)(ii), fully
paid American Land Title Association Loan Policies of Title Insurance, in
standard form, or such other form reasonably acceptable to the Collateral Agent
(the “Mortgage Policies”) covering the Company’s and/or the applicable
Subsidiary Guarantor’s title and interest in the surface rights on which active
facilities are located with endorsements and in amounts acceptable to the
Collateral Agent, issued, coinsured and reinsured by title insurers acceptable
to the Collateral Agent, insuring the Mortgages to be valid first and subsisting
Liens on the property described therein, free and clear of all defects
(including, but not limited to, mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Encumbrances and Permitted Liens, and
providing for such other affirmative insurance and such coinsurance and direct
access reinsurance as the Collateral Agent may deem necessary or desirable;

 

(iii)     with respect to the properties listed on Schedule 9.11(d)(ii),
(1) American Land Title Association/American Congress on Surveying and Mapping
form surveys, of the immediate surface area surrounding the opening of each
active Mine and active Mining Facilities, which surface area is approved by the
Collateral Agent, showing all plants, significant buildings and other major
improvements, any major off-site improvements, encroachments, if any, and
(2) “boundary” surveys, which may be produced by orthophotography,
photogrammetric mapping, laser scanning or other similar mechanism, of the
remainder of the surface Mortgaged Property in the vicinity of above-ground
improvements at each Mine, and in the case of the foregoing clauses (1) and (2),
for which all necessary fees (where applicable) have been paid, and dated no
more than 60 days before the effective date of such Mortgage, certified to the
Collateral





33

--------------------------------------------------------------------------------

 



 

Agent and the issuer of the Mortgage Policies in a manner satisfactory to the
Collateral Agent by a land surveyor duly registered and licensed in the States
in which the property described in such surveys is located and acceptable to the
Collateral Agent, and in any case sufficient for the issuer of the Mortgage
Policies to remove the standard survey exception from such Mortgage Policies;

 

(iv)     a certificate executed by a Responsible Officer of the Company
summarizing, in reasonable detail, the current and historical practices of the
Company and its Subsidiaries with respect to obtaining title opinion letters for
its mining tracts, along with an exhibit containing representative title opinion
letters previously obtained by the Company or its Subsidiaries with respect to
mining tracts within their active Mining Facilities (such summary, together with
such exhibit, the “Title Practices Certificate”), which Title Practices
Certificate shall be in form and substance reasonably acceptable to the
Collateral Agent;

 

(v)     to the extent obtainable after using commercially reasonable efforts,
estoppel and consent agreements executed by each of the lessors of the leased
real properties listed on Schedule 9.11(d)(v), along with (1) a memorandum of
lease in recordable form with respect to such leasehold interest, executed and
acknowledged by the owner of the affected real property, as lessor, or
(2) evidence that the applicable lease with respect to such leasehold interest
or a memorandum thereof has been recorded in all places necessary or desirable,
in the reasonable judgment of the Collateral Agent, to give constructive notice
to third-party purchasers of such leasehold interest, or (3) if such leasehold
interest was acquired or subleased from the holder of a recorded leasehold
interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form satisfactory to the
Collateral Agent. Notwithstanding anything to the contrary in this Agreement, if
the Company shall fail to obtain the estoppel and consent agreement or
accompanying documents with respect to any such real property lease within the
specified time period, after using commercially reasonable efforts to do so, the
Company shall have no further obligation to execute and deliver to the
Collateral Agent and each holder of a Note the same and the covenant set forth
in this Section 9.11(d)(v) with respect to such estoppel and consent agreement
and accompanying documents shall be deemed to be satisfied by the Company.  The
Company shall promptly, upon request, provide the holders of the Notes with a
report in reasonable detail summarizing the commercially reasonable efforts
undertaken to obtain the estoppel and consent agreements referenced in this
Section 9.11(d)(v);

 

(vi)     evidence of the insurance required by the terms of the Mortgages;

 

(vii)     a “Life-of-Loan” Federal Emergency Management Agency Standard Flood
Hazard Determination with respect to each surface parcel of Mortgaged Property
covered by such Mortgage, and, in the event any portion of a Mortgaged Property
includes a structure with at least two walls and a roof or a building in the
course of construction (each, a “Building”) and, as shown in the related flood
hazard determination, such Building is located in a special flood hazard area (a
“Flood Hazard Property”), then (1) a notice about special flood hazard area
status and flood disaster assistance duly





34

--------------------------------------------------------------------------------

 



 

executed by the Company, and (2) evidence of flood insurance on such terms and
in such amounts as required by the Flood Disaster Protection Act (as amended)
reasonably satisfactory to the Collateral Agent, or a certificate from the
Company that such Mortgaged Property does not include a Building or Buildings,
which certificate shall be in a form reasonably satisfactory to the Collateral
Agent; the Company shall provide not less than 45 days’ prior written notice to
the holders of the Notes and the Collateral Agent of any proposed execution and
delivery of a Mortgage;

 

(viii)     UCC financing statements, including without limitation, UCC fixture
filings and As-Extracted Collateral (as defined in the Security Agreement)
filings on the Mortgaged Properties in form appropriate for filing under the UCC
of all jurisdictions that the Collateral Agent may deem necessary or desirable
in order to perfect the Liens created under the Mortgages;

 

(ix)     favorable opinions of local counsel for the Company and the Subsidiary
Guarantors, (1) in states in which the Mortgaged Properties are located, with
respect to the enforceability and perfection of all Mortgages covering the
Mortgaged Properties and any related fixture and filings covering As-Extracted
Collateral (as defined in the Security Agreement), in form and substance
reasonably satisfactory to the Required Holders, and (2) in states in which the
Company and/or the applicable Subsidiary Guarantor that is party to the
Mortgages is organized or formed, that the relevant mortgagor is validly
existing and in good standing, corporate power, due authorization, execution and
delivery, no conflicts and no consents of the Company or such Subsidiary
Guarantor in the granting of the Mortgages, in form and substance reasonably
satisfactory to the Required Holders, and such other opinions of counsel as the
Required Holders shall reasonably request in form reasonably acceptable to the
Required Holders relating to the delivery of such Mortgage;

 

(x)     evidence that all other action that the Collateral Agent may deem
necessary or desirable in order to create valid first and subsisting Liens,
excluding Permitted Liens and Permitted Encumbrances, on the property described
in the Mortgages has been taken that the Collateral Agent may reasonably deem
necessary or desirable in order to perfect and protect the Liens created
thereby; and

 

(xi)     to the extent obtainable after using commercially reasonable efforts,
such other consents, agreements and confirmations of lessors and third parties
as the Collateral Agent may deem necessary or desirable and evidence that all
other actions that the Collateral Agent may deem necessary or desirable in order
to create valid first and subsisting Liens on the Mortgaged Property has been
taken. Notwithstanding anything to the contrary in this Agreement, if the
Company shall fail to obtain such other consents, agreements and confirmations
of lessors and third parties within the specified time period, after using
commercially reasonable efforts to do so, the Company shall have no further
obligation to execute and deliver to the Collateral Agent the same and the
covenant set forth in this Section 9.11(d)(xi) with respect to such other
consents, agreements and confirmations of lessors and third parties shall be
deemed to be satisfied by the Company.  The Company shall promptly, upon
request, provide the holders of the Notes with a report in reasonable detail
summarizing the commercially reasonable efforts





35

--------------------------------------------------------------------------------

 



 

undertaken to obtain such other consents, agreements and confirmations of
lessors and third parties referenced in this Section 9.11(d)(xi); and

 

(e)     no later than 30 days after the date of the First Amendment, deliver to
the Collateral Agent the stock certificate(s) of Matrix Design Africa (Pty) Ltd.
held by Matrix Design International, LLC representing 65% of the Capital Stock
of Matrix Design Africa (Pty) Ltd., accompanied by an undated stock power or
instrument of transfer executed in blank.

 

The time periods set forth in this Section 9.11 may be extended by the Required
Holders upon the request of the Company, if (i) the Company and the Subsidiary
Guarantors are diligently pursuing same, in the sole discretion of the Required
Holders and (ii) the administrative agent under the Bank Facility has agreed to
such extension.  Notwithstanding the foregoing, if the administrative agent
under the Bank Facility has agreed in writing to an extension of the time period
for any requirement under the Bank Facility that is similar to a requirement in
Section 9.11, then such extension shall, upon notice to the holders of the
Notes, automatically apply to such requirement in Section 9.11, without the
approval or consent of the Required Holders; provided that such extension shall
in no event exceed 60 days after the original period of time specified in
Section 9.11 for such requirement and provided,  further, that such extension
shall be deemed to end on the date of compliance with the corresponding
requirement under the Bank Facility.

 

The requirements of this Section 9.11 shall not apply to any Excluded Assets.

 

Section 9.12.     Compliance with Terms of Leases.  The Company will make all
payments and otherwise perform all obligations in respect of all leases of real
property, including the Mining Leases, in each case, to which the Company or any
of its Subsidiaries is a party, keep such leases in full force and effect and
not allow such leases to lapse or be terminated or any rights to renew such
leases to be forfeited or canceled, notify the holders of the Notes of any
default by any party with respect to such leases and cooperate with the holders
of the Notes in all respects to cure any such default, and cause each of its
Subsidiaries to do so, except, in any case, where the failure to do so, either
individually or in the aggregate, would not be reasonably likely to have a
Material Adverse Effect.

 

Section 9.13.     Most Favored Lender.

 

(a)     If, on any date, the Bank Facility contains one or more Additional
Covenants or Additional Defaults (including, for the avoidance of doubt, as a
result any amendment to the Bank Facility, whether or not in effect on the date
of the First Amendment, causing it to contain one or more Additional Covenants
or Additional Defaults), then, concurrently therewith, (i) the Company will
notify the holders of the Notes thereof, and (ii) whether or not the Company
provides such notice, the terms of this Agreement shall, without any further
action on the part of the Company or any holder of the Notes, be deemed to be
amended automatically to include each Additional Covenant and each Additional
Default in this Agreement.  The Company further covenants to promptly execute
and deliver at its expense (including, without limitation, the fees and expenses
of counsel for the holders of the Notes) an amendment to this Agreement in form
and substance satisfactory to the Required Holders evidencing the amendment of
this Agreement





36

--------------------------------------------------------------------------------

 



 

to include such Additional Covenants and Additional Defaults in this Agreement,
provided that the execution and delivery of such amendment shall not be a
precondition to the effectiveness of such amendment as provided for in this
clause (a), but shall merely be for the convenience of the parties hereto.

 

(b)     If after the time this Agreement is amended pursuant to clause (a) of
this Section 9.13 to include in this Agreement any Additional Covenant or
Additional Default (an “Incorporated Provision”) contained in the Bank Facility,
such Incorporated Provision ceases to be in effect under or is deleted from the
Bank Facility or is amended or modified for the purposes of the Bank Facility so
as to become less restrictive with respect to the Company and its Subsidiaries,
then, upon the request of the Company, the holders of the Notes will amend this
Agreement to delete or similarly amend or modify, as the case may be, such
Incorporated Covenant as in effect in this Agreement, provided that (i) no
Default or Event of Default shall be in existence immediately before or after
such deletion, amendment or modification (including under such Incorporated
Provision otherwise to be deleted, amended or modified), and (ii) if any fees or
other remuneration were paid to any lender under the Bank Facility with respect
to causing such Incorporated Provision to cease to be in effect or be deleted or
to be so amended or modified, then the Company shall have paid to the holders of
the Notes the same fees or other remuneration on a pro rata basis in proportion
to the relative outstanding principal amounts of the Notes and the principal
amount of the Debt outstanding under the Bank Facility.  Notwithstanding the
foregoing, no amendment to this Agreement pursuant to this clause (b) as the
result of any Incorporated Provision ceasing to be in effect or being deleted,
amended or otherwise modified shall cause any covenant or Event of Default in
this Agreement to be less restrictive as to the Company or its Subsidiaries than
such covenant or Event of Default as contained in this Agreement as in effect on
the date of the First Amendment, and as amended other than as the result of the
application of clause (a) of this Section 9.13 originally caused by such
Incorporated Provision in the Bank Facility.

 

SECTION 10.     NEGATIVE COVENANTS.

 

The Company covenants that so long as any of the Notes are outstanding:

 

Section 10.1.     Financial Covenants.  The Company will:

 

(a)     Consolidated Debt to Consolidated Cash Flow Ratio.  Maintain at all
times a Consolidated Debt to Consolidated Cash Flow Ratio of not more than 2.25
to 1.0.

 

(b)     Interest Coverage Ratio.  Maintain at all times an Interest Coverage
Ratio of not less than 3.0 to 1.0.

 

Section 10.2.     Liens.  The Company will not create, incur, assume or suffer
to exist, or permit any of its Subsidiaries to create, incur, assume or suffer
to exist, any Lien on or with respect to any of its properties of any character
(including, without limitation, accounts) whether now owned or hereafter
acquired, or sign or file or suffer to exist, or permit any of its Subsidiaries
to sign or file or suffer to exist, under the UCC of any jurisdiction, a
financing statement that names the Company or any of its Subsidiaries as debtor,
or sign or suffer to exist, or permit any of its Subsidiaries to sign or suffer
to exist, any security agreement authorizing any





37

--------------------------------------------------------------------------------

 



 

secured party thereunder to file such financing statement, or assign, or permit
any of its Subsidiaries to assign, any accounts or other right to receive
income, except:

 

(a)     Permitted Liens;

 

(b)     other Liens incurred in the ordinary course of business securing
obligations (other than obligations under the Bank Facility or any other
Qualified Debt Agreement) in an aggregate amount not to exceed $25,000,000;

 

(c)     Liens existing on the date of the First Amendment and described on
Schedule 10.2;

 

(d)     non-recourse Liens upon or in real property or equipment acquired or
held by the Company or any of its Subsidiaries in the ordinary course of
business to secure the purchase price of such property or equipment or to secure
non-recourse, tax-exempt Debt incurred solely for the purpose of financing the
acquisition, construction or improvement of any such property or equipment to be
subject to such Liens, or Liens existing on any such property or equipment at
the time of acquisition (other than any such Liens created in contemplation of
such acquisition that do not secure the purchase price), or extensions, renewals
or replacements of any of the foregoing for the same or a lesser amount;
provided,  however, that no such Lien shall extend to or cover any property
other than the property or equipment being acquired, constructed or improved,
and no such extension, renewal or replacement shall extend to or cover any
property not theretofore subject to the Lien being extended, renewed or
replaced;

 

(e)     Liens arising in connection with Capital Leases permitted under
Section 10.3(c)(vii);  provided that no such Lien shall extend to or cover any
assets other than the assets subject to such Capital Leases;

 

(f)     the replacement, extension or renewal of any Lien permitted by clauses
(c) through (e) above upon or in the same property theretofore subject thereto
or the replacement, extension or renewal (without increase in the amount or
change in any direct or contingent obligor) of the Debt secured thereby;

 

(g)     Liens on personal property leased under leases (including synthetic
leases) entered into by the Company which are accounted for as operating leases
in accordance with GAAP to the extent not prohibited under Section 10.9;

 

(h)     easements, exceptions or reservations in any property of the Company or
any Subsidiary granted or reserved for the purpose of pipelines, roads, the
removal of oil, gas, coal or other minerals, and other like purposes, or for the
joint or common use of real property, facilities and equipment, which are
incidental to, and do not materially interfere with, the ordinary conduct of the
business of the Company or any of its Subsidiaries;

 

(i)     Liens on documents of title and the property covered thereby securing
obligations in respect of letters of credit to the extent not prohibited under
Section 10.3;

 

(j)     Liens on property or assets of the Company or any of its Subsidiaries
securing Debt owing to the Company or to a Wholly Owned Subsidiary in an
aggregate principal amount





38

--------------------------------------------------------------------------------

 



 

not to exceed $10,000,000; provided that no promissory note evidencing such
intercompany Debt shall be pledged to any Person, other than the Collateral
Agent for the benefit of the Secured Parties, as security for any Debt or any
other obligation of the Company or such Subsidiary;

 

(k)     Liens arising under letter of credit cash deposit account arrangements,
it being understood that any such cash deposit account is used to support then
outstanding letters of credit and is not required to be funded or otherwise
utilized to support the renewal of existing letters of credit or the issuance of
new letters of credit;

 

(l)     assignments of the right to receive income or Liens that arise in
connection with receivables securitization programs described, and in an
aggregate principal amount not to exceed the amount specified therefor, in
Section 10.3(c)(viii) at any time outstanding;

 

(m)     Liens created pursuant to the Collateral Documents to secure the
obligations under this Agreement, the Notes and the other Note Documents;

 

(n)     Liens on the Collateral securing obligations arising under or in
connection with the Bank Facility, so long as such Liens are subject to the
terms of the Intercreditor Agreement;

 

(o)     protective UCC filings with respect to personal property leased by, or
consigned to, the Company or any Subsidiary Guarantor; and

 

(p)     normal and customary rights of setoff upon deposits of cash in favor of
banks and other depository institutions in the ordinary course of business and
not securing or otherwise relating to Debt for borrowed money.

 

Section 10.3.     Debt.  The Company will not create, incur, assume or suffer to
exist, or permit any of its Subsidiaries to create, incur, assume or suffer to
exist, any Debt, except:

 

(a)     in the case of the Company:

 

(i)     Debt owed to a Wholly Owned Subsidiary of the Company; provided that
(A) any such Debt owed by the Company to any Wholly Owned Subsidiary of the
Company that is not a Subsidiary Guarantor shall be expressly subordinated in
right of payment to the obligations of the Company under the Note Documents and
(B) if any such Debt is owed to a Subsidiary Guarantor, such Debt shall be
evidenced by, and subject to the provisions of, an intercompany note that shall
be pledged to the Collateral Agent in accordance with the terms of the Security
Agreement;

 

(ii)     other unsecured Debt incurred in the ordinary course of business
aggregating not more than $50,000,000 at any time outstanding other than
Guaranties or other contingent obligations of the Company with respect to any
Debt or other obligation of any Subsidiary; provided that (1) the Company shall
be in pro forma compliance with the covenants contained in Section 10.1,
calculated based on the financial statements most recently delivered to the
holders of the Notes pursuant to Section 7.1(a) or (b) and as though such Debt
had been incurred at the beginning of the four-quarter period covered thereby,
as evidenced by a certificate of the chief financial officer (or person





39

--------------------------------------------------------------------------------

 



 

performing similar functions) of the Company delivered to the holders of the
Notes demonstrating such compliance and (2) such unsecured Debt ranks junior to
the Notes;

 

(iii)     other unsecured Debt incurred in the ordinary course of business
(including, for the avoidance of doubt, any long-term Debt incurred in
connection with a note offering) other than Guaranties or other contingent
obligations of the Company with respect to any Debt or other obligation of any
Subsidiary; provided that (1) the Company shall be in pro forma compliance with
the covenants contained in Section 10.1, calculated based on the financial
statements most recently delivered to the holders of the Notes pursuant to
Section 7.1(a) or (b) and as though such Debt had been incurred at the beginning
of the four-quarter period covered thereby, as evidenced by a certificate of the
chief financial officer (or person performing similar functions) of the Company
delivered to the holders of the Notes demonstrating such compliance, (2) such
unsecured Debt matures, and does not begin to amortize until, more than six
months after the maturity date of the Series B Notes and (3) the covenants and
other material terms of such unsecured Debt are no more restrictive than those
set forth in this Agreement and the other Note Documents; and

 

(iv)     Debt under the Bank Facility in an aggregate outstanding principal
amount not to exceed $750,000,000 at any time;

 

(b)     in the case of any Subsidiary of the Company: (i) Debt owed to the
Company or to a Wholly Owned Subsidiary of the Company; provided that (A) any
such Debt owed by a Subsidiary Guarantor to a Wholly Owned Subsidiary that is
not a Subsidiary Guarantor shall be expressly subordinated in right of payment
to the obligations of such Subsidiary Guarantor under the Note Documents and
(B) except in the case of Debt arising pursuant to a transaction permitted by
clause (c)(viii) below, any such Debt owed to the Company or to a Subsidiary
Guarantor shall be evidenced by, and subject to the provisions of, an
intercompany note that shall be pledged to the Collateral Agent in accordance
with the terms of the Security Agreement, and (ii) Debt in the form of a
Guaranty of Debt otherwise permitted under this Section 10.3; and

 

(c)     in the case of the Company and its Subsidiaries:

 

(i)     Debt under this Agreement, the Notes and the other Note Documents;

 

(ii)     the Surviving Debt set forth on Schedule 10.3(c) hereto (other than
Debt under the Bank Facility);

 

(iii)     non-recourse Debt of the Company and its Subsidiaries incurred solely
to finance capital expenditures for the development of Greenfield Projects;

 

(iv)     non-recourse Debt secured by Liens permitted by Section 10.2(d);

 

(v)     Debt in respect of (1) Swaps incurred in the ordinary course of business
and consistent with prudent business practice with the aggregate value thereof
not to exceed $10,000,000 at any time outstanding and (2) interest rate Swaps
incurred in the ordinary course of business and consistent with prudent business
practice of up to $250,000,000 in the aggregate of notional indebtedness at any
time outstanding;





40

--------------------------------------------------------------------------------

 



 

(vi)     any Debt extending the maturity of, or refunding or refinancing, in
whole or in part, any Surviving Debt or other Debt permitted under this
Section 10.3 (other than Debt under the Bank Facility); provided that the
principal amount of such Debt shall not be increased above the principal amount
thereof outstanding immediately prior to such extension, refunding or
refinancing, and the direct and contingent obligors therefor shall not be
changed, as a result of or in connection with such extension, refunding or
refinancing; provided,  further, that the terms relating to principal amount,
amortization, maturity, collateral (if any) and subordination (if any), and
other material terms taken as a whole, of any such extending, refunding or
refinancing Debt, and of any agreement entered into and of any instrument issued
in connection therewith, are consistent with prudent business practice and
incurred in the ordinary course of business;

 

(vii)     Capital Lease Obligations aggregating not more than $100,000,000 and
other unsecured Debt incurred in the ordinary course of business; provided, in
each case, that the Company shall be in pro forma compliance with the covenants
contained in Section 10.1, calculated based on the financial statements most
recently delivered to the holders of the Notes pursuant to Section 7.1(a) or
(b) and as though such Capital Lease Obligations or Debt had been incurred at
the beginning of the four-quarter period covered thereby, as evidenced by a
certificate of the chief financial officer (or person performing similar
functions) of the Company delivered to the holders of the Notes demonstrating
such compliance, and

 

(viii)     Debt of the Company and its Subsidiaries, if any, arising in
connection with receivables securitization programs on terms and conditions
customary for transactions of that type in an aggregate principal amount not to
exceed $100,000,000 at any time outstanding.

 

Section 10.4.     Change in Nature of Business.  The Company will not engage, or
permit any of its Subsidiaries to engage, in any business or business activity
that would impair the Company’s status as a partnership for federal income tax
purposes.

 

Section 10.5.     Sales, Etc. of Assets.  The Company will not sell, lease,
transfer or otherwise dispose of, or permit any of its Subsidiaries to sell,
lease, transfer or otherwise dispose of, any assets, or grant any option or
other right to purchase, lease or otherwise acquire any assets other than
Inventory to be sold in the ordinary course of its business, except:

 

(a)     sales of Inventory in the ordinary course of its business;

 

(b)     sales of assets that are obsolete or no longer used or useful for fair
value in an aggregate amount not to exceed $10,000,000 per annum;

 

(c)     sale-leasebacks of used equipment in an aggregate amount not to exceed
$100,000,000 over the term of the Series B Notes;

 

(d)     sales of assets (i) by the Company to a Wholly Owned Subsidiary that is
a Subsidiary Guarantor, (ii) by a Subsidiary to the Company or to another
Subsidiary that is a Subsidiary Guarantor with respect to which the Company
shall have at least the same degree of ownership and control as it had with
respect to the Subsidiary responsible for the asset sale,





41

--------------------------------------------------------------------------------

 



 

transfer or disposition or (iii) by a Subsidiary that is not a Subsidiary
Guarantor to any other Subsidiary that is not a Subsidiary Guarantor;

 

(e)     in a transaction permitted by Section 10.6;

 

(f)     sales of other assets (including the Capital Stock of any Subsidiary of
the Company) with a fair value in an amount not to exceed $50,000,000
individually or $125,000,000 in the aggregate over the term of the Series B
Notes; provided,  however, that (i) the purchase price paid to the Company or
such Subsidiary for such asset shall be no less than the fair market value of
such asset at the time of such sale and such sale shall be in the best interest
of the Company or such Subsidiary, as determined in good faith by the board of
directors (or other person performing such functions) of the Company or such
Subsidiary, as the case may be, and (ii) immediately after giving effect to such
sales of assets, no Default or Event of Default shall exist; and

 

(g)     sales of receivables in connection with a receivables financing
permitted by Section 10.3(c)(viii) along with such other assets or rights
(including payment intangibles) related thereto as shall be customary for the
purposes of consummating such permitted receivables financing.

 

Section 10.6.     Mergers, Etc.  The Company will not merge into or consolidate
with any Person or permit any Person to merge into it or convey, transfer or
lease substantially all of its assets in a single transaction or series of
transactions to any Person, or permit any of its Subsidiaries to do so, except
that:

 

(a)     any Subsidiary of the Company may merge into or consolidate with any
other Wholly Owned Subsidiary of the Company or may convey, transfer or lease
any or all of its assets to a Wholly Owned Subsidiary of the Company; provided
that, in the case of any such merger or consolidation, the Person formed by such
merger or consolidation shall be a Wholly Owned Subsidiary of the Company;
provided,  further, that, in the case of any such merger or consolidation to
which a Subsidiary Guarantor is a party, the Person formed by such merger or
consolidation shall be a Subsidiary Guarantor, and such newly-created or
acquired Subsidiary shall comply with the applicable requirements of Sections
9.10 and 10.18;  provided,  further, that, for the avoidance of doubt, nothing
contained in this Section 10.6 shall prohibit any Subsidiary from selling,
transferring or otherwise conveying receivables (and related assets, as
contemplated by Section 10.5(g)) to any Receivables Financing Subsidiary entity
created (directly or indirectly) by the Company for purposes of entering into or
consummating any receivables financing transaction permitted by
Section 10.3(c)(viii);

 

(b)     any of the Company’s Subsidiaries may consolidate with or merge into the
Company; provided that the Company is the surviving entity; and

 

(c)     any of the Subsidiaries of the Company may (i) merge into or consolidate
with, any other Person, or (ii) convey, transfer or lease substantially all of
its assets in compliance with Section 10.5 (other than Section 10.5(e)) in a
single transaction or series of related transactions to any other Person or
(iii) permit any other Person to merge into or consolidate with it; provided, in
each case with respect to any merger or consolidation or conveyance, transfer or





42

--------------------------------------------------------------------------------

 



 

lease of substantially all of its assets, (1) the Person formed by such
consolidation or into which the Subsidiary shall be merged or assets shall be
conveyed, transferred or leased shall, at the effective time of such merger or
consolidation or transfer or lease be Solvent, shall have assumed all
obligations of such Subsidiary under the Subsidiary Guaranty Agreement in a
writing satisfactory in form and substance to the Required Holders and such
newly-created or acquired Subsidiary shall comply with the applicable
requirements of Sections 9.10 and 10.18 and (2) the Company shall have caused to
be delivered to the holders of the Notes an opinion of independent counsel
satisfactory to the Required Holders to the effect that all agreements or
instruments effecting such assumption are enforceable in accordance with the
terms thereof; provided,  further, that the provisions of the first proviso to
this clause (c) shall not apply to (x) the sale, transfer or other conveyance of
any assets of the Company (including the Capital Stock of any Subsidiary of the
Company), howsoever effected (including by way of merger or consolidation, sale
of assets, lease, or otherwise) in a transaction permitted by Section 10.5(f),
(y) any transaction involving the acquisition of a Person by a Subsidiary of the
Company by merger or consolidation where the surviving entity shall be a
Subsidiary of the Company unless, immediately after giving effect to such merger
or consolidation, the surviving entity constitutes a Subsidiary that is not a
Foreign Subsidiary and is newly formed or newly acquired, directly or
indirectly, by the Company having total assets, as reflected on its balance
sheet as of any date of determination, equal to or in excess of five percent
(5%) of the total consolidated assets of the Company and its Subsidiaries as
reflected on the Company’s consolidated balance sheet as of such date of
determination, in each case as determined in accordance with GAAP, and (z) any
sale, transfer or other conveyance of any assets to any Receivables Financing
Subsidiary; provided that, with respect to this subclause (z), the sale,
transfer or conveyance of such assets is permitted by the provisions of this
Agreement;

 

provided,  however, that in each case of clauses (a), (b) and (c) above,
immediately after giving effect thereto, (A) no event shall occur and be
continuing that constitutes a Default or an Event of Default and (B) the Company
shall be in pro forma compliance with the covenants contained in Section 10.1,
as evidenced by a certificate of the chief financial officer (or persons
performing similar functions) of the Company delivered to the holders of the
Notes demonstrating such compliance.

 

Section 10.7.     Investments in Other Persons.  The Company will not make or
hold, or permit any of its Subsidiaries to make or hold, any Investment in any
Person, except:

 

(a)     Investments consisting of property to be used in the ordinary course of
business and consistent with past practice;

 

(b)     Investments in accounts receivable arising from the sales of goods and
services in the ordinary course of business;

 

(c)     equity Investments (i) by the Company and its Subsidiaries in Wholly
Owned Subsidiaries that are not Subsidiary Guarantors in an aggregate amount not
to exceed $50,000,000 at any time outstanding and (ii) by the Company and its
Subsidiaries in Wholly Owned Subsidiaries that are Subsidiary Guarantors;

 

(d)     Investments by the Company and its Subsidiaries in Cash Equivalents;





43

--------------------------------------------------------------------------------

 



 

(e)     Investments existing on the date of the First Amendment and described on
Schedule 10.7 hereto;

 

(f)     Investments by the Company in Swaps permitted under Section 10.3(c)(v);

 

(g)     other Investments in any other Person; provided that with respect to
Investments made under this clause (g):  (i) in the case of an equity Investment
under this clause (g), any newly acquired or organized Subsidiary of the Company
or any of its Subsidiaries shall be a Wholly Owned Subsidiary thereof;
(ii) immediately before and after giving effect thereto, no Default or Event of
Default shall have occurred and be continuing or would result therefrom;
(iii) any company or business acquired or invested in pursuant to this clause
(g) shall be in the same line of business as the business of the Company or any
of its Subsidiaries or a line of business in which the Company is permitted to
be engaged in accordance with Section 10.4; (iv) any Subsidiary acquired
pursuant to this clause (g) shall become a Subsidiary Guarantor, and such newly
acquired Subsidiary shall comply with the requirements of Sections 9.10 and
10.18; and (v) immediately after giving effect to the acquisition of a company
or business pursuant to this clause (g), the Company shall be in pro forma
compliance with the covenants contained in Section 10.1, calculated based on the
financial statements most recently delivered to the holders of the Notes
pursuant to Section 7.1(a) or (b) and as though such acquisition had occurred at
the beginning of the four-quarter period covered thereby, as evidenced by a
certificate of the chief financial officer (or person performing similar
functions) of the Company delivered to the holders of the Notes demonstrating
such compliance;

 

(h)     Investments by the Company and its Subsidiaries in (i)  Subsidiaries
that are not Wholly Owned Subsidiaries or (ii) Persons that, after giving effect
to such Investment, do not constitute Subsidiaries of the Company or such
Subsidiaries, provided that any Person invested in pursuant to this clause
(h) shall be in the same line of business as the business of the Company or any
of its Subsidiaries or a line of business in which the Company is permitted to
be engaged in accordance with Section 10.4, and the aggregate amount invested by
the Company and its Subsidiaries under this clause (h) shall not exceed
$35,000,000 at any time outstanding; and provided,  further, that so long as the
Company and its Subsidiaries shall not have made Investments in such non-Wholly
Owned Subsidiaries and other Persons in excess of $35,000,000 as provided in
this clause (h), the Company shall not be in violation of this clause (h) in the
event that the Investments held (as opposed to made) by the Company and its
Subsidiaries in such non-Wholly Owned Subsidiaries and other Persons shall at
any time exceed $35,000,000; and

 

(i)     Investments consisting of intercompany Debt permitted under
Section 10.3(a) and (b).

 

Section 10.8.     Restricted Payments.  The Company will not declare or pay any
dividends, purchase, redeem, retire, defease or otherwise acquire for value any
of its Capital Stock now or hereafter outstanding, return any capital to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
make any distribution of assets, Capital Stock, obligations or securities to its
stockholders, partners or members (or the equivalent Persons thereof) as such,
or permit any of its Subsidiaries to do any of the foregoing (each of the
foregoing being a “Restricted Payment”), or permit any of its Subsidiaries to
purchase, redeem, retire, defease or otherwise acquire for value any Capital
Stock in the Company or to issue or sell any Capital





44

--------------------------------------------------------------------------------

 



 

Stock in any Subsidiary, except that, so long as no Default or Event of Default
shall have occurred and be continuing at the time of any action described in
clause (a) or (b) below or would result therefrom:

 

(a)     the Company may declare, make or incur a liability to make any such
Restricted Payment payable only in common equity interests of the Company;

 

(b)     the Company may declare, make or incur a liability to make any such
Restricted Payment; provided that immediately after giving effect thereto
(i) the aggregate amount of Restricted Payments made in any fiscal quarter of
the Company shall not exceed Available Cash (as defined in the MLP Agreement as
in effect on the date of the First Amendment) for the immediately preceding
fiscal quarter of the Company and (ii) the Fixed Charge Ratio for the four
quarter period ended immediately prior to such declaration is equal to or
greater than 1.25:1.00 (provided that (1) all distributions made in the first
quarter of the four quarter period ended immediately prior to such declaration
shall be excluded from determining the Fixed Charge Ratio and (2) all
distributions declared or made in the current quarter up to the time of such
declaration, including the Restricted Payment then being declared or made, shall
be included in determining the Fixed Charge Ratio); and

 

(c)     (i) any Wholly Owned Subsidiary of the Company may declare, make or
incur a liability to make any Restricted Payment to the Company or any other
Wholly Owned Subsidiary of the Company of which it is a Subsidiary, (ii) any
non-Wholly Owned Subsidiary may declare, make or incur a liability to make any
Restricted Payment to its equity holders; provided that the general partner of
such Subsidiary does not own greater than 2% of the issued and outstanding
Capital Stock in such Subsidiary, and (iii)  any Subsidiary of the Company may
accept capital contributions from its parent to the extent permitted under
Section 10.7(c).

 

Section 10.9.     Lease Obligations.  The Company will not create, incur, assume
or suffer to exist, or permit any of its Subsidiaries to create, incur, assume
or suffer to exist, any obligations as lessee (excluding for this purpose
obligations as lessee under Capital Leases) (a) for the rental or hire of real
or personal property in connection with any sale and leaseback transaction
(except to the extent and not exceeding the amounts permitted by
Section 10.5(c)), or (b) for the rental or hire of other real or personal
property of any kind under leases or agreements to lease having an original term
of one year or more that would cause the direct and contingent liabilities of
the Company and its Subsidiaries, on a Consolidated basis, in respect of all
such obligations to exceed $25,000,000 payable in any period of 12 consecutive
months.

 

Section 10.10.     Amendments of Constitutive Documents.  The Company will not
amend, or permit any of its Subsidiaries to amend, its Constitutive Documents
(other than the Partnership Agreement) in any manner that has a Material Adverse
Effect.

 

Section 10.11.     Accounting Changes.     The Company will not make or permit,
or permit any of its Subsidiaries to make or permit, any change in
(a) accounting policies or reporting practices, except as required by generally
accepted accounting principles, and except that the Company and its Subsidiaries
may account for the compensation expense of the non-vested common units granted
under the MLP’s Long-Term Incentive Plan using the “fair value” method, or
(b) its Fiscal Year.





45

--------------------------------------------------------------------------------

 



 

Section 10.12.     Prepayments, Etc. of Debt.  The Company will not prepay,
redeem, purchase, defease or otherwise satisfy, or permit any of its
Subsidiaries to prepay, redeem, purchase, defease or otherwise satisfy, prior to
the scheduled maturity thereof in any manner any Debt in respect of the Cavalier
Credit Facility or the term loans under the Bank Facility, in each case, prior
to the maturity date of the Series B Notes, except mandatory prepayments of
principal, and payments of interest, required under the Cavalier Credit
Agreement or the Bank Facility, respectively.

 

Section 10.13.     Amendment of Bank Facility, Cavalier Credit Agreement or
Subordination Provisions Governing Intercompany Debt.  The Company will not
amend, modify or change any term or provision of the Bank Facility or of the
Cavalier Credit Agreement, or permit any such amendment, modification or
change,  in any manner that (i) would accelerate any scheduled payments or add
any mandatory payment requirements thereunder or the final maturity date of Debt
thereunder or increase the interest rate (other than any increase in any
interest rate spread in accordance with the pricing grid, if any, set forth
therein on the date of the First Amendment) or amend, modify or change any other
provision of the Bank Facility or the Cavalier Credit Agreement in a manner
adverse to the holders of the Notes, in each case, without the consent of the
Required Holders, or (ii) would require the Company or any Subsidiary to become
liable for any payments of principal, interest or other amounts in respect of
the Cavalier Credit Agreement.  The Company will not, and will not permit any
Subsidiary to, amend the subordination provisions applicable to intercompany
Debt owing to a Subsidiary that is not a Subsidiary Guarantor.

 

Section 10.14.     Partnerships, Etc.  The Company will not become a general
partner in any general or limited partnership or joint venture, or permit any of
its Subsidiaries to do so, except that the Company and/or any of its
Subsidiaries may be a general partner in any partnership or joint venture
provided such partnership or such joint venture incurs no Debt or other
liability for which the Company or such Subsidiary is liable as guarantor or a
provider of any other credit support, or by virtue of its status as such general
partner or joint venturer.

 

Section 10.15.     Speculative Transactions.  The Company will not, and will not
permit any Subsidiary to, enter into any foreign currency exchange contracts,
interest rate swap arrangements or other derivative contracts or transactions,
other than, subject to Section 10.3(c)(v), such contracts, arrangements or
transactions entered into in the ordinary course of business for the purpose of
hedging (a) the interest rate exposure of the Company or any of its
Subsidiaries, (b) the purchase requirements of the Company or any of its
Subsidiaries with respect to raw materials and inventory and (c) the
fluctuations in the prices of commodities affecting the Company or any of its
Subsidiaries.

 

Section 10.16.     Formation of Subsidiaries.  The Company will not organize or
invest, or permit any Subsidiary to organize or invest, in any new Subsidiary
except as permitted under Section 10.7(c),  (g) or (h).

 

Section 10.17.     Payment Restrictions Affecting Subsidiaries.  The Company
will not, directly or indirectly, enter into or suffer to exist, or permit any
of its Subsidiaries to enter into or suffer to exist, any agreement or
arrangement (other than this Agreement or any other Note Document) that:





46

--------------------------------------------------------------------------------

 



 

(a)     limits the ability of any of its Subsidiaries (other than any
Receivables Financing Subsidiary or the Insurance Subsidiary) to declare or pay
dividends or other distributions in respect of its Capital Stock or repay or
prepay any Debt owed to, make loans or advances to, or otherwise transfer assets
to or invest in, the Company or any Subsidiary (other than any Receivables
Financing Subsidiary or Insurance Subsidiary) of the Company (whether through a
covenant restricting dividends, loans, asset transfers or investments, a
financial covenant or otherwise), except the Note Documents, the Bank Facility
and the other “Loan Documents” (as defined in the Bank Facility), in each case
as in effect on the date of the First Amendment and any other agreement or
instrument governing Debt permitted to be incurred in accordance with
Section 10.3;  provided that the restrictions related to the payment of
dividends and distributions, repayment of Debt, making of loans or other
transfer of assets by Subsidiaries included in such other agreement or
instrument are no more restrictive than the comparable terms of the Note
Documents contained in Sections 10.5 (relating to transfer of assets by
Subsidiaries), 10.7 (relating to making of loans by Subsidiaries), 10.8
(relating to payment of dividends and distributions by Subsidiaries) and 10.12
(relating to repayment of Debt by Subsidiaries); and provided,  further, that,
in the case of any agreement (including any receivables financing agreement) to
which a Receivables Financing Subsidiary may be a party or by which it may be
bound in connection with a receivables financing transaction permitted by
Section 10.3(c)(viii), such restrictions related to the payment of dividends and
distributions, repayment of Debt, making of loans or other transfers of assets
included in such agreement may be on such terms and conditions as shall be
customary for such receivables financing transaction; or

 

(b)     prohibits or limits the ability of the Company or any Subsidiary (other
than any Receivables Financing Subsidiary or the Insurance Subsidiary) to
create, incur, assume or suffer to exist any Lien upon any of its assets,
whether now owned or hereafter acquired, to secure or guaranty, in the case of
the Company, its obligations under the Notes and the other Note Documents or, in
the case of any Subsidiary Guarantor, its obligations under the Subsidiary
Guaranty Agreement and the other Note Documents, other than (a) customary
restrictions contained in the Bank Facility and the Cavalier Credit Agreement,
in each case, on terms that are consistent with, or not materially more
restrictive than the restrictions set forth herein and (b) any negative pledge
or restriction incurred or provided in favor of any holder of indebtedness
permitted under Section 10.3(c)(iii),  (iv),  (vii) or (viii) or Section 10.9
solely to the extent any such negative pledge or restriction relates to the
property financed by or the subject of such indebtedness.

 

Section 10.18.     Subsidiary Guaranty Agreement.  The Company will not permit
any Subsidiary which is not a Subsidiary Guarantor to be or become obligated (as
a guarantor, a borrower, a co-borrower or otherwise) under or with respect to a
Qualified Debt Agreement, unless, concurrently therewith, or prior thereto, such
Subsidiary shall have (a) executed and delivered a Subsidiary Guaranty
Supplement to the Subsidiary Guaranty Agreement thereby becoming a party thereto
and all documents and showings required to be delivered pursuant to Section 9.10
upon or following delivery of a Subsidiary Guaranty Supplement, (b) provided to
each of the holders of Notes copies of such Subsidiary Guaranty Supplement
(pursuant to which, inter alia, such Subsidiary shall affirm in writing its
representations contained in the Subsidiary Guaranty Agreement) and a legal
opinion with respect thereto substantially in the form of the opinion
contemplated in Exhibit 4.4(a) with respect to such Subsidiary and the
Subsidiary Guaranty Agreement, (c) delivered such documents and evidence with
respect to such Subsidiary





47

--------------------------------------------------------------------------------

 



 

as the Required Holders may reasonably request in order to establish the
existence of such Subsidiary and the authorization of the transactions
contemplated by the Subsidiary Guaranty Supplement to which such Subsidiary is a
party, and (d) demonstrated to the satisfaction of the Required Holders that
such Subsidiary is Solvent.

 

Section 10.19.     Transactions with Affiliates.  Except as set forth on
Schedule 10.19 hereto, the Company will not enter into, or permit any of its
Subsidiaries to enter into, directly or indirectly, any transaction or group of
related transactions (including without limitation the purchase, lease, sale or
exchange of properties of any kind or the rendering of any service) with any
Affiliate, except (a) in the ordinary course or pursuant to the reasonable
requirements of the Company’s or such Subsidiary’s business, in each case upon
fair and reasonable terms no less favorable (taken as a whole, as determined in
good faith by the board of directors of the General Partner or its Conflicts
Committee) to the Company or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate and (b) any
transaction with any Affiliate in connection with a Simplification Transaction.

 

Section 10.20.     Economic Sanctions, Etc.  The Company will not, and will not
permit any Controlled Entity to (a) become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or
(b) directly or indirectly have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder or any affiliate of such holder to be in
violation of, or subject to sanctions under, any law or regulation applicable to
such holder, or (ii) is prohibited by or subject to sanctions under any U.S.
Economic Sanctions Laws.

 

SECTION 11.     EVENTS OF DEFAULT.

 

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

 

(a)     the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or

 

(b)     the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or

 

(c)     the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d),  Section 9.2,  Section 9.5,  Section 9.13 or
Section 10; or

 

(d)     the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a),  (b) and (c))
and such default is not remedied within 30 days after the earlier of (i) a
Responsible Officer obtaining actual knowledge of such default and (ii) the
Company receiving written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(d)); or





48

--------------------------------------------------------------------------------

 



 

(e)     any representation or warranty made in writing by or on behalf of the
Company, the General Partner, or any Subsidiary Guarantor or by any officer of
the Company, the General Partner, or any Subsidiary Guarantor in this Agreement,
the Subsidiary Guaranty Agreement or any other Note Document or in any writing
furnished in connection with the transactions contemplated hereby or thereby,
taken as a whole, proves to have been false or incorrect in any material respect
on the date as of which made (except to the extent that any such representation
or warranty relates to any earlier date, in which case it shall have been false
or incorrect in any material respect as of such earlier date); or

 

(f)     (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Debt that is outstanding in an aggregate
principal amount of at least $35,000,000 beyond any period of grace provided
with respect thereto, or (ii) the Company or any Subsidiary is in default in the
performance of or compliance with any term of any evidence of any Debt that is
outstanding in an aggregate principal amount of at least $35,000,000 or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Debt has become,
or has been declared (or one or more Persons are entitled to declare such Debt
to be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or (iii) as a consequence of the occurrence or
continuation of any event or condition (other than the passage of time or the
right of the holder of Debt to convert such Debt into Capital Stock), (1) the
Company or any Subsidiary has become obligated to purchase or repay Debt before
its regular maturity or before its regularly scheduled dates of payment that is
outstanding in an aggregate principal amount of at least $35,000,000, or (2) one
or more Persons have the right to require the Company or any Subsidiary so to
purchase or repay such Debt, or (iv) the Termination Date with respect to
Extending Lenders under the Revolving Credit Facility (as such terms are defined
in the Bank Facility as in effect on the date of the First Amendment) otherwise
occurs prior to June 26, 2018; or

 

(g)     the Company, the General Partner (unless timely replaced by a new
General Partner to the extent permitted by the Company’s Partnership Agreement)
or any Subsidiary (i) is generally not paying, or admits in writing its
inability to pay, its debts as they become due, (ii) files, or consents by
answer or otherwise to the filing against it or, a petition for relief or
reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes legal action for the
purpose of any of the foregoing; or

 

(h)     a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company, the General Partner or any
Subsidiary, a custodian, receiver, trustee or other officer with similar powers
with respect to it or with respect to any substantial part of its property, or
constituting an order for





49

--------------------------------------------------------------------------------

 



 

relief or approving a petition for relief or reorganization or any other
petition in bankruptcy or for liquidation or to take advantage of any bankruptcy
or insolvency law of any jurisdiction, or ordering the dissolution, winding-up
or liquidation of the Company, the General Partner or any Subsidiary, or any
such petition shall be filed against the Company, the General Partner or any
Subsidiary and such petition shall not be dismissed or appointment discharged
within 60 days unless, in the case of the General Partner, timely replaced by a
new General Partner to the extent permitted by the Company’s Partnership
Agreement within 60 days; or

 

(i)     any judgments or orders, either individually or in the aggregate, for
the payment of money aggregating in excess of $35,000,000 shall be rendered
against one or more of the Company or any Subsidiary and either (i) enforcement
proceedings shall have been commenced by any creditor thereon or (ii) there
shall be any period of 60 consecutive days during which a stay of such judgment
or order, by reason of a pending appeal or otherwise, shall not be in effect;
provided,  however, that any such judgment or order shall not be an Event of
Default under this paragraph (i) if and so long as (x) the amount of such
judgment or order is covered by a valid and binding policy of insurance between
the defendant and the insurer covering payment thereof and the insurer covering
payment thereof and (y) such insurer, which shall be rated at least “A” by
A.M. Best Company at the time the policy of insurance was issued, has been
notified of, and has not disputed the claim made for payment of, or the amount
of such judgment or order; or

 

(j)     (i) any Plan that is subject to Title IV of ERISA shall fail to satisfy
the minimum funding standards of ERISA or the Code for any plan year or part
thereof or a waiver of such standards or extension of any amortization period is
sought or granted under section 412 of the Code, (ii) a notice of intent to
terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under ERISA section 4042
to terminate or appoint a trustee to administer any Plan that is subject to
Title IV of ERISA or the PBGC shall have notified the Company or any ERISA
Affiliate that such Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
section 400l(a)(18) of ERISA) under all Plans that are subject to Title IV of
ERISA, determined in accordance with Title IV of ERISA, shall exceed
$10,000,000, (iv) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (v) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, or (vi) the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Company or any Subsidiary thereunder;
and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect; or

 

(k)     the Subsidiary Guaranty Agreement shall cease to be in full force and
effect for any reason whatsoever, including, without limitation, a determination
by any Governmental Authority that the Subsidiary Guaranty Agreement is invalid,
void or unenforceable or any Subsidiary Guarantor which is a party to the
Subsidiary Guaranty





50

--------------------------------------------------------------------------------

 



 

Agreement shall contest or deny in writing the validity or enforceability of any
of its obligations under the Subsidiary Guaranty Agreement, but excluding the
Subsidiary Guaranty Agreement which ceases to be in full force and effect in
accordance with and by reason of the express provisions of Section 2.2(c) or 23;
or

 

(l)     the Company or any Subsidiary Guarantor defaults in the performance of
or compliance with any term contained in any Collateral Document to which it is
a party and such default is not remedied within the period of grace, if any,
allowed with respect thereto or any Collateral Document shall after delivery
thereof cease to be in full force and effect for any reason whatsoever or any
Collateral Document shall fail or cease to create a valid and perfected first
priority Lien (other than as expressly permitted by the terms thereof) on the
property purported to be covered thereby or the Company or any Subsidiary
Guarantor or any other Person on its behalf shall contest or deny the validity
or enforceability of any Lien granted under any Collateral Document; or

 

(m)     the Company, the General Partner or the Special General Partner shall
cancel or terminate or amend or consent to or accept any cancellation or
termination or amendment of the Partnership Agreement (other than any amendment
thereof in connection with a Simplification Transaction) or there shall be a
cancellation, termination of, or any amendment to, the MLP Agreement (other than
any amendment thereof in connection with a Simplification Transaction) in any
manner that has a material adverse effect on (i) the business, operations,
affairs, financial condition, assets or properties of the Company and its
Subsidiaries taken as a whole, (ii) the rights and remedies of the holders of
the Notes under the Note Documents, (iii) the rights and remedies of the
Collateral Agent under the Collateral Documents or (iv) the ability of the
Company and the Subsidiary Guarantors to perform their respective payment and
other material obligations under the Note Documents; or

 

(n)     the MLP or any entity controlled by the MLP shall purchase or otherwise
acquire, directly or indirectly, any of the outstanding Notes except, in the
case of the Company, upon the payment or prepayment of the Notes in accordance
with the terms of this Agreement.

 

As used in Section 11(j), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.

 

SECTION 12.     REMEDIES ON DEFAULT, ETC.

 

Section 12.1.     Acceleration.  (a)If an Event of Default with respect to the
Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

 

(b)     If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.





51

--------------------------------------------------------------------------------

 



 

(c)     If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

 

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for), and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.

 

Section 12.2.     Other Remedies.  If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note, or for an injunction against a violation of any of the
terms hereof or thereof, or in aid of the exercise of any power granted hereby
or thereby or by law or otherwise.

 

Section 12.3.     Rescission.  At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the holders of not less than
51% in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
Make-Whole Amount, if any, on any Notes that are due and payable and are unpaid
other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration if such amounts were
not paid pro rata to all holders of the Notes, (c) all Events of Default and
Defaults, other than non-payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes.  No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.

 

Section 12.4.     No Waivers or Election of Remedies, Expenses, Etc.  No course
of dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies.  No right, power or remedy conferred
by this Agreement or by any other Note Document upon any holder thereof shall be
exclusive of any other right, power or remedy referred to herein or therein





52

--------------------------------------------------------------------------------

 



 

or now or hereafter available at law, in equity, by statute or
otherwise.  Without limiting the obligations of the Company under Section 15,
the Company will pay to the holder of each Note on demand such further amount as
shall be sufficient to cover all costs and expenses of such holder incurred in
any enforcement or collection under this Section 12, including, without
limitation, reasonable attorneys’ fees, expenses and disbursements.

 

SECTION 13.     REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

 

Section 13.1.     Registration of Notes.  The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes.  The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register.  Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary.  The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

 

Section 13.2.     Transfer and Exchange of Notes.  Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(iii)) for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
of the same series and in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note.  Each such new Note shall be payable
to such Person as such holder may request and shall be substantially in the form
of Exhibit 1 or Exhibit 2, as applicable.  Each such new Note shall be dated and
bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon.  The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes.  Notes shall not be transferred in denominations of less than
$200,000; provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note may be in a denomination of less
than $200,000.  Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2 as of the date of such acceptance.

 

Section 13.3.     Replacement of Notes.  Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and

 

(a)     in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an





53

--------------------------------------------------------------------------------

 



 

original Purchaser or another holder of a Note with a minimum net worth of at
least $200,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

 

(b)     in the case of mutilation, upon surrender and cancellation thereof,

 

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

 

SECTION 14.     PAYMENTS ON NOTES.

 

Section 14.1.     Place of Payment.  Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of
Citibank, N.A. in such jurisdiction.  The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.

 

Section 14.2.     Home Office Payment.  So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A, or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1.  Prior to any sale or other disposition
of any Note held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 13.2.  The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 14.2.

 

SECTION 15.     EXPENSES, ETC.

 

Section 15.1.     Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, the Notes or any other Note Document (whether or not such





54

--------------------------------------------------------------------------------

 



 

amendment, waiver or consent becomes effective), including, without
limitation:  (a) the costs and expenses incurred in enforcing or defending (or
determining whether or how to enforce or defend) any rights under this
Agreement, the Notes or any other Note Document or in responding to any subpoena
or other legal process or informal investigative demand issued in connection
with this Agreement, the Notes or any other Note Document, or by reason of being
a holder of any Note, and (b) the costs and expenses, including financial
advisors’ fees, incurred in connection with the insolvency or bankruptcy of the
Company or any Subsidiary or in connection with any work-out or restructuring of
the transactions contemplated hereby and by the Notes.  The Company will also
pay all costs and expenses (including reasonable attorneys’ fees) incurred by
the Collateral Agent in connection with the Collateral Documents, including,
without limitation; (a) search, filing and recording fees and expenses,
(b) costs and expenses incurred in connection with the perfection, protection or
preservation of rights or interests under the Collateral Documents, and (c) the
costs and expenses, including financial advisors’ fees, incurred in connection
with the insolvency or bankruptcy of the Company or any Subsidiary or in
connection with any work-out or restructuring of the transactions contemplated
by the Collateral Documents.  The Company shall not, in connection with any of
the matters described in this Section 15.1, be liable for the costs and expenses
of more than one separate legal firm, and separate local counsel as reasonably
required, for the holders of the Notes unless a holder of a Note reasonably
determined that its interests as such a holder differ from the interests of
other holders of Notes so as to require legal advice.  The Company will pay, and
will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes).

 

Section 15.2.     Stamp Taxes, Etc.  The Company agrees to pay all stamp,
documentary or similar taxes or fees which may be payable in respect of the
execution and delivery or the enforcement of this Agreement or any other Note
Document or the execution and delivery (but not the transfer) or the enforcement
of any of the Notes in the United States or any other jurisdiction where the
Company or any Subsidiary Guarantor has assets or of any amendment of, or waiver
or consent under or with respect to, this Agreement, any of the Notes or any
other Note Document, and to pay any value added tax due and payable in respect
of reimbursement of costs and expenses by the Company pursuant to this
Section 15, and will save each holder of a Note to the extent permitted by
applicable law harmless against any loss or liability resulting from nonpayment
or delay in payment of any such tax or fee required to be paid by the Company
hereunder.

 

Section 15.3.     Survival.  The obligations of the Company under this
Section 15 will survive the payment or transfer of any Note, the enforcement,
amendment or waiver of any provision of this Agreement, the Notes or any other
Note Document, and the termination of this Agreement.

 

SECTION 16.     SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

 

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement, the Notes and the other Note Documents, the
purchase or transfer by any Purchaser of any Note or portion thereof or interest
therein and the payment of any Note, and may be relied upon by any subsequent
holder of a Note, regardless of any investigation made at





55

--------------------------------------------------------------------------------

 



 

any time by or on behalf of such Purchaser or any other holder of a Note.  All
statements contained in any certificate or other instrument delivered by or on
behalf of the Company or any Subsidiary Guarantor pursuant to this Agreement or
any other Note Document, as the case may be, shall be deemed representations and
warranties of the Company or any Subsidiary Guarantor under this Agreement or
any other Note Document, as applicable.  Subject to the preceding sentence, this
Agreement, the Notes and the other Note Documents embody the entire agreement
and understanding between each Purchaser and the Company and the Subsidiary
Guarantors with respect to the subject matter hereof and thereof and supersede
all prior agreements and understandings relating to the subject matter hereof
and thereof.

 

SECTION 17.     AMENDMENT AND WAIVER.

 

Section 17.1.     Requirements.  This Agreement, the Notes and the Subsidiary
Guaranty Agreement or the Intercreditor Agreement may be amended, restated,
modified or supplemented, and the observance of any term hereof or of the Notes,
the Subsidiary Guaranty Agreement or the Intercreditor Agreement may be waived
(either retroactively or prospectively), with (and only with) the written
consent of the Company and the Required Holders, except that (a) no amendment,
restatement, modification, supplement or waiver of any of the provisions of
Section 1,  2,  3,  4,  5,  6 or 21 hereof, or any defined term (as it is used
therein), will be effective as to any Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment, restatement, modification,
supplement or waiver may, without the written consent of the holder of each Note
at the time outstanding affected thereby, (i) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest or of the Make-Whole Amount on,
the Notes, (ii) change the percentage of the principal amount of the Notes the
holders of which are required to consent to any such amendment, restatement,
modification, supplement or waiver, or (iii) amend, restate, modify or
supplement any of Section 8,  11(a),  11(b),  12,  17 or 20.  Notwithstanding
anything contained in this Section 17.1 to the contrary, (1) the Intercreditor
Agreement may be amended, restated, modified or supplemented in accordance with
the terms thereof and (2) each Collateral Document (whether delivered under
Section 9.10,  Section 9.11 or any other provision of this Agreement or the
other Note Documents) may be amended as provided therein.

 

Section 17.2.     Solicitation of Holders of Notes.

 

(a)     Solicitation.  The Company will provide each holder of the Notes
(irrespective of the amount or Series of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes.  The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 17 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.  Any approval of holders of the
Notes required by Section 7.1(n),  9.10 or 9.11, any Collateral Document, or the
definition of “Perfection Certificate” and “Perfection Certificate Supplement”
may be obtained by e-mail solicitation by the Company or its designee to the
holders of the Notes, and any e-mail to the Company or its designee consenting
to or approving a matter that





56

--------------------------------------------------------------------------------

 



 

the Company believes in good faith originated from a person with authority to
act for a holder of a Note approving a request or other matter shall constitute
the requisite consent or approval of such holder.  If any form of document or
other matter under Section 7.1(n),  9.10 or 9.11, any Collateral Document or the
definition of “Perfection Certificate” or “Perfection Certificate Supplement”
requires the approval or consent of the Required Holders, or a matter is
required to be satisfactory to the Required Holders, and the Company has
provided the form of document or other matter to the holders of the Notes and
requested approval, consent or confirmation of satisfaction, such form of
document or other matter shall be deemed approved, consented to or satisfactory
to the Required Holders if the Company or its designee receives written
approvals, consents or confirming responses from the Required Holders or their
counsel (which may be by e-mail).

 

(b)     Payment.  The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, (1) to
the Collateral Agent or the administrative agent or any lender under the Bank
Facility as consideration for or as an inducement to obtaining any approval,
consent or confirming response from such Person relating to any form of document
or other matter described in Section 7.1(n), 9.10 or 9.11, any Collateral
Document, the Perfection Certificate or a Perfection Certificate Supplement or
(2) to any holder of Notes as consideration for or as an inducement to the
entering into by any holder of any series of Notes of any waiver or amendment of
any of the terms and provisions hereof or of any other Note Document, in each
case unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder of each series of Notes then outstanding even if such
holder did not consent to such waiver or amendment.

 

(c)     Consent in Contemplation of Transfer.  Any consent made pursuant to this
Section 17.2 by the holder of any series of the Notes that has transferred or
has agreed to transfer such Note to the Company, any Subsidiary or any Affiliate
of the Company and has provided or has agreed to provide such written consent as
a condition to such transfer shall be void and of no force or effect except
solely as to such holder, and any amendments effected or waivers granted or to
be effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of the
series of Notes that were acquired under the same or similar conditions) shall
be void and of no force or effect except solely as to such transferring holder.

 

Section 17.3.     Binding Effect, Etc.  Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of each series of
Notes and is binding upon them and upon each future holder of any Note of any
series and upon the Company without regard to whether such Note has been marked
to indicate such amendment or waiver.  No such amendment or waiver will extend
to or affect any obligation, covenant, agreement, Default or Event of Default
not expressly amended or waived or impair any right consequent thereon.  No
course of dealing between the Company and the holder of any Note of any series
nor any delay in exercising any rights hereunder or under any Note of any series
or the Subsidiary Guaranty Agreement shall operate as a waiver of any rights of
any holder of such Note.  As used herein, the term “this Agreement” and
references thereto shall mean this Agreement as it may from time to time be
amended or supplemented.





57

--------------------------------------------------------------------------------

 



 

Section 17.4.     Notes Held by Company, Etc.  Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, the Notes or the
Subsidiary Guaranty Agreement, or have directed the taking of any action
provided herein or in the Notes or the Subsidiary Guaranty Agreement to be taken
upon the direction of the holders of a specified percentage of the aggregate
principal amount of Notes then outstanding, Notes directly or indirectly owned
by the Company or any of its Affiliates or Subsidiaries shall be deemed not to
be outstanding.

 

SECTION 18.     NOTICES.

 

All notices and communications provided for hereunder shall be in writing and
sent (a) by telefacsimile if the sender on the same day sends a confirming copy
of such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:

 

(i)     if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

 

(ii)     if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or

 

(iii)     if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of its Chief Financial Officer, or at such
other address as the Company shall have specified to the holder of each Note in
writing, with a copy to the Company at its address as set forth in the beginning
hereof to the attention of its General Counsel, or at such other address as the
Company shall have specified to the holder of each Note in writing.

 

In addition to the foregoing, information and other communications required to
be provided to a holder of a Note under this Agreement or any Collateral
Document, may be provided by electronic mail to the e-mail address(es) provided
by such holder to the Company, except as set forth below.  If any holder of a
Note (A) requests in writing that the Company not provide any information or
other communication by email (or Schedule A expressly requires another form of
communication to such holder), the Company shall only provide such information
or other communication as set forth in the first paragraph of this Section 18
(or, as applicable, as set forth in Schedule A with respect to such holder), or
(B) requests in writing that the Company cease providing information and other
communications required by Section 9.10,  9.11 or any Collateral Document to
such holder, the Company shall no longer be required to provide such information
or material to such holder unless and until the Company receives written notice
from such holder to once again provide such information or materials.  Each
holder of a Note agrees to at all times maintain a valid e-mail address with the
Company for information and other communications permitted to be provided to the
holders of the Notes via e-mail.

 

Notices under this Section 18 will be deemed given only when actually received.





58

--------------------------------------------------------------------------------

 



 

SECTION 19.     REPRODUCTION OF DOCUMENTS.

 

This Agreement, the Subsidiary Guaranty Agreement, the Intercreditor Agreement,
the other Note Documents and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves) or at the closing of the First Amendment, and (c) financial
statements, certificates and other information previously or hereafter furnished
to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital or other similar process and such Purchaser may
destroy any original document so reproduced.  The Company agrees and stipulates
that, to the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

 

SECTION 20.     CONFIDENTIAL INFORMATION.

 

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the MLP, the General
Partner, the Company or such Subsidiary in connection with the transactions
contemplated by or otherwise pursuant to this Agreement or any other Note
Document that is proprietary in nature and that was clearly marked or labeled or
otherwise adequately identified in writing when received by such Purchaser as
being confidential information of the Company or such Subsidiary or such
Affiliate; provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise
becomes known to such Purchaser other than through disclosure by the MLP, the
General Partner, the Company or any Subsidiary or (d) constitutes financial
statements delivered to such Purchaser under Section 7.1 that are otherwise
publicly available.  Each Purchaser will maintain the confidentiality of such
Confidential Information in accordance with procedures adopted by such Purchaser
in good faith to protect confidential information of third parties delivered to
such Purchaser; provided that such Purchaser may deliver or disclose
Confidential Information to (i) its directors, trustees, officers, employees,
agents, attorneys and affiliates (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes),
(ii) its auditors, financial advisors and other professional advisors who agree
to hold confidential the Confidential Information substantially in accordance
with the terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed with the Company
in writing prior to its receipt of such Confidential Information to be bound by
the provisions of this Section 20), (v) any Person from which it offers to
purchase any security of the Company (if such Person has agreed with the Company
in writing prior to its receipt of such Confidential Information to be bound by
the provisions of this Section 20), (vi) any federal or state regulatory
authority having jurisdiction over such Purchaser, (vii) the NAIC or the SVO or,





59

--------------------------------------------------------------------------------

 



 

in each case, any similar organization, or any nationally recognized rating
agency that requires access to information about such Purchaser’s investment
portfolio or (viii) any other Person to which such delivery or disclosure may be
necessary or appropriate (w) to effect compliance with any law, rule, regulation
or order applicable to such Purchaser, (x) in response to any subpoena or other
legal process, (y) in connection with any litigation to which such Purchaser is
a party or (z) if an Event of Default has occurred and is continuing, to the
extent such Purchaser may reasonably determine such delivery and disclosure to
be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement and the other
Note Documents.  Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound as a “Purchaser” by and to be entitled to the
benefits of this Section 20 as though it were a party to this Agreement.  On
reasonable request by the Company in connection with the delivery to any holder
of a Note of information required to be delivered to such holder under this
Agreement or requested by such holder (other than a holder that is a party to
this Agreement or its nominee), such holder will enter into an agreement with
the Company embodying the provisions of this Section 20.

 

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.

 

SECTION 21.     SUBSTITUTION OF PURCHASER.

 

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6.  Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21) shall be deemed to refer to such Affiliate in lieu of such
original Purchaser.  In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21) shall no longer be
deemed to refer to such Affiliate, but shall refer to such original Purchaser,
and such original Purchaser shall again have all the rights of an original
holder of the Notes under this Agreement.

 

SECTION 22.     MISCELLANEOUS.

 

Section 22.1.     Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.





60

--------------------------------------------------------------------------------

 



 

Section 22.2.     Payments Due on Non-Business Days.  Anything in this Agreement
or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.2 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.

 

Section 22.3.     Accounting Terms.  All accounting terms used herein which are
not expressly defined in this Agreement have the meanings respectively given to
them in accordance with GAAP.  Except as otherwise specifically provided herein,
(i) all computations made pursuant to this Agreement shall be made in accordance
with GAAP and (ii) all financial statements shall be prepared in accordance with
GAAP.  For purposes of determining compliance with this Agreement (including
Section 9,  Section 10 and the definition of “Debt”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic
No. 825-10-25 — Fair Value Option, International Accounting Standard 39 —
Financial Instruments: Recognition and Measurement or any similar accounting
standard) shall be disregarded and such determination shall be made as if such
election had not been made.

 

Section 22.4.     Severability.  Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

 

Section 22.5.     Construction, Etc.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant.  Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

 

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

 

Section 22.6.     Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.  Delivery of an executed counterpart of a signature page to this
Agreement by electronic copy shall be effective as delivery of an original
executed counterpart of this Agreement.





61

--------------------------------------------------------------------------------

 



 

Section 22.7.     Governing Law.  This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York, excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

 

Section 22.8.     Jurisdiction and Process; Waiver of Jury Trial.  (a)The
Company irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes.  To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or otherwise, any claim that it is not subject to the jurisdiction of
any such court, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceeding brought in any such court and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

(b)     The Company agrees, to the fullest extent permitted by applicable law,
that a final judgment in any suit, action or proceeding of the nature referred
to in Section 22.8(a) brought in any such court shall be conclusive and binding
upon it subject to rights of appeal, as the case may be, and may be enforced in
the courts of the United States of America or the State of New York (or any
other courts to the jurisdiction of which it or any of its assets is or may be
subject) by a suit upon such judgment.

 

(c)     The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said
Section.  The Company agrees that such service upon receipt (i) shall be deemed
in every respect effective service of process upon it in any such suit, action
or proceeding and (ii) shall, to the fullest extent permitted by applicable law,
be taken and held to be valid personal service upon and personal delivery to
it.  Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

 

(d)     Nothing in this Section 22.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.

 

(e)     THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON
OR WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

 

Section 22.9.     Recourse Only to the Company and the Subsidiary Guarantors;
Non-Recourse to the General Partner, the Special General Partner and Associated
Persons.  Each Purchaser agrees on behalf of itself and its successors, assigns
and legal representatives, and each





62

--------------------------------------------------------------------------------

 



 

subsequent holder of any Note (by acceptance thereof) shall be deemed so to have
agreed, that neither the General Partner or the Special General Partner nor any
Person (other than the Company or a Subsidiary Guarantor) which is a partner,
shareholder, member, owner, officer, director, supervisor, trustee or other
principal (collectively, “Associated Persons”) of the Company, the General
Partner, the Special General Partner or a Subsidiary Guarantor, or any of their
respective successors or assigns (as such), shall have any personal liability
for the payment or performance of any of the Company’s obligations hereunder or
under any of the Notes and no monetary or other judgment shall be sought or
enforced against the General Partner or the Special General Partner or any of
such Associated Persons or any of their respective successors or assigns (as
such).  Notwithstanding the foregoing, no Purchaser shall be deemed barred by
this Section 22.9 from asserting any claim against any Person based upon an
allegation of fraud or misrepresentation.

 

Section 22.10.     Collateral Matters.  The Collateral Agent may release or
subordinate its Liens on all or any part of the Collateral to the extent
permitted by Section 2.2 of the Intercreditor Agreement.

 

*     *     *     *     *

 

 



63

--------------------------------------------------------------------------------

 



 

DEFINED TERMS

 

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

 

“Acceptable Bank” means (i) any bank or trust company (a) which is organized
under the laws of the United States of America or any State thereof, (b) which
has capital, surplus and undivided profits aggregating at least $500,000,000,
and (c)(1) whose long-term unsecured debt obligations (or the long-term
unsecured debt obligations of the holding company owning all of the capital
stock of such bank or trust company) shall have been given a rating of “AA-” or
better by S&P, “Aa3” or better by Moody’s or an equivalent rating by any other
credit rating agency of recognized national standing or (2) the commercial paper
or other short-term unsecured debt obligations of which (or the short-term
unsecured debt obligations of the holding company owning all of the capital
stock of such bank or trust company) shall have been given a rating of “A1” or
better by S&P or “Prime 1” or better by Moody’s or an equivalent rating by any
other credit rating agency of recognized national standing or (ii) any bank
party to the Bank Facility.

 

“Acceptable Broker-Dealer” means any Person other than a natural person
(i) which is registered as a broker or dealer pursuant to the Exchange Act and
(ii) whose long-term unsecured debt obligations shall have been given a rating
of “AA-” or better by S&P, “Aa3” or better by Moody’s or an equivalent rating by
any other credit rating agency of recognized national standing.

 

“Additional Covenant” shall mean any affirmative or negative covenant or similar
restriction applicable to the Company or any Subsidiary (regardless of whether
such provision is labeled or otherwise characterized as a covenant), including
any defined terms as used therein, the subject matter of which either (i) is
similar to that of any covenant in Section 9 or 10 of this Agreement, or related
definitions in this Schedule B, but contains one or more percentages, amounts,
formulas or other provisions that are more restrictive as to the Company or any
Subsidiary or more beneficial to the lenders under the Bank Facility than as set
forth herein (and such covenant or similar restriction shall be deemed an
Additional Covenant only to the extent that it is more restrictive or more
beneficial) or (ii) is different from the subject matter of any covenant in
Section 9 or 10 of this Agreement, or the related definitions in this Schedule
B.

 

“Additional Default” shall mean any provision contained in the Bank Facility,
including any defined terms as used therein, which permits the holder or holders
of any Debt under the Bank Facility or any agent or trustee for such holder or
holders to accelerate (with the passage of time or giving of notice or both) the
maturity thereof or otherwise require the Company or any Subsidiary to purchase
such Debt prior to the stated maturity thereof (or automatically causes such
Debt to so accelerate or be required to be purchased) and which either (i) is
similar to any Default or Event of Default contained in Section 11, or related
definitions in this Schedule B, but contains one or more percentages, amounts,
formulas or other provisions that are more restrictive as to the Company or any
Subsidiary, have a shorter grace period or are more beneficial to the holders of
such Debt than as set forth herein (and such provision shall be deemed an
Additional Default only to the extent that it is more restrictive, has a shorter
grace period or is more beneficial) or (ii) is different from the subject matter
of any Default or Event of Default contained in Section 11, or related
definitions in this Schedule B.





B-1

--------------------------------------------------------------------------------

 



 

“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, (b) any Person beneficially owning or holding, directly or
indirectly, 10% or more of the Voting Stock of such first Person or any
subsidiary of such first Person or any corporation of which such first Person
and the subsidiaries of such first Person beneficially own or hold, in the
aggregate, directly or indirectly, 10% or more of the Voting Stock, and (c) any
officer or director of such first Person.  Unless the context otherwise clearly
requires, any reference to an “Affiliate” is a reference to an Affiliate of the
Company; provided that the Company shall not be an Affiliate of any Subsidiary
of the Company and no Subsidiary of the Company shall be an Affiliate of the
Company or any other Subsidiary of the Company.

 

“AHGP Management Investors” is defined in Section 8.4.

 

“Asset Acquisition” means (a) an Investment by the Company or any Subsidiary in
any other Person pursuant to which such Person shall become a Subsidiary or
shall be merged with or into the Company or any Subsidiary, (b) the acquisition
by the Company or any Subsidiary of the assets of any Person (other than a
Subsidiary) which constitute all or substantially all of the assets of such
Person or (c) the acquisition by the Company or any Subsidiary of any division
or line of business of any Person (other than a Subsidiary).

 

“Anti-Corruption Laws” means any law or regulation in a U.S. or any non-U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.

 

“Anti-Money Laundering Laws” means any law or regulation in a U.S. or any
non-U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.

 

“Associated Persons” is defined in Section 22.9.

 

“Available Cash” has the meaning specified in the MLP Agreement as in effect on
the date of the First Amendment.

 

“Bank Facility” means that certain Fourth Amended and Restated Credit Agreement
dated as of January 27, 2017 among the Company, the Initial Lenders, Initial
Issuing Banks and Swing Line Bank, as named therein, the various financial
institutions party from time to time thereto and JPMorgan Chase Bank, N.A., as
administrative agent, as the same may from time to time be supplemented,
amended, restated, renewed, extended or replaced.

 

“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).





B-2

--------------------------------------------------------------------------------

 



 

“Business Day” means (a) for the purposes of Section 8.8 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized to be closed, and (b) for the purposes of any other
provision of this Agreement, any day other than a Saturday, a Sunday or a day on
which commercial banks in New York, New York, or Tulsa, Oklahoma are required or
authorized to be closed.

 

“Business Plan” means a rolling five year business plan for the Company which
shall include, without limitation, forecasts prepared by management of the
Company, in form satisfactory to the Required Holders, of balance sheets, income
statements and cash flow statements on an annual basis for each of the next five
Fiscal Years and which shall set forth (without limitation) mine development
plans, an analysis of business outlook for the term of the Series B Notes in
form and scope reasonably satisfactory to the Required Holders, capital
expenditures, coal reserve profiles, property acquisitions, production levels
and other similar items, which Business Plan may be revised by the Company from
time to time to reflect changes in operating and market conditions.

 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.

 

“Capital Lease Obligation” means, with respect to any Person and a Capital
Lease, the amount of the obligation of such Person as the lessee under such
Capital Lease which would, in accordance with GAAP, appear as a liability on a
balance sheet of such Person.

 

“Capital Stock” means, with respect to any Person, any and all shares, units
representing interests, participations, rights in or other equivalents (however
designated) of such Person’s capital stock, including, (a) with respect to
partnerships, partnership interests (whether general or limited) and any other
interest or participation that confers upon a Person the right to receive a
share of the profits and losses of, or distributions of assets of, such
partnership, (b) with respect to limited liability companies, member interests,
and (c) with respect to any Person, any rights (other than debt securities
convertible into capital stock), warrants or options exchangeable for or
convertible into such capital stock.

 

“Cash Equivalents” means any of the following, to the extent owned by the
Company or any of its Subsidiaries free and clear of all Liens and, unless
otherwise specified below, having a maturity of not greater than two years from
the date of acquisition thereof:

 

(a)     United States Governmental Securities maturing within one year from the
date of acquisition;

 

(b)     certificates of deposit, banker’s acceptances or other bank instruments
maturing within one year from the date of acquisition thereof, issued by
Acceptable Banks;

 

(c)     Repurchase Agreements;

 

(d)     obligations of any state of the United States of America, or any
municipality of any such state, in each case rated “AA” or better by S&P, “Aa2”
or better by Moody’s or an





B-3

--------------------------------------------------------------------------------

 



 

equivalent rating by any other credit rating agency of recognized national
standing; provided that such obligations mature within one year from the date of
acquisition thereof; and

 

(e)     commercial paper maturing in 270 days or less from the date of issuance
which, at the time of acquisition by the Company or any Subsidiary, is rated A-l
or better by S&P or P-1 or better by Moody’s or an equivalent rating by any
other credit rating agency of recognized national standing.

 

“Cavalier Borrower” means Cavalier Minerals JV, LLC, a Delaware limited
liability company, in its capacity as “borrower” under the Cavalier Credit
Agreement.

 

“Cavalier Credit Agreement” means the Credit Agreement, dated as of October 6,
2015, between the Cavalier Borrower and Mineral Lending, LLC, a Delaware limited
liability company, as the lender thereunder.

 

“Cavalier Credit Documents” means the Cavalier Credit Agreement and all security
agreements, guarantees, pledge agreements and other agreements or instruments
executed in connection therewith.

 

“Cavalier Credit Facility” means the credit facility under the Cavalier Credit
Agreement.

 

“Change in Control” is defined in Section 8.4.

 

“Closing” is defined in Section 3.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” or “Trust
Property” or other similar term referred to in the Collateral Documents and all
of the other property that is or is intended under the terms of the Collateral
Documents to be subject to Liens in favor of the Collateral Agent for the
benefit of the Secured Parties; provided that in no event shall any Excluded
Asset (as defined in the Security Agreement) constitute Collateral.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A. in its capacity as collateral
agent for the Secured Parties pursuant to the Intercreditor Agreement together
with its successors and permitted assigns.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, the Intercreditor Agreement, each of the other mortgages, collateral
assignments, security agreements, pledge agreements, control agreements,
collateral agency agreements, or other similar agreements delivered to the
holders of the Notes or the Collateral Agent, as applicable, pursuant to the
other Collateral Documents or Section 9.10 or 9.11, to grant a valid, perfected
security interest in any property as collateral for the obligations of the
Company and the Subsidiary Guarantors under the Notes and the other Note
Documents, and each of the other agreements, instruments or documents that
creates or purports to create a security interest or Lien in favor of the
Collateral Agent for the benefit of the Secured Parties.





B-4

--------------------------------------------------------------------------------

 



 

“Company” means Alliance Resource Operating Partners, L.P., a Delaware limited
partnership or any successor that becomes such in the manner prescribed in
Section 10.4.

 

“consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Cash Flow” means, as of any date of determination for any
applicable period, the excess, if any, of (a) the sum of, without duplication,
the amounts for such period, taken as a single accounting period, of
(i) Consolidated Net Income for such period, plus (ii) to the extent deducted in
the determination of Consolidated Net Income for such period, without
duplication, (A) Consolidated Non-Cash Charges, (B) Consolidated Interest
Expense and (C) Consolidated Income Tax Expense, over (b) the sum of, without
duplication, the amounts for such period, taken as a single accounting period,
of (i) any non-cash items increasing Consolidated Net Income for such period
(x) to the extent that such items constitute reversals of Consolidated Non-Cash
Charges for a previous period and which were included in the computation of
Consolidated Cash Flow for such previous period pursuant to the provisions of
the preceding clause (a) or (y) for unrealized gains under derivative
instruments, and (ii) any cash charges for such period to the extent that such
charges constituted non-cash items for a previous period and to the extent such
charges are not otherwise included in the determination of Consolidated Net
Income; provided that Consolidated Cash Flow shall be calculated, without
duplication, after giving effect on a pro forma basis for such period, in all
respects in accordance with GAAP, to any Transfer or Asset Acquisitions
(including, without limitation any Asset Acquisition by the Company or any
Subsidiary giving rise to the need to determine Consolidated Cash Flow as a
result of the Company or one of its Subsidiaries (including any Person that
becomes a Subsidiary as result of any such Asset Acquisition) incurring,
assuming or otherwise becoming liable for any Debt) occurring during the period
commencing on the first day of such period to and including the date of the
transaction, as if such Transfer or Asset Acquisition occurred on the first day
of such period.

 

“Consolidated Debt” means, as of any date of determination, the aggregate
outstanding principal amount of all Debt of the Company and its Subsidiaries
outstanding on such date, after eliminating all offsetting debits and credits
between the Company and its Subsidiaries and all other items required to be
eliminated in the course of the preparation of consolidated financial statements
of the Company and its Subsidiaries in accordance with GAAP.

 

“Consolidated Debt to Consolidated Cash Flow Ratio” means, at any date of
determination, the ratio of Consolidated Debt of the Company and its
Subsidiaries as at the end of the most recently ended fiscal quarter of the
Company for which financial statements are required to be delivered to the
holders of the Notes pursuant to Section 7.1(a) or (b), as the case may be, to
Consolidated Cash Flow of the Company and its Subsidiaries for the period of
four fiscal quarters ending on the last day of such fiscal quarter.

 

“Consolidated Fixed Charges” means, with respect to the Company and its
Subsidiaries for any period, the sum of Consolidated Interest Expense plus cash
distributions for such period, in each case, determined on a consolidated basis
in accordance with GAAP.





B-5

--------------------------------------------------------------------------------

 



 

“Consolidated Income Tax Expense” means, with respect to any period, all
provisions for Federal, state, local and foreign income taxes of the Company and
its Subsidiaries for such period as determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Interest Expense” means, as of any date of determination for any
applicable period, the sum (without duplication) of the following (in each case,
eliminating all offsetting debits and credits between the Company and its
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP):  (a) all interest in respect of Debt of
the Company and its Subsidiaries whether paid or accrued (including non-cash
interest payments and imputed interest on Capital Lease Obligations) deducted in
determining Consolidated Net Income for such period, and (b) all debt discount
(but not expense) amortized or required to be amortized in the determination of
Consolidated Net Income for such period.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Company and its Subsidiaries for such period (taken as a
cumulative whole), as determined in accordance with GAAP; provided that there
shall be excluded:

 

(a)     the income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary or is merged into or consolidated with the Company or a Subsidiary,
and the income (or loss) of any Person, substantially all of the assets of which
have been acquired in any manner, realized by such other Person prior to the
date of acquisition;

 

(b)     any aggregate net gain or loss during such period arising from the sale,
conversion, exchange or other disposition of capital assets (such term to
include, without limitation, (i) all non-current assets, and, without
duplication, (ii) the following, whether or not current:  all fixed assets,
whether tangible or intangible, all inventory sold in conjunction with the
disposition of fixed assets, and all Securities);

 

(c)     debt extinguishment costs and expenses in an amount not to exceed
$25,000,000 until the latest Termination Date under the Revolving Credit
Facility (as each such term is defined in the Bank Facility as in effect on the
date of the First Amendment);

 

(d)     transaction costs, fees and expenses in connection with any acquisition
or issuance of Debt or equity (whether or not successful) by the Company or any
of its Subsidiaries in an amount not to exceed $25,000,000 until the latest
Termination Date under the Revolving Credit Facility (as each such term is
defined in the Bank Facility as in effect on the date of the First Amendment);
and

 

(e)     the amount of any non-cash unusual or non-recurring restructuring or
similar charges; provided that any determination of whether a charge is unusual
or non-recurring shall be made by the Company chief financial officer (or person
acting in a similar capacity) pursuant to such officer’s good faith judgment.

 

“Consolidated Non-Cash Charges” means, with respect to the Company and its
Subsidiaries for any period, the aggregate depreciation, depletion and
amortization (other than amortization of debt discount and expense), the
non-cash portion of advance royalties, any non-





B-6

--------------------------------------------------------------------------------

 



 

cash employee compensation expenses for such period, impairment charges,
unrealized losses and gains under derivative instruments and non-cash charges
due to cumulative effects of changes in accounting principles, in each case,
reducing Consolidated Net Income of the Company and its Subsidiaries for such
period as determined on a consolidated basis in accordance with GAAP.

 

“Constitutive Documents” means, with respect to any Person, the certificate of
incorporation or registration or formation (including, if applicable,
certificate of change of name), articles of incorporation or association,
memorandum of association, charter, bylaws, partnership agreement, trust
agreement, joint venture agreement, limited liability company operating or
members agreement, joint venture agreement or one or more similar agreements,
instruments or documents constituting the organization or formation of such
Person.

 

“Contract Price” is defined in Section 9.8.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.

 

“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.

 

“Debt” means, with respect to any Person, without duplication,

 

(a)     its liabilities for borrowed money;

 

(b)     its liabilities for the deferred purchase price of property acquired by
such Person (excluding accounts payable arising in the ordinary course of
business but including, without limitation, all liabilities created or arising
under any conditional sale or other title retention agreement with respect to
any such property);

 

(c)     its Capital Lease Obligations;

 

(d)     all liabilities secured by any Lien with respect to any property owned
by such Person (whether or not it has assumed or otherwise become liable for
such liabilities); provided,  however, that, for purposes of determining the
amount of liabilities included in this clause (d), such liabilities shall be
limited to the fair market value of the property of such Person subject to such
Lien unless such Person shall have otherwise become liable for or assumed such
liabilities (in which case the total amount of such liabilities shall be
included in this clause (d));

 

(e)     all its liabilities in respect of letters of credit or instruments
serving a similar function or surety bonds issued or accepted for its account by
banks or other financial institutions (whether or not representing obligations
for borrowed money), other than any such liabilities that are incurred in the
ordinary course of business of such Person and





B-7

--------------------------------------------------------------------------------

 



 

(i)     that consist of liabilities in respect of surety bonds (other than
liabilities in respect of letters of credit issued to any insurance company or
other issuer of a surety bond as credit support for such Person’s reimbursement
obligations to such insurance company or other institution acting as issuer of
such surety bond) where such surety bonds are issued to support such Person’s
obligations in respect of workmen’s compensation, unemployment insurance,
reclamation laws or mining activities or activities incidental, supplemental or
related to mining activities, the payment of retirement benefits or performance
guarantees relating to coal deliveries or insurance deductibles, or

 

(ii)     that consist of liabilities in respect of letters of credit or
instruments serving a similar function which are issued to support such Person’s
obligations (including surety bond obligations) in respect of workmen’s
compensation, unemployment insurance, reclamation laws or mining activities or
activities incidental, supplemental or related to mining activities, the payment
of retirement benefits or performance guarantees relating to coal deliveries or
insurance deductibles and aggregating no more than $40,000,000 at any time
outstanding for all of the liabilities contemplated by this clause (ii); or

 

(iii)     which are issued in respect of current trade payables of such Person;

 

(f)     Swaps of such Person, to the extent required to be reflected on a
balance sheet of such Person prepared as of any date of determination in
accordance with GAAP;

 

(g)     Preferred Stock of Subsidiaries owned by Persons other than the Company,
a Subsidiary Guarantor or a Wholly Owned Subsidiary; and

 

(h)     any Guaranty of such Person with respect to liabilities of a type
described in any of clauses (a) through (g) hereof.

 

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.

 

“Default Rate” means, with respect to a series of Notes, that rate of interest
that is the greater of (i) 2% per annum above the rate of interest stated in
clause (a) of the first paragraph of the Notes of such series or (ii) 2% over
the rate of interest publicly announced by Citibank, N.A. in New York, New York
as its “base” or “prime” rate.

 

“Disclosure Documents” is defined in Section 5.3.

 

“Electronic Delivery” is defined in Section 7.1(a).

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.





B-8

--------------------------------------------------------------------------------

 



 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under Section 414 of
the Code.

 

“Event of Default” is defined in Section 11.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

 

“Excluded Assets” shall have the meaning set forth in the Security Agreement and
shall include the Excluded Property.

 

“Excluded Property” means the inactive and closed Mining Facilities and other
assets identified as such on Schedule 5.25 and all real property, including
leasehold interests, not included and not otherwise required to be included in
the Mortgaged Property.

 

“First Amendment” means the First Amendment to this Agreement dated as of
January 27, 2017.

 

“Fiscal Year” means a fiscal year of the Company and its Consolidated
Subsidiaries ending on December 31 in any calendar year.

 

“Fixed Charge Ratio” means the ratio of (a) Consolidated Cash Flow minus
(i) Consolidated Income Tax Expense, minus (ii) Maintenance Cap Ex to
(b) Consolidated Fixed Charges of the Company and its Subsidiaries for each
rolling four-quarter period.

 

“Foreign Subsidiary” means a Subsidiary organized under the laws of a
jurisdiction other than the United States or any State thereof or the District
of Columbia.

 

“Funding Instruction Letter” is defined in Section 4.12.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“General Partner” means Alliance Resource Management GP, LLC, a Delaware limited
liability company, and its successors and permitted assigns as the managing
general partner of the Company.

 

“Governmental Authority” means

 

(a)     the government of

 

(i)     the United States of America or any State or other political subdivision
thereof, or





B-9

--------------------------------------------------------------------------------

 



 

(ii)     any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or

 

(b)     any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

 

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

 

“Greenfield Project” means any mine development project involving the
expenditure of greater than $5,000,000 for the development of mine
infrastructure to access unmined reserves.

 

“Guaranty” and, with correlative meaning, “Guaranteed” means, with respect to
any Person, any obligation (except the endorsement in the ordinary course of
business of negotiable instruments for deposit or collection) of such Person
guaranteeing or in effect guaranteeing any Debt of any other Person in any
manner, whether directly or indirectly, including (without limitation)
obligations incurred through an agreement, contingent or otherwise, by such
Person:

 

(a)     to purchase such Debt or any property constituting security therefor;

 

(b)     to advance or supply funds (i) for the purchase or payment of such Debt,
or (ii) to maintain any working capital or other balance sheet condition or any
income statement condition of any other Person or otherwise to advance or make
available funds for the purchase or payment of such Debt;

 

(c)     to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such Debt of the ability of any other
Person to make payment of the Debt; or

 

(d)     otherwise to assure the owner of such Debt against loss in respect
thereof.

 

In any computation of the Debt of the obligor under any Guaranty, the Debt that
is the subject of such Guaranty shall be assumed to be a direct obligation of
such obligor.  The amount of any Guaranty shall be equal to the outstanding
amount of the Debt guaranteed, or such lesser amount to which the maximum
exposure of such Person shall have been specifically limited.

 

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
any other substances, including all substances listed in or regulated in any
Environmental Law that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, regulated, prohibited or penalized by any applicable law
including, but not limited to, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum products, lead based paint,
radon gas or similar restricted, prohibited or penalized substances.





B-10

--------------------------------------------------------------------------------

 



 

“holder” means, with respect to any Note, the Person in whose name such Note 1s
registered in the register maintained by the Company pursuant to Section 13.1.

 

“Institutional Investor” means (a) any purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.

 

“Insurance Subsidiary” means Wildcat Insurance, LLC, a Delaware limited
liability company.

 

“Intercreditor Agreement” means the Second Amended and Restated Intercreditor
Agreement dated as of January 27, 2017 among the holders from time to time of
the Notes, JPMorgan Chase Bank, N.A., as administrative agent under the Bank
Facility, and the Collateral Agent, as the same may be amended, modified or
restated from time to time in accordance with the terms thereof.

 

“Interest Coverage Ratio” means, at any date of determination, the ratio of
(a) Consolidated Cash Flow as at the end of the most recently ended fiscal
quarter of the Company for which financial statements are required to be
delivered to the holders of the Notes pursuant to Section 7.1(a) or (b), as the
case may be to (b) Consolidated Interest Expense for the period of four fiscal
quarters ending on the last day of such fiscal quarter.

 

“Inventory” has the meaning set forth in the UCC.

 

“Investment” means any investment, made in cash or by delivery of property, by
the Company or any of its Subsidiaries (a) in any Person, whether by acquisition
of stock, debt or other obligations or Security, or by loan, guaranty of any
debt, advance, capital contribution or otherwise, or (b) in any property.

 

“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest, production payment or other encumbrance, or any interest or
title of any vendor, lessor, lender or other secured party to or of such Person
under any conditional sale or other title retention agreement or Capital Lease,
upon or with respect to any property or asset of such Person (including in the
case of stock, stockholder agreements, voting trust agreements and all similar
arrangements); provided,  however, “Lien” shall not include any negative pledge
nor any royalty interest or overriding royalty interest under any lease,
sublease, override royalty agreement or other similar agreement entered into in
the ordinary course of business.

 

“Maintenance Cap Ex” means the Company’s and its Subsidiaries’ annual (or
quarterly, if applicable) average estimated capital expenditures required to
maintain, over the long-term, the operating capacity of their capital assets
based on estimates developed by management of the Company upon a five-year
planning horizon and publicly communicated by management of the Company from
time to time.

 

“Make-Whole Amount” is defined in Section 8.8.





B-11

--------------------------------------------------------------------------------

 



 

“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.

 

“Material Acquired Real Properties” means a real property or group of related
real properties, acquired or leased, by the Company or its Subsidiaries after
the date of the First Amendment in a single transaction that individually or in
the aggregate have a fair market value reasonably estimated by the Company to be
equal to, or in excess of, $5,000,000 as of the date of acquisition or lease.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets, or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its payment obligations or its obligations under Sections 9 or 10 or any other
material obligations under this Agreement, the Notes or any other Note Document,
(c) the ability of the Subsidiary Guarantors, taken as a whole, to perform their
payment obligations or other material obligations under the Subsidiary Guaranty
Agreement or any other Note Document, or (d) the validity or enforceability of
this Agreement, the Notes, the Subsidiary Guaranty Agreement or any other Note
Document.

 

“Memorandum” is defined in Section 5.3.

 

“Mines” means the mining complexes described on Schedule 5.25 that are owned,
leased or operated by the Company or any of its Subsidiaries, and all additional
parcels and tracts of real property acquired by the Company or any Subsidiary
Guarantor, that are either associated with the active mining complexes described
on Schedule 5.25 or associated with new mining complexes acquired by Company,
pursuant to an acquisition permitted under the terms hereof after the date of
the First Amendment.

 

“Mining Facilities” means the Mines and the related facilities and assets.

 

“Mining Leases” means each contract, agreement or lease to which the Company or
any Subsidiary Guarantor is a party granting the Company or such Subsidiary
Guarantor an interest in coal from the property that is the subject of such
contract, lease or agreement.

 

“MLP” means Alliance Resource Partners, L.P., a Delaware limited partnership.

 

“MLP Agreement” means the Third Amended and Restated Agreement of Limited
Partnership of the MLP, dated as of June 16, 2014, as amended, restated,
modified or supplemented after the date of the First Amendment, to the extent
permitted under the Note Documents.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgaged Property” means the right, title and interest of the Company and its
Subsidiaries as of the date of the First Amendment in (a) the real property,
including leasehold interests, that is material to the operation of the active
Mining Facilities and the other properties identified on Schedule 5.26, and
(b) each other real property, if any, which shall be subject to a mortgage
delivered after such date pursuant to Section 9.10;  provided that in no event
shall any Excluded Asset (as defined in the Security Agreement) constitute
Mortgaged Property.





B-12

--------------------------------------------------------------------------------

 



 

“Mortgages” has the meaning specified in Section 9.11(d).

 

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

 

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

 

“Note Documents”  means (a) this Agreement, (b) the Notes, (c) the Subsidiary
Guaranty Agreement, (d) the Collateral Documents and (e) the Intercreditor
Agreement, in each case as amended, restated, modified or supplemented.

 

“Notes” is defined in Section 1.

 

“Notional Debt” is defined in Section 9.8.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing.  A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.

 

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company or the General Partner whose responsibilities
extend to the subject matter of such certificate.

 

“Option Properties” is defined in Section 9.8.

 

“Original Subsidiary Guarantor” is defined in Section 2.2.

 

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership, dated as of August 20, 1999, of the Company, as amended, restated,
modified or supplemented in accordance with the terms of this Agreement.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

“Perfection Certificate” means a certificate in the form approved by the
Collateral Agent and the Required Holders, as the same shall be supplemented
from time to time by a Perfection Certificate Supplement or otherwise.

 

“Perfection Certificate Supplement” means a certificate supplement substantially
in the form approved by the Collateral Agent and the Required Holders that
supplements the Perfection Certificate.

 

“Permitted Encumbrance” shall have the meaning given to such term (or any
substantially similar term) in the Mortgages.





B-13

--------------------------------------------------------------------------------

 



 

“Permitted Liens” means each of the following:

 

(a)     Liens for property taxes, assessments or other governmental charges
which are not yet due and payable and delinquent or the validity of which is
being contested in good faith in compliance with Section 10.2;

 

(b)     statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and other similar Liens, in each case, incurred in the
ordinary course of business for sums not yet due and payable or the amount,
applicability or validity thereof is being contested by the Company or such
Subsidiary on a timely basis in good faith and in appropriate proceedings, and
the Company or a Subsidiary has established adequate reserves therefor in
accordance with GAAP on the books of the Company or such Subsidiary;

 

(c)     Liens (other than any Lien imposed by ERISA) incurred or deposits made
in the ordinary course of business (i) in connection with workers’ compensation,
unemployment insurance and other types of social security or retirement
benefits, or (ii) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases (other than Capital Leases), performance bonds, purchase, construction or
sales contracts and other similar obligations, in each case not incurred or made
in connection with the borrowing of money, the obtaining of advances or credit
or the payment of the deferred purchase price of property;

 

(d)     any attachment or judgment Lien for the payment of money in an aggregate
amount not to exceed $10,000,000; provided that the execution or other
enforcement of such Liens is effectively stayed and the claims secured thereby
are contested by the Company or such Subsidiary on a timely basis in good faith
and in appropriate proceedings, and the Company or a Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Company
or such Subsidiary; and

 

(e)     leases, subleases, licenses and rights of use granted to others in the
ordinary course of business, zoning restrictions, easements, reservations,
provisions, covenants, conditions, waivers, restrictions on the use of property
or irregularities of title that were not incurred in connection with and do not
secure Debt (and with respect to leasehold interests, mortgages, obligations,
liens and other encumbrances incurred, created, assumed or permitted to exist
and arising by, through or under a landlord or owner of the leased property,
with or without consent of the lessee), and not interfering with the ordinary
conduct of the business of the Company or any of its Subsidiaries; provided that
such Liens do not, in the aggregate, materially detract from the value of such
property or adversely affect the use of such property for its intended purpose.

 

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

 

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or





B-14

--------------------------------------------------------------------------------

 



 

required to be made, by the Company or any ERISA Affiliate or with respect to
which the Company or any ERISA Affiliate may have any liability.

 

“Preferred Stock” of any Person means any class of Capital Stock of such Person
that is preferred over any other class of Capital Stock of such Person as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such Person.

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

 

“Proposed Prepayment Date” is defined in Section 8.4.

 

“PTE” is defined in Section 6.2(a).

 

“Purchaser” is defined in the first paragraph of this Agreement.

 

“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor, as amended.

 

“Qualified Debt Agreement” means (a) the Bank Facility and (b) any credit, loan,
note or like agreement under which Debt of the Company is issued and outstanding
and which Debt is guaranteed by any Subsidiary Guarantor, as any such agreement
may, from time to time, be supplemented, amended, renewed, extended or replaced.

 

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

 

“Qualified Subsidiary Guarantor” is defined in Section 2.2.

 

“Receivables Financing Subsidiary” means any Subsidiary of the Company that is
formed solely for the purpose of engaging in, and engages in, one or more
receivables financing transaction permitted by Section 10.3(c)(viii).

 

“Related Documents” means the Bank Facility and the other “Loan Documents” (as
defined therein), the Partnership Agreement, the MLP Agreement and the Cavalier
Credit Documents.

 

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

 

“Repurchase Agreement” means any written agreement.

 

(a)     that provides for (i) the transfer of one or more United States
Governmental Securities in an aggregate principal amount at least equal to the
amount of the Transfer Price (defined below) to the Company or any of its
Subsidiaries from an Acceptable Bank or an Acceptable Broker-Dealer against a
transfer of funds (the “Transfer Price”) by the Company or such Subsidiary to
such Acceptable Bank or Acceptable Broker-Dealer, and (ii) a simultaneous





B-15

--------------------------------------------------------------------------------

 



 

agreement by the Company or such Subsidiary, in connection with such transfer of
funds, to transfer to such Acceptable Bank or Acceptable Broker-Dealer the same
or substantially similar United States Governmental Securities for a price not
less than the Transfer Price plus a reasonable return thereon at a date certain
not later than 365 days after such transfer of funds,

 

(b)     in respect of which the Company or such Subsidiary shall have the right,
whether by contract or pursuant to applicable law, to liquidate such agreement
upon the occurrence of any default thereunder, and

 

(c)     in connection with which the Company or such Subsidiary, or an agent
thereof, shall have taken all action required by applicable law or regulations
to perfect a Lien on such United States Governmental Securities.

 

“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

 

“Responsible Officer”  means any Senior Financial Officer and any other officer
of the Company or the General Partner with responsibility for the administration
of the relevant portion of this Agreement.

 

“Restricted Payment” has the meaning set forth in Section 10.8.

 

“S&P” means S&P Global Ratings.

 

“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.

 

“Secured Obligations” has the meaning set forth in the Intercreditor Agreement.

 

“Secured Parties” means, collectively, (a) the administrative agent under the
Bank Facility, (b) the other financial institutions, lenders or other creditors
from time to time party to the Bank Facility and (c) the holders of the Notes
from time to time.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

 

“Security” has the meaning set forth in Section 2(a)(1) of the Securities Act.

 

“Security Agreement” has the meaning set forth in the Intercreditor Agreement.

 

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company or the General
Partner.

 

“Series A Notes” is defined in Section 1.

 

“Series B Notes” is defined in Section 1.

 

“Simplification Transaction” is defined in Section 8.4.





B-16

--------------------------------------------------------------------------------

 



 

“Solvent” or “Solvency” means, with respect to any Person on a particular date,
that on such date (a) the fair value of the property of such Person is greater
than the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s property would constitute an unreasonably small
capital.  The amount of contingent liabilities at any time shall be computed as
the amount that, in the light of all facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

 

“Special General Partner” means Alliance Resource GP, LLC, a Delaware limited
liability company, together with its successors and permitted assigns as the
“special general partner” of the Company.

 

“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, joint venture, association, trust or other
entity of which (or in which) more than 50% of (a) the issued and outstanding
Capital Stock having ordinary voting power to elect a majority of the board of
directors of such corporation (irrespective of whether at the time Capital Stock
of any other class or classes of such corporation shall or might have voting
power upon the occurrence of any contingency), (b) the interests in the capital
or profits of such partnership, limited liability company, joint venture or
association with ordinary voting power to elect a majority of the board of
directors (or Persons performing similar functions) of such partnership, limited
liability company, joint venture or association, or (c) the beneficial interests
in such trust or other entity with ordinary voting power to elect a majority of
the board of trustees (or Persons performing similar functions) of such trust or
other entity, is at the time directly or indirectly owned or controlled by such
Person, by such Person and one or more of its Subsidiaries, or by one or more of
such Person’s other Subsidiaries.

 

“Subsidiary Guarantors” is defined in Section 2.2(a) and shall include any
Subsidiary that is a party to the Subsidiary Guaranty Agreement and any
Subsidiary which is required to comply with the requirements of Section 10.18.

 

“Subsidiary Guaranty Agreement” has the meaning specified in Section 2.2.

 

“Surviving Debt” means Debt of the Company and its Subsidiaries outstanding
immediately before and after giving effect to the effectiveness of the First
Amendment and the initial borrowing under the Bank Facility.





B-17

--------------------------------------------------------------------------------

 



 

“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.

 

“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency or commodity swaps and hedging obligations
obligating such Person to make payments, whether periodically or upon the
happening of a contingency.  For the purposes of this Agreement, the amount of
the obligation under any Swap shall be the amount determined in respect thereof
as of the end of the then most recently ended fiscal quarter of such Person,
based on the assumption that such Swap had terminated at the end of such fiscal
quarter, and in making such determination, if any agreement relating to such
Swap provides for the netting of amounts payable by and to such Person
thereunder or if any such agreement provides for the simultaneous payment of
amounts by and to such Person, then in each such case, the amount of such
obligation shall be the net amount so determined.

 

“Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, abandons, transfers, leases (as lessor), or otherwise
disposes of any of its assets; provided,  however, that “Transfer” shall not
include (a) the granting of any Liens permitted to be granted pursuant to this
Agreement, (b) any transfer of assets permitted pursuant to Section 10.6,
(c) the making of any Restricted Payment permitted pursuant to Section 10.8 or
(d) the making of any Investment permitted pursuant to Section 10.7.

 

“Transfer Restrictions Agreement” is defined in Section 8.4.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

 

“United States Governmental Security” means any direct obligation of, or
obligation guaranteed by, the United States of America, or any agency controlled
or supervised by or acting as an instrumentality of the United States of America
pursuant to authority granted by the Congress of the United States of America,
so long as such obligation or guarantee shall have the benefit of the full faith
and credit of the United States of America which shall have been pledged
pursuant to authority granted by the Congress of the United States of America.

 

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001 and the rules and regulations
promulgated thereunder from time to time in effect.

 

“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act,





B-18

--------------------------------------------------------------------------------

 



 

the Iran Sanctions Act, the Sudan Accountability and Divestment Act and any
other OFAC Sanctions Program.

 

“Voting Stock” means, (a) Securities of any class or classes, the holders of
which are ordinarily, in the absence of contingencies, entitled to elect a
majority of the directors (or Persons performing similar functions) or (b) in
the case of a partnership, limited liability company or joint venture, interests
in the profits or capital thereof entitling the holders of such interests to
approve major business actions.

 

“Wholly Owned” means, at any time, with respect to any Subsidiary of any Person,
a Subsidiary of which at least ninety-eight percent (98%) of all of the equity
interests (except directors’ qualifying shares) and Voting Stock are owned by
any one or more of such Person and such Person’s other Wholly Owned Subsidiaries
at such time.

 

 



B-19

--------------------------------------------------------------------------------

 



 

FORM OF AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

 

 

 

 

AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

 

 

Dated as of January 27, 2017

 

 

From

 

 

THE GUARANTORS NAMED HEREIN

 

 

and

 

 

THE ADDITIONAL GUARANTORS REFERRED TO HEREIN

 

 

as Guarantors

 

 

in favor of

 

 

THE HOLDERS OF THE
6.72% SENIOR NOTES, SERIES B, DUE JUNE 26, 2018
OF
ALLIANCE RESOURCE OPERATING PARTNERS, L.P.

 

 

 

 



Exhibit 2.2(a)

(to Note Purchase Agreement)

--------------------------------------------------------------------------------

 



 

TABLE OF CONTENTS

 

 

 

 

 

 

SECTION

    

HEADING

    

PAGE

 

 

 

 

 

Section 1.

 

Guaranty; Limitation of Liability

 


1 

 

 

 

 

 

Section 2.

 

Guaranty Absolute

 


2 

 

 

 

 

 

Section 3.

 

Waivers and Acknowledgments

 


4 

 

 

 

 

 

Section 4.

 

Subrogation

 


4 

 

 

 

 

 

Section 5.

 

Representations and Warranties

 


5 

 

 

 

 

 

Section 6.

 

Covenants

 


6 

 

 

 

 

 

Section 7.

 

Amendments, Guaranty Supplements, Etc

 


6 

 

 

 

 

 

Section 8.

 

Notices, Etc

 


6 

 

 

 

 

 

Section 9.

 

No Waiver; Remedies

 


7 

 

 

 

 

 

Section 10.

 

Right of Set-Off

 


7 

 

 

 

 

 

Section 11.

 

Indemnification

 


7 

 

 

 

 

 

Section 12.

 

Subordination

 


8 

 

 

 

 

 

Section 13.

 

Continuing Guaranty; Transfer of Notes

 


9 

 

 

 

 

 

Section 14.

 

Execution in Counterparts

 


9 

 

 

 

 

 

Section 15.

 

Governing Law; Jurisdiction; Waiver of Jury Trial, Etc

 


9 

 

 

 

 

 

Section 16.

 

Restatement

 


10 

 

 

 

 

 

Exhibit A

—

Guaranty Supplement

 

 

 

 



i

--------------------------------------------------------------------------------

 



 

AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT

 

THIS AMENDED AND RESTATED SUBSIDIARY  GUARANTY  AGREEMENT (this “Guaranty”) is
dated as of January 27, 2017 and is made by the Persons listed on the signature
pages hereof under the caption “Subsidiary Guarantors” and the Additional
Guarantors (as defined in Section 7(b)) (such Persons so listed and the
Additional Guarantors being, collectively, the “Guarantors” and, individually,
each a “Guarantor”) in favor of the Noteholders (as defined below).

 

PRELIMINARY STATEMENT

 

Alliance Resource Operating Partners, L.P., a Delaware limited partnership (the
“Company”), is party to a Note Purchase Agreement dated as of June 26, 2008 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Note Agreement”; the capitalized terms defined therein and not otherwise
defined herein being used herein as therein defined) with certain institutional
investors party thereto (the “Purchasers”), under and pursuant to which the
Company issued (a) $205,000,000 aggregate principal amount of its 6.28% Senior
Notes, Series A, due June 26, 2015 (the “Series A Notes”), and (b) $145,000,000
aggregate principal amount of its 6.72% Senior Notes, Series B, due June 26,
2018 (the “Series B Notes” and, together with the Series A Notes, collectively
the “Notes”).  The Company repaid the Series A Notes on June 26, 2015.  Each
Guarantor received or may receive, directly or indirectly, a portion of the
proceeds of the sale of the Notes pursuant to the Note Agreement and has derived
and will derive substantial direct and indirect benefits from the transactions
contemplated by the Note Agreement.

 

Certain of the Guarantors are party to a Subsidiary Guaranty Agreement dated as
of June 26, 2008 (as amended, restated or otherwise modified prior to the date
hereof, the “Existing Guaranty Agreement”) pursuant to which such Guarantors
guaranteed the obligations of the Company under the Note Agreement and the
Notes.

 

The holders from time to time of the Notes are herein called the “Noteholders”
(and individually a “Noteholder”).  “Note Party” means the Company and each
Guarantor.

 

The Company and the Noteholders are entering into the First Amendment dated as
of the date hereof to the Note Agreement, and it is a condition precedent to the
effectiveness of the First Amendment that each Guarantor shall have executed and
delivered this Guaranty, which amends and restates the Existing Guaranty
Agreement.

 

NOW, THEREFORE, in consideration of the premises and in consideration of the
agreements of the Noteholders in the First Amendment, each Guarantor, jointly
and severally with each other Guarantor, hereby agrees as follows:

 

SECTION 1.     GUARANTY; LIMITATION OF LIABILITY.

 

(a)     Each Guarantor hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all obligations, including the principal of, accrued interest on, and Make-Whole
Amount, if any, with respect to, the Notes, of each other Note Party now or
hereafter existing under or in respect of the Note Documents (including,





1

--------------------------------------------------------------------------------

 



 

without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing obligations) (such obligations being the
“Guaranteed Obligations”), and agrees to pay any and all expenses (including,
without limitation, fees and expenses of counsel) incurred by any Noteholder in
enforcing any rights under this Guaranty or any other Note Document.  Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Note Party to any Noteholder under or in respect of
the Note Documents but for the fact that they are unenforceable or not allowable
due to the existence of a bankruptcy, reorganization or similar proceeding
involving such other Note Party.

 

(b)     Each Guarantor and, by its acceptance of the benefits of this Guaranty,
each Noteholder, hereby confirms that it is the intention of all such Persons
that this Guaranty and Guaranteed Obligations of each Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law
(as hereinafter defined), the Uniform Fraudulent Conveyance Act, the Uniform
Fraudulent Transfer Act or any similar foreign, federal or state law to the
extent applicable to this Guaranty and the Guaranteed Obligations of each
Guarantor hereunder.  To effectuate the foregoing intention, each Noteholder, by
accepting the benefits hereof, and the Guarantors hereby irrevocably agree that
the Guaranteed Obligations of each Guarantor under this Guaranty at any time
shall be limited to the maximum amount as will result in the Guaranteed
Obligations of such Guarantor under this Guaranty not being subject to avoidance
under Section 548 of the United States Bankruptcy Code (or any successor
provision) or any comparable provision of any other Bankruptcy Law.  For
purposes hereof, “Bankruptcy Law” means any Title 11, U.S. Code, or any other
bankruptcy, insolvency, reorganization, moratorium or other similar foreign,
federal or state law for the relief of debtors.

 

(c)     Each Guarantor hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Noteholder under this
Guaranty or any other guaranty, such Guarantor will contribute, to the maximum
extent permitted by law, such amounts to each other Guarantor and each other
guarantor so as to maximize the aggregate amount paid to the Noteholders under
or in respect of the Note Documents.

 

(d)     Notwithstanding any provision in this Guaranty to the contrary, if an
event permitting the acceleration of the maturity of the principal amount of any
Notes shall exist and such acceleration shall at such time be prevented or the
right of any Noteholder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company or any other Note Party of a case or proceeding
under a bankruptcy or insolvency law, each Guarantor agrees that, for purposes
of this Guaranty and its obligations hereunder, the maturity of such principal
amount shall be deemed to have been accelerated with the same effect as if the
holder thereof had accelerated the same in accordance with the terms of the Note
Agreement, and such Guarantor shall forthwith pay such accelerated Guaranteed
Obligations.

 

SECTION 2.     GUARANTY ABSOLUTE.

 

To the extent permitted by law, each Guarantor absolutely, unconditionally and
irrevocably guarantees that the Guaranteed Obligations will be paid strictly in
accordance with the terms of the Note Documents, regardless of any law,
regulation or order now or hereafter in





2

--------------------------------------------------------------------------------

 



 

effect in any jurisdiction affecting any of such terms or the rights of any
Noteholder with respect thereto.  To the extent permitted by law, the Guaranteed
Obligations of each Guarantor under or in respect of this Guaranty are
independent of the Guaranteed Obligations or any other obligations of any other
Note Party under or in respect of the Note Documents, and a separate action or
actions may be brought and prosecuted against each Guarantor to enforce this
Guaranty, irrespective of whether any action is brought against the Company or
any other Note Party or whether the Company or any other Note Party is joined in
any such action or actions.  To the extent permitted by law, the liability of
each Guarantor under this Guaranty shall be irrevocable, absolute and
unconditional irrespective of, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to, any or all
of the following:

 

(a)     any lack of validity or enforceability of any Note Document or any
agreement or instrument relating thereto;

 

(b)     any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any other Note Party under or in respect of the Note Documents, or any other
amendment or waiver of or any consent to departure from any Note Document,
including, without limitation, any increase in the Guaranteed Obligations
resulting from the extension of additional credit to any Note Party or any of
its Subsidiaries or otherwise;

 

(c)     any taking, exchange, release or non-perfection of any collateral, or
any taking, release or amendment or waiver of, or consent to departure from, any
other guaranty, for all or any of the Guaranteed Obligations;

 

(d)     any manner of application of collateral, or proceeds thereof, to all or
any of the Guaranteed Obligations, or any manner of sale or other disposition of
any collateral for all or any of the Guaranteed Obligations or any other
obligations of any Note Party under the Note Documents or any other assets of
any Note Party or any of its Subsidiaries;

 

(e)     any change, restructuring or termination of the corporate structure or
existence of any Note Party or any of its Subsidiaries;

 

(f)     any failure of any Noteholder to disclose to any Note Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Note Party now or
hereafter known to such Noteholder (each Guarantor waiving any duty on the part
of the Noteholders to disclose such information);

 

(g)     the failure of any other Person to execute or deliver this Guaranty, any
Guaranty Supplement (as hereinafter defined) or any other guaranty or agreement
or the release or reduction of liability of any Guarantor or other guarantor or
surety with respect to the Guaranteed Obligations; or

 

(h)     any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by any
Noteholder that





3

--------------------------------------------------------------------------------

 



 

might otherwise constitute a defense available to, or a discharge of, any Note
Party or any other guarantor or surety.

 

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by any Noteholder or any other Person upon the
insolvency, bankruptcy or reorganization of the Company or any other Note Party
or otherwise, all as though such payment had not been made.

 

SECTION 3.     WAIVERS AND ACKNOWLEDGMENTS.

 

(a)     To the extent permitted by law, each Guarantor hereby unconditionally
and irrevocably waives promptness, diligence, notice of acceptance, presentment,
demand for performance, notice of nonperformance, default, acceleration, protest
or dishonor and any other notice with respect to any of the Guaranteed
Obligations and this Guaranty and any requirement that any Noteholder protect,
secure, perfect or insure any Lien or any property subject thereto or exhaust
any right or take any action against any Note Party or any other Person or any
collateral.

 

(b)     To the extent permitted by law, each Guarantor hereby unconditionally
and irrevocably waives any right to revoke this Guaranty and acknowledges that
this Guaranty is continuing in nature and applies to all Guaranteed Obligations,
whether existing now or in the future.

 

(c)     To the extent permitted by law, each Guarantor hereby unconditionally
and irrevocably waives (i) any defense arising by reason of any claim or defense
based upon an election of remedies by any Noteholder that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of such Guarantor or other
rights of such Guarantor to proceed against any of the other Note Parties, any
other guarantor or any other Person or any collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the Guaranteed
Obligations of such Guarantor hereunder.

 

(d)     To the extent permitted by law, each Guarantor hereby unconditionally
and irrevocably waives any duty on the part of any Noteholder to disclose to
such Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Note Party or any of its Subsidiaries now or hereafter known by such
Noteholder.

 

(e)     Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Note
Documents and that the waivers set forth in Section 2 and this Section 3 are
knowingly made in contemplation of such benefits.

 

SECTION 4.     SUBROGATION.

 

Each Guarantor hereby absolutely, unconditionally and irrevocably agrees not to
exercise any rights that it may now have or hereafter acquire against the
Company, any other Note Party





4

--------------------------------------------------------------------------------

 



 

or any other insider guarantor that arise from the existence, payment,
performance or enforcement of such Guarantor’s Obligations under or in respect
of this Guaranty or any other Note Document, including, without limitation,
except as provided in Section 1(c) above, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Noteholder against the Company, any
other Note Party or any other insider guarantor or any collateral, whether or
not such claim, remedy or right arises in equity or under contract, statute or
common law, including, without limitation, the right to take or receive from the
Company, any other Note Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Guaranteed Obligations and all other amounts payable under this
Guaranty shall have been indefeasibly paid in full in cash.  If any amount shall
be paid to any Guarantor in violation of the immediately preceding sentence at
any time prior to the latest of (a) the indefeasible payment in full in cash of
the Guaranteed Obligations and all other amounts payable under this Guaranty,
and (b) the final maturity date of the Notes, such amount shall be received and
held in trust for the benefit of the Noteholders, shall be segregated from other
property and funds of such Guarantor and shall forthwith be paid or delivered to
the Noteholders, pro rata, in the same form as so received (with any necessary
endorsement or assignment) to be credited and applied to the Guaranteed
Obligations and all other amounts payable under this Guaranty, whether matured
or unmatured, in accordance with the terms of the Note Documents, or to be held
as collateral for any Guaranteed Obligations or other amounts payable under this
Guaranty thereafter arising.  If (i) any Guarantor shall make payment to any
Noteholder of all or any part of the Guaranteed Obligations, and (ii) all of the
Guaranteed Obligations and all other amounts payable under this Guaranty shall
have been indefeasibly paid in full in cash, the Noteholders will, at such
Guarantor’s request and expense, execute and deliver to such Guarantor
appropriate documents, without recourse and without representation or warranty,
necessary to evidence the transfer by subrogation to such Guarantor of an
interest in the Guaranteed Obligations resulting from such payment made by such
Guarantor pursuant to this Guaranty.

 

SECTION 5.     REPRESENTATIONS AND WARRANTIES.

 

Each Guarantor hereby makes each representation and warranty made in the Note
Agreement by the Company solely with respect to such Guarantor and each
Guarantor hereby further represents and warrants as follows:

 

(a)     There are no conditions precedent to the effectiveness of this Guaranty
that have not been satisfied or waived.

 

(b)     Such Guarantor has, independently and without reliance upon any
Noteholder and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Guaranty and each other Note Document to which it is or is to be a party, and
such Guarantor has established adequate means of obtaining from each other Note
Party on a continuing basis information pertaining to, and is now and on a
continuing basis will be completely familiar with, the business, condition
(financial or otherwise), operations, performance, properties and prospects of
such other Note Party.





5

--------------------------------------------------------------------------------

 



 

SECTION 6.     COVENANTS.

 

Each Guarantor covenants and agrees that, so long as any part of the Guaranteed
Obligations shall remain unpaid, such Guarantor will perform and observe, and
cause each of its Subsidiaries to perform and observe, all of the terms,
covenants and agreements set forth in the Note Documents on its or their part to
be performed or observed or that the Company has agreed to cause such Guarantor
or such Subsidiaries to perform or observe.

 

SECTION 7.     AMENDMENTS, GUARANTY SUPPLEMENTS, ETC.

 

(a)     No amendment or waiver of any provision of this Guaranty and no consent
to any departure by any Guarantor therefrom shall in any event be effective
unless the same shall be in writing and signed by the Required Holders, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by all of the Noteholders
(a) reduce or limit the obligations of any Guarantor hereunder, release any
Guarantor hereunder or otherwise limit any Guarantor’s liability with respect to
the Guaranteed Obligations owing to the Noteholders under or in respect of the
Note Documents, (b) postpone any date fixed for payment hereunder or (c) change
the number of Noteholders or the percentage of the aggregate unpaid principal
amount of the Notes that, in each case, shall be required for the Noteholders or
any of them to take any action hereunder.

 

(b)     Upon the execution and delivery by any Person of a guaranty supplement
in substantially the form of Exhibit A hereto (each, a “Guaranty Supplement”),
(i) such Person shall be referred to as an “Additional Guarantor” and shall
become and be a Guarantor hereunder, and each reference in this Guaranty to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
each reference in any other Note Document to a “Subsidiary Guarantor” shall also
mean and be a reference to such Additional Guarantor, and (ii) each reference
herein to “This Guaranty”, “Hereunder”, “Hereof” or words of like import
referring to this Guaranty, and each reference in any other Note Document to the
“Subsidiary Guaranty”, “Thereunder”, “Thereof” or words of like import referring
to this Guaranty, shall mean and be a reference to this Guaranty, as
supplemented by such Guaranty Supplement.

 

SECTION 8.     NOTICES, ETC.

 

All notices and other communications provided for hereunder shall be in writing
(including telegraphic, telecopy or telex communication) and mailed,
telegraphed, telecopied, telexed or delivered to it, if to any Guarantor,
addressed to it in care of the Company at the Company’s address specified
pursuant to Section 18 of the Note Agreement, if to any Noteholder, at its
address specified pursuant to Section 18 of the Note Agreement, or, as to any
party, at such other address as shall be designated by such party in a written
notice to each other party.  All such notices and other communications shall,
when mailed, telegraphed, telecopied or telexed, be effective when deposited in
the mails, delivered to the telegraph company, transmitted by telecopier or
confirmed by telex answerback, respectively.  Delivery by telecopier of an
executed counterpart of a signature page to any amendment or waiver of any
provision of this Guaranty or of any Guaranty Supplement to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.





6

--------------------------------------------------------------------------------

 



 

SECTION 9.     NO WAIVER; REMEDIES.

 

No failure on the part of any Noteholder to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right.  The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

 

SECTION 10.     RIGHT OF SET-OFF.

 

Upon (a) the occurrence and during the continuance of any Event of Default and
(b) the acceleration of the maturity of the Notes pursuant to the provisions of
the Note Agreement or the Intercreditor Agreement each Noteholder and its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Noteholder or such Affiliate to or
for the credit or the account of any Guarantor against any and all of the
obligations of such Guarantor now or hereafter existing under the Note
Documents, irrespective of whether such Noteholder shall have made any demand
under this Guaranty or any other Note Document and although such obligations may
be unmatured.  Each Noteholder agrees promptly to notify such Guarantor after
any such set-off and application; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.  The
rights of each Noteholder and its Affiliates under this Section are in addition
to other rights and remedies (including, without limitation, other rights of
set-off) that such Noteholder and its Affiliates may have.

 

SECTION 11.     INDEMNIFICATION.

 

(a)     Without limitation of any other Guaranteed Obligations of any Guarantor
or remedies of the Noteholders under this Guaranty, each Guarantor shall, to the
fullest extent permitted by law, indemnify, defend and save and hold harmless
each Noteholder and each of their Affiliates and their respective officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against, and shall pay on demand, any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of counsel) that may be incurred by or asserted or awarded against any
Indemnified Party in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of any
Note Party enforceable against such Note Party in accordance with their terms.

 

(b)     Each Guarantor hereby also agrees that none of the Indemnified Parties
shall have any liability (whether direct or indirect, in contract, tort or
otherwise) to any of the Guarantors or any of their respective Affiliates or any
of their respective officers, directors, employees, agents and advisors, and
each Guarantor hereby agrees not to assert any claim against any Indemnified
Party on any theory of liability, for special, indirect consequential or
punitive damages arising out of or otherwise relating to the Note Documents or
the actual or proposed use of the proceeds of the Notes.

 

(c)     Without prejudice to the survival of any of the other agreements of any
Guarantor under this Guaranty or any of the other Note Documents, the agreements
and obligations of each





7

--------------------------------------------------------------------------------

 



 

Guarantor contained in Section 1(a) (with respect to enforcement expenses), the
last sentence of Section 2 and this Section 11 shall survive the payment in full
of the Guaranteed Obligations and all of the other amounts payable under this
Guaranty.

 

SECTION 12.     SUBORDINATION.

 

Each Guarantor hereby subordinates any and all debts, liabilities and other
obligations owed to such Guarantor by each other Note Party (the “Subordinated
Obligations”) to the Guaranteed Obligations to the extent and in the manner
hereinafter set forth in this Section 12:

 

(a)     Prohibited Payments, Etc.  Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Note Party), each Guarantor may receive
regularly scheduled payments from any other Note Party on account of the
Subordinated Obligations.  After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Note Party), however,
unless the Required Holders otherwise agree, no Guarantor shall demand, accept
or take any action to collect any payment on account of the Subordinated
Obligations.

 

(b)     Prior Payment of Guaranteed Obligations.  In any proceeding under any
Bankruptcy Law relating to any other Note Party, each Guarantor agrees that the
Noteholders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”)
before such Guarantor receives payment of any Subordinated Obligations.

 

(c)     Turn-Over.  After the occurrence and during the continuance of any
Default (including the commencement and continuation of any proceeding under any
Bankruptcy Law relating to any other Note Party), each Guarantor shall, if the
Required Holders so request, collect, enforce and receive payments on account of
the Subordinated Obligations as trustee for the Noteholders and deliver such
payments to the Noteholders, pro rata, on account of the Guaranteed Obligations
(including all Post Petition Interest), together with any necessary endorsements
or other instruments of transfer, but without reducing or affecting in any
manner the liability of such Guarantor under the other provisions of this
Guaranty.

 

(d)     Agency Authorization.  After the occurrence and during the continuance
of any Event of Default (including the commencement and continuation of any
proceeding under any Bankruptcy Law relating to any other Note Party), the
Required Holders are authorized and empowered (but without any obligation to so
do), in their discretion, to appoint an agent (the “Note Agent”) (i) in the name
of each Guarantor, to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and to apply any amounts received thereon to the
Guaranteed Obligations (including any and all Post Petition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, Subordinated Obligations and (B) to pay any amounts





8

--------------------------------------------------------------------------------

 



 

received on such obligations to the Note Agent for application to the Guaranteed
Obligations (including any and all Post Petition Interest).

 

SECTION 13.     CONTINUING GUARANTY; TRANSFER OF NOTES.

 

This Guaranty is a continuing guaranty and shall (a) remain in full force and
effect until the latest of (i) the indefeasible payment in full in cash of the
Guaranteed Obligations and all other amounts payable under this Guaranty and
(ii) the final maturity of the Notes, (b) be binding upon each Guarantor and its
successors and assigns and (c) inure to the benefit of and be enforceable by the
Noteholders and their successors, transferees and assigns.  Without limiting the
generality of clause (c) of the immediately preceding sentence, any Noteholder
may assign or otherwise transfer all or any portion of its rights and
obligations under the Note Agreement (including, without limitation, all or any
portion of the Note or Notes held by it) to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Noteholder herein or otherwise.  No Guarantor shall have the
right to assign its rights hereunder or any interest herein without the prior
written consent of the Noteholders.

 

SECTION 14.     EXECUTION IN COUNTERPARTS.

 

This Guaranty and each amendment, waiver and consent with respect hereto may be
executed in any number of counterparts and by different parties thereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Guaranty by telecopier shall be effective as delivery of an original executed
counterpart of this Guaranty.

 

SECTION 15.     GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC.

 

(a)     This Guaranty shall be governed by, and construed in accordance with,
the laws of the State of New York.

 

(b)     Each Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty or any of the other Note Documents
to which it is or is to be a party, or for recognition or enforcement of any
judgment, and each Guarantor hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding, to the extent permitted
by law, may be heard and determined in any such New York State court or, to the
extent permitted by law, in such federal court.  Each Guarantor agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  Nothing in this Guaranty or any other Note Document shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Guaranty or any other Note Document in the courts of
any jurisdiction.

 

(c)     Each Guarantor irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying





9

--------------------------------------------------------------------------------

 



 

of venue of any suit, action or proceeding arising out of or relating to this
Guaranty or any of the other Note Documents to which it is or is to be a party
in any New York State or federal court.  Each Guarantor hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such suit, action or proceeding in any such court.

 

(d)     EACH GUARANTOR HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE NOTE DOCUMENTS, THE USE OF
THE PROCEEDS OF THE NOTES OR THE ACTIONS OF ANY NOTEHOLDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

SECTION 16.     RESTATEMENT.

 

Effective upon (i) the execution of this Guaranty by each Guarantor listed on
the signature pages hereto, and (ii) all the conditions precedent to the
effectiveness of the First Amendment having been satisfied, the Existing
Guaranty Agreement is amended and restated to read as set forth in this
Guaranty.

 

 



10

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be duly executed
and delivered by or on its behalf as of the date first above written.

 

 

ALLIANCE COAL, LLC

 

ALLIANCE DESIGN GROUP, LLC

 

ALLIANCE LAND, LLC

 

ALLIANCE MINERALS, LLC

 

ALLIANCE PROPERTIES, LLC

 

ALLIANCE RESOURCE PROPERTIES, LLC

 

ALLIANCE SERVICE, INC.

 

ALLIANCE WOR PROPERTIES, LLC

 

ARP SEBREE, LLC

 

ARP SEBREE SOUTH, LLC

 

BACKBONE MOUNTAIN, LLC

 

CR MACHINE SHOP, LLC

 

CR SERVICES, LLC

 

EXCEL MINING, LLC

 

GIBSON COUNTY COAL, LLC

 

HAMILTON COUNTY COAL, LLC

 

HOPKINS COUNTY COAL, LLC

 

MATRIX DESIGN GROUP, LLC

 

MC MINING, LLC

 

METTIKI COAL, LLC

 

METTIKI COAL (WV), LLC

 

MID-AMERICA CARBONATES, LLC

 

MT. VERNON TRANSFER TERMINAL, LLC

 

PENN RIDGE COAL, LLC

 

PONTIKI COAL, LLC

 

RIVER VIEW COAL, LLC

 

ROUGH CREEK MINING, LLC

 

SEBREE MINING, LLC

 

STEAMPORT, LLC

 

TUNNEL RIDGE, LLC

 

UC COAL, LLC

 

UC MINING, LLC

 

UC PROCESSING, LLC

 

WARRIOR COAL, LLC

 

WEBSTER COUNTY COAL, LLC

 

WHITE COUNTY COAL, LLC

 

WHITE OAK RESOURCES LLC

 

WOR LAND 6, LLC

 

 

 

By:

 

 

Name:

Cary P. Marshall

 

Title:

Vice President-Corporate Finance and Treasurer

 





Alliance Resource Operating Partners, L.P.

Signature Page to Amended and Restated Subsidiary Guaranty Agreement

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

MATRIX DESIGN INTERNATIONAL, LLC

 

 

 

 

By:

 

 

 

Name:

Cary P. Marshall

 

 

Title:

Authorized Agent

 

 



Alliance Resource Operating Partners, L.P.

Signature Page to Amended and Restated Subsidiary Guaranty Agreement

--------------------------------------------------------------------------------

 



 

EXHIBIT A

FORM OF  SUBSIDIARY  GUARANTY  SUPPLEMENT

 

_________________ __, 20[__]

 

The Holders of the

6.72% Senior Notes, Series B,

of the Company referred to below

 

Re:

Note Agreement dated as of June 26, 2008
among Alliance Resource Operating Partners, L.P.,
a Delaware limited partnership (the “Company”),
and the original purchasers of the Company’s
6.28% Senior Notes, Series A, due June 26, 2015, and
6.72% Senior Notes, Series B, due June 26, 2018,
 (“Note Agreement”)

 

 

Ladies and Gentlemen:

 

Reference is made to the above-captioned Note Agreement and to the Amended and
Restated Subsidiary Guaranty Agreement dated as of January 27, 2017 (as amended,
supplemented or otherwise modified from time to time, together with this
Guaranty Supplement, the “Subsidiary Guaranty”).  The capitalized terms defined
in the Subsidiary Guaranty or in the Note Agreement and not otherwise defined
herein are used herein as therein defined.

 

Section 1.     GUARANTY; LIMITATION OF LIABILITY.

 

(a)     The undersigned hereby absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or on
any date of a required prepayment or by acceleration, demand or otherwise, of
all obligations, including the principal of, accrued interest on, and Make-Whole
Amount, if any, with respect to, the Notes, of each other Note Party now or
hereafter existing under or in respect of the Note Documents (including, without
limitation, any extensions, modifications, substitutions, amendments or renewals
of any or all of the foregoing obligations), whether direct or indirect,
absolute or contingent, and whether for principal, interest, premium, fees,
indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, fees and expenses of counsel) incurred
by any Noteholder in enforcing any rights under this Guaranty Supplement, the
Subsidiary Guaranty or any other Note Document.  Without limiting the generality
of the foregoing, the undersigned’s liability shall extend to all amounts that
constitute part of the Guaranteed Obligations and would be owed by any other
Note Party to any Noteholder under or in respect of the Note Documents but for
the fact that they are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving such other Note
Party.

 

(b)     The undersigned, and by its acceptance of the benefits of this Guaranty
Supplement, each Noteholder, hereby confirms that it is the intention of all
such Persons that this Guaranty Supplement, the Subsidiary Guaranty and the
obligations of the undersigned hereunder





 

--------------------------------------------------------------------------------

 



 

and thereunder not constitute a fraudulent transfer or conveyance for purposes
of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Guaranty Supplement, the Subsidiary Guaranty and the
obligations of the undersigned hereunder and thereunder.  To effectuate the
foregoing intention, each Noteholder, by accepting the benefits hereof, and the
undersigned hereby irrevocably agree that the obligations of the undersigned
under this Guaranty Supplement and the Subsidiary Guaranty at any time shall be
limited to the maximum amount as will result in the obligations of the
undersigned under this Guaranty Supplement and the Subsidiary Guaranty not being
subject to avoidance under Section 548 of the United States Bankruptcy Code (or
any successor provision) or any comparable provision of any other Bankruptcy
Law.

 

(c)     The undersigned hereby unconditionally and irrevocably agrees that in
the event any payment shall be required to be made to any Noteholder under this
Guaranty Supplement, the Subsidiary Guaranty or any other guaranty, the
undersigned will contribute, to the maximum extent permitted by applicable law,
such amounts to each other Guarantor and each other guarantor so as to maximize
the aggregate amount paid to the Noteholders under or in respect of the Note
Documents.

 

(d)     Notwithstanding any provision in the Subsidiary Guaranty to the
contrary, if an event permitting the acceleration of the maturity of the
principal amount of any Notes shall exist and such acceleration shall at such
time be prevented or the right of any Noteholder to receive any payment on
account of the Guaranteed Obligations shall at such time be delayed or otherwise
affected by reason of the pendency against the Company or any other Note Party
of a case or proceeding under a bankruptcy or insolvency law, the undersigned
agrees that, for purposes of the Subsidiary Guaranty and its obligations
thereunder and under this Guaranty Supplement, the maturity of such principal
amount shall be deemed to have been accelerated with the same effect as if the
holder thereof had accelerated the same in accordance with the terms of the Note
Agreement, and the undersigned shall forthwith pay such accelerated Guaranteed
Obligations.

 

Section 2.     OBLIGATIONS UNDER THE GUARANTY.

 

The undersigned hereby agrees, as of the date first above written, to be bound
as a Guarantor by all of the terms and conditions of the Subsidiary Guaranty to
the same extent as each of the other Guarantors thereunder.  The undersigned
further agrees, as of the date first above written, that each reference in the
Subsidiary Guaranty to an “Additional Guarantor” or a “Guarantor” shall also
mean and be a reference to the undersigned, and each reference in any other Note
Document to a “Subsidiary Guarantor” or a “Note Party” shall also mean and be a
reference to the undersigned.

 

Section 3.     REPRESENTATIONS AND WARRANTIES.

 

The undersigned hereby makes each representation and warranty set forth in
Section 5 of the Subsidiary Guaranty to the same extent as each other Guarantor.





 

--------------------------------------------------------------------------------

 



 

Section 4.     DELIVERY BY TELECOPIER.

 

Delivery of an executed counterpart of a signature page to this Guaranty
Supplement by telecopier shall be effective as delivery of an original executed
counterpart of this Guaranty Supplement.

 

Section 5.     GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC.

 

(a)     This Guaranty Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

(b)     The undersigned hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or any federal court of the United States of America sitting in New York
County, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Guaranty Supplement, the Subsidiary Guaranty
or any of the other Note Documents to which it is or is to be a party, or for
recognition or enforcement of any judgment, and the undersigned hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court.  The
undersigned agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.  Nothing in this Guaranty Supplement or
the Subsidiary Guaranty or any other Note Document shall affect any right that
any party may otherwise have to bring any action or proceeding relating to this
Guaranty Supplement, the Subsidiary Guaranty or any of the other Note Documents
to which it is or is to be a party in the courts of any other jurisdiction.

 

(c)     The undersigned irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection that it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Guaranty Supplement, the Subsidiary Guaranty or any
of the other Note Documents to which it is or is to be a party in any New York
State or federal court.  The undersigned hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such suit, action or proceeding in any such court.

 

(d)     The undersigned hereby irrevocably waives all right to trial by jury in
any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to any of the note documents, the advances
or the actions of any noteholder in the negotiation, administration, performance
or enforcement thereof.

 

 

 

 

 

Very truly yours,

 

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

 

 

 

 

 

By

 

 

 

Title:

 

 



 

--------------------------------------------------------------------------------

 



 

SCHEDULE 2.2(a)

 

SUBSIDIARY GUARANTORS

 

1.

Alliance Coal, LLC

2.

Alliance Design Group, LLC

3.

Alliance Land, LLC

4.

Alliance Properties, LLC

5.

Backbone Mountain, LLC

6.

CR Services, LLC

7.

CR Machine Shop, LLC

8.

Excel Mining, LLC

9.

Gibson County Coal, LLC

10.

Hamilton County Coal, LLC

11.

White Oak Resources LLC

12.

Hopkins County Coal, LLC

13.

MC Mining, LLC

14.

Mid-America Carbonates, LLC

15.

Mettiki Coal, LLC

16.

Mettiki Coal (WV), LLC

17.

Mt. Vernon Transfer Terminal, LLC

18.

Penn Ridge Coal, LLC

19.

Pontiki Coal, LLC

20.

River View Coal, LLC

21.

Rough Creek Mining, LLC

22.

Sebree Mining, LLC

23.

Steamport, LLC

24.

Tunnel Ridge, LLC

25.

Warrior Coal, LLC

26.

Webster County Coal, LLC

27.

White County Coal, LLC

28.

Alliance Service, Inc.

29.

Matrix Design Group, LLC

30.

Matrix Design International, LLC

31.

Alliance Resource Properties, LLC

32.

Alliance WOR Properties, LLC

33.

WOR Land 6, LLC

34.

ARP Sebree, LLC

35.

ARP Sebree South, LLC

36.

UC Coal, LLC

37.

UC Mining, LLC

38.

UC Processing, LLC

39.

Alliance Minerals, LLC

 





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

SCHEDULE 5.1

 

EQUITY INTERESTS IN THE COMPANY

 

1.     Alliance Resource Partners, L.P., a Delaware limited partnership, owns a
98.9899% non-managing limited partnership interest in the Company.

 

2.     Alliance Resource Management GP, LLC, a Delaware limited partnership,
owns a 1.0001% managing general partnership interest in the Company.

 

3.     Alliance Resource GP, LLC, a Delaware limited liability company, owns a
0.01% special general partnership interest in the Company.





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

SCHEDULE 5.3

 

DISCLOSURE MATERIALS

 

None.





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

SCHEDULE 5.4

 

SUBSIDIARIES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK

 

SUBSIDIARIES

 

The following entities are Subsidiaries of the Company:

 

Name of
Subsidiary

Jurisdiction
of
Organization

Owners and Type and Amount
of Equity Interest Owned

Original Subsidiary
Guarantor

Alliance Coal, LLC

Delaware

Company — 99.999% non-managing membership interest

 

Alliance Resource Management GP, LLC — 0.001% managing membership interest

Yes

Alliance Design Group, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

Alliance Land, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

Alliance Minerals, LLC

Delaware

Company — 100% membership interest

Yes

Alliance Properties, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

Alliance Resource Properties, LLC

Delaware

Company — 100% membership interest

Yes

Alliance Service, Inc.

Delaware

Alliance Coal, LLC — 100 shares of common stock, representing 100% of the issued
and outstanding shares of capital stock

 

The authorized capital stock of Alliance Service, Inc. consists of 1,000 shares
of stock.

Yes

 





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

 

 

 

 

Alliance WOR Properties, LLC

Delaware

Alliance Resource Properties, LLC — 100% membership interest

Yes

AROP Funding, LLC

Delaware

Company — 100% membership interest

 

ARP Sebree South, LLC

Delaware

Alliance Resource Properties, LLC — 100% membership interest

Yes

ARP Sebree, LLC

Delaware

Alliance Resource Properties, LLC — 100% membership interest

Yes

Backbone Mountain, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

CR Machine Shop, LLC

Delaware

CR Services, LLC — 100% membership interest

Yes

CR Services, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

Excel Mining, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

Gibson County Coal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

Hamilton County Coal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

Hopkins County Coal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

Matrix Design Africa (PTY) LTD

South Africa

Matrix Design International, LLC — 100% of the equity interests represented by
100 shares of voting stock

 

The authorized stock of Matrix Design Africa (PTY) LTD is 1,000 ordinary shares.

 

 





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Matrix Design Group, LLC

Delaware

Alliance Service Inc. — 100% membership interest

Yes

Matrix Design International, LLC

Delaware

Matrix Design Group, LLC — 100% membership interest

Yes

MC Mining, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

Mettiki Coal (WV), LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

Mettiki Coal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

Mid-America Carbonates, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

Mt. Vernon Transfer Terminal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

Penn Ridge Coal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

Pontiki Coal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

River View Coal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

Rough Creek Mining, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

Sebree Mining, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

Steamport, LLC

Kentucky

Alliance Coal, LLC — 100% membership interest

Yes

Tunnel Ridge, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

 





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

 

 

 

 

UC Coal, LLC

Delaware

Company — 100% membership interest

Yes

UC Mining, LLC

Delaware

UC Coal, LLC — 100% membership interest

Yes

UC Processing, LLC

Delaware

UC Coal, LLC — 100% membership interest

Yes

Warrior Coal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

Webster County Coal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

White County Coal, LLC

Delaware

Alliance Coal, LLC — 100% membership interest

Yes

White Oak Resources LLC

Delaware

Hamilton County Coal, LLC — 100% membership interest

Yes

Wildcat Insurance, LLC

Delaware

Company — 100% membership interest

 

WOR Land 6, LLC

Delaware

Alliance WOR Properties, LLC — 100% membership interest

Yes

 





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

AFFILIATES

 

The following entities are Affiliates of the Company:

 

1.     Joseph W. Craft III, along with each of the following entities, none of
the equity interests in which are owned, directly or indirectly, by Alliance
Resource Partners, L.P., the Company, or any of the direct or indirect
subsidiaries of the Company:

 

Alliance Resource Partners, L.P., a Delaware limited partnership

Alliance Resource Management GP, LLC, a Delaware limited liability company

ARM GP Holdings, Inc., a Delaware corporation

Alliance Holdings GP, L.P., a Delaware limited partnership

Alliance GP, LLC, a Delaware limited liability company

Alliance Management Holdings III, LLC, a Delaware limited liability company

C-Holdings, LLC, a Delaware limited liability company

Alliance Resource Holdings II, Inc., a Delaware corporation

Alliance Resource Holdings, Inc., a Delaware corporation

Alliance Resource GP, LLC, a Delaware limited liability company

SGP Land, LLC, a Delaware limited liability company

ARH Warrior Holdings, Inc., a Delaware corporation

TR CBM, LLC, a Delaware limited liability company

Alliance Power, LLC, a Delaware limited liability company

JC Land LLC, a Delaware limited liability company





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

SCHEDULE 5.5

 

SPECIFIED FINANCIAL STATEMENTS AS OF DATE OF CLOSING

 

1.     Alliance Resource Operating Partners, L.P. and Subsidiaries Consolidated
Financial Statements as of and for the Period Ended March 31, 2008 and 2007 -
Unaudited

 

2.     Alliance Resource Operating Partners, L.P. and Subsidiaries Consolidated
Financial Statements as of and for the Year Ended December 31, 2007 and 2006,
and Independent Auditors’ Report

 

3.     Alliance Resource Operating Partners, L.P. and Subsidiaries Consolidated
Financial Statements as of and for the Year Ended December 31, 2005 and 2004,
and Independent Auditors’ Report

 

4.     Alliance Resource Operating Partners, L.P. and Subsidiaries Consolidated
Financial Statements as of and for the Year Ended December 31, 2004 and 2003,
and Independent Auditors’ Report





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

SCHEDULE 5.5A

 

SPECIFIED FINANCIAL STATEMENTS AS OF DATE OF FIRST AMENDMENT

 

1.     Alliance Resource Operating Partners, L.P. and Subsidiaries Consolidated
Financial Statements as of and for the Period Ended March 31, 2016, June 30,
2016 and September 30, 2016 - Unaudited

 

2.     Alliance Resource Operating Partners, L.P. and Subsidiaries Consolidated
Financial Statements as of and for the Year Ended December 31, 2014 and
December 31, 2015, and Independent Auditors’ Report

 

3.     Alliance Resource Operating Partners, L.P. and Subsidiaries Consolidated
Financial Statements as of and for the Year Ended December 31, 2013 and 2012,
and Independent Auditors’ Report

 

4.     Alliance Resource Operating Partners, L.P. and Subsidiaries Consolidated
Financial Statements as of and for the Year Ended December 31, 2011 and 2010,
and Independent Auditors’ Report





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

SCHEDULE 5.8

 

CERTAIN LITIGATION

 

None.





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

SCHEDULE 5.15

 

EXISTING DEBT

 

1.     Note Purchase Agreement, dated as of August 16, 1999 (the “1999 Note
Purchase Agreement”), by and among the Company and each of the purchasers of the
Company’s 8.31% senior notes due August 20, 2014, amortizing in years 2005
through 2014 at $18,000,000 annually, in an original aggregate principal amount
of $180,000,000, plus accrued interest and fees.  The aggregate unpaid principal
amount of such Senior Notes as of the date of the Closing is equal to
$126,000,000.

 

2.     Subsidiary Guaranty Agreement, dated as of August 16, 1999, as
supplemented, in favor of the holders of the Company’s Senior Notes issued
pursuant to the 1999 Note Purchase Agreement and to which each of the following
entities are a party, all of whom are Subsidiaries:

 

Alliance Resource Properties, LLC, Alliance Coal, LLC, Alliance Design Group,
LLC, Alliance Land, LLC, Alliance Properties, LLC, Alliance Service, Inc.,
Matrix Design Group, LLC, Backbone Mountain, LLC, Excel Mining, LLC, Gibson
County Coal, LLC, Hopkins County Coal, LLC, MC Mining, LLC, Mettiki Coal, LLC,
Mettiki Coal (WV), LLC, Mt. Vernon Transfer Terminal, LLC, Penn Ridge Coal, LLC,
Pontiki Coal, LLC, River View Coal, LLC, Tunnel Ridge, LLC, Warrior Coal, LLC,
Webster County Coal, LLC and White County Coal, LLC.

 

3.     RS20s Total Control Package Agreement, made and entered into on May 22,
2006, between Mettiki Coal (WV), LLC, and Joy Technologies Inc. (d/b/a Joy
Mining Machinery); the aggregate outstanding amount owing or payable under this
agreement is equal to $1,420,000, and a security interest in the equipment
financed thereunder has been granted to Joy Technologies Inc.

 

4.     Indebtedness under the Bank Facility, in an aggregate principal amount of
approximately $53.9 million, plus accrued fees and expenses (which amount
includes, for the avoidance of doubt, letters of credit issued pursuant to and
outstanding under the Bank Facility in an aggregate available amount of
approximately $27.6 million as shown on Annex I to Schedule 5.15).  The amount
of indebtedness under the Bank Facility includes $4.8 million of swingline loans
as of June I 7, 2008 which can vary on a daily basis but in no event can exceed
$15 million pursuant to the terms under the Bank Facility.

 

5.     The Subsidiary Guaranty, dated as of September 25, 2007, entered into by
the Subsidiaries identified in paragraph 2 above, in favor of JPMorgan Chase
Bank, N.A., as paying agent, for the benefit of the agents and lender parties a
party to the Bank Facility.

 





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

ANNEX I TO

 

SCHEDULE 5.15

 

Current Letter of Credit Listing By Entity
As of 6/18/08

 

APPLICANT

ISSUING
BANK

 

LC AMOUNT
OUTSTANDING

BENEFICIARY

FACILITY
LIMIT

RENEWAL
DATE

CREDIT
FACILITY

 

 

 

 

 

 

 

 

Alliance Resource Operating Partners, L.P.

Bank of Oklahoma

 

$
3,898,350 

Travelers Casualty and Surety Company

 

10/16/2008

Yes

 

 

 

 

 

 

 

 

 

Total Bank of Oklahoma

 

$
3,898,350 

 

 

 

 

 

 

 

 

 

 

 

 

Alliance Resource Operating Partners, L.P.

JP Morgan Chase Bank

 

$
1,800,000 

American Powernet Management, L.P.

 

8/31/2008

Yes

 

 

 

 

 

 

 

 

Alliance Resource Operating Partners, L.P.

JP Morgan Chase Bank

 

$
8,724,997 

Kentucky Department of Workers’ Claims

 

1/2/2008

Yes

 

 

 

 

 

 

 

 

Alliance Resource Operating Partners, L.P.

JP Morgan Chase Bank

 

$
13,168,779 

Kentucky Department of Workers’ Claims

 

2/23/2008

Yes

 

 

 

 

 

 

 

 

 

Total JP Morgan Chase

 

$
23,693,776 

 

 

 

 

 

 

 

 

 

 

 

 

AROP TOTAL

Total

 

$
27,592,126 

 

$
100,000,000 

 

 

 





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

SCHEDULE 5.15A

 

DEBT EXISTING ON THE DATE OF THE FIRST AMENDMENT

 

1.     Indebtedness pursuant to the Bank Facility.

 

Obligors:

Company and certain Subsidiaries

Obligees:

Lenders and other credit parties under Bank Facility

Principal Amount

 

Outstanding:

$50,000,000 Term Loan; $255,000,000 Revolving Credit Facility

Collateral:

Collateral (as defined in Bank Facility)

Guarantors:

See Subsidiary Guaranty Agreement under Bank Facility to be delivered on the
date of the First Amendment.

 

Indebtedness under the Bank Facility, in an aggregate principal amount of
approximately $255,000,000 million (as of 1/23/17), plus accrued fees and
expenses (which amount excludes, for the avoidance of doubt, letters of credit
issued pursuant to and outstanding under the Bank Facility in an aggregate
available amount of approximately $8,569,276 as shown on Annex I to this
Schedule 5.15A).

 

2.     Series B Notes.

 

Obligor:

Company

Obligees:

Holders of Series B. Notes

Principal Amount

 

Outstanding:

$145,000,000

Collateral:

Collateral (as defined in this Note Purchase Agreement)

Guarantors:

Subsidiary Guarantors.  See Subsidiary Guaranty Agreement to be delivered on the
date of the First Amendment.

 

3.     Capital Lease Obligations under the following:

 

(a)     that certain Master Lease Agreement dated October 29, 2015 (including
the rider thereto, the “2015 Master Lease”) between PNC Equipment Finance, LLC
and Company, Hamilton County Coal, LLC and White Oak Resources LLC (“2015
Lessees”) and (i)  that certain Equipment Schedule  No. 193583000 among 2015
Lessees and PNC Equipment Finance, LLC (“PNC”) (including the rider and schedule
of equipment thereto, the “PNC Schedule”)’ (ii)   that certain Equipment
Schedule No. 143974610  among 2015 Lessees and Beverly Bank & Trust Company,
N.A. (“Beverley Bank”) (including the rider and schedule of equipment thereto,
the “Beverley Schedule”),  (iii) that certain Equipment Schedule No. 143974614
among 2015 Lessees and Caterpillar Financial Services Corporation
(“Caterpillar”) (including the rider and schedule of





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

equipment thereto, the “Caterpillar Schedule”);  (iv) that certain Equipment
Schedule No. 143974612 among 2015 Lessees and First Financial Equipment Finance
(“First Financial”) (including the rider and schedule of equipment thereto, the
“First Financial Schedule”);  (v) that certain Equipment Schedule No. 143974607
among 2015 Lessees and Macquarie Corporate and Asset Funding Inc. (“Macquarie”)
(including the rider and schedule of equipment thereto, the “Macquarie
Schedule”);  (vi) that certain Equipment Schedule No. 143974611 among 2015
Lessees and MB Equipment Finance, LLC (“MB Equipment”) (including the rider and
schedule of equipment thereto, the “MB Equipment Schedule”);  (vii) that certain
Equipment Schedule No. 143974615 among 2015 Lessees and People’s Capital and
Leasing Corp. (“People’s Capital”) (including the rider and schedule of
equipment thereto, the “People’s Capital Schedule”);  (viii) that certain
Equipment Schedule No. 143974608 among 2015 Lessees and Santander Bank, N.A.
(“Santander”) (including the rider and schedule of equipment thereto, the
“Santander Schedule”);  (ix) that certain Equipment Schedule No. 143974613 among
2015 Lessees and Signature Financial LLC (“Signature Financial”) (including the
rider and schedule of equipment thereto, the “Signature Financial Schedule”);
and (x) that certain Equipment Schedule No. 143974609 among 2015 Lessees and
Woodforest National Bank (“Woodforest”) (including the rider and schedule of
equipment thereto, the “Woodforest Schedule”).

 

Obligors:

Company, Hamilton County Coal, LLC and

 

White Oak Resources, LLC

Obligees:

Lessors listed above

Principal Amount

 

Outstanding:

$ 77,830,728

Collateral:

Equipment and related assets

 

(b)     that certain Master Lease Agreement dated June 29, 2016 (including Rider
No. 1 and exhibits thereto, the “2016 Master Lease”) between PNC Equipment
Finance, LLC (“PNC”) and Company, River View Coal, LLC and Tunnel Ridge, LLC
(“2016 Lessees”) and (i) that certain Equipment Schedule No. 193583001 between
2016 Lessees and PNC (including Rider No. 1 and schedules and exhibits thereto,
the “PNC Schedule”), (ii) that certain Equipment Schedule No. 143974642 between
2016 Lessees and Caterpillar Financial Services Corporation (“CFSC”) (including
Rider No. 1 and schedules and exhibits thereto, the “CFSC Schedule”), (iii) that
certain Equipment Schedule No. 143974643 between 2016 Lessees and First American
Commercial Bancorp, Inc. (“FACB”) (including Rider No. 1 and schedules and
exhibits thereto, the “FACB Schedule”), and (iv) that certain Equipment Schedule
No. 143974644 between 2016 Lessees and Macquarie Corporate and Asset Funding
Inc. (“MCAF”) (including Rider No. 1 and schedules and exhibits thereto, the
“MCAF Schedule”).





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Obligors:

Company, River View Coal, LLC and Tunnel Ridge, LLC

Obligees:

Lessors listed above

Principal Amount

 

Outstanding:

$30,597,638

Collateral:

Equipment and related assets

 

4.     Lease arrangement between Gibson County Coal, LLC and Alliance Resource
GP, LLC for the coal preparation plant and ancillary facilities at the Gibson
County coal mining complex. The aggregate amount outstanding under this lease
arrangement is approximately $51,328.  Collateral:  None.

 

5.     Receivables Financing Agreement, dated December 5, 2014, by and among
AROP Funding, LLC, PNC Bank, National Association, and the other parties
thereto, as amended, and the Purchase and Sale Agreement, Sale and Contribution
Agreement and intercompany notes entered in connection therewith, all of which
were entered pursuant to a receivables securitization program permitted by
Section 10.3(c)(viii) of the Note Purchase Agreement.

 

Obligor:

AROP Funding, LLC, the Company and certain Subsidiaries that participate in
receivables facility

Approx. Principal

 

Amount Outstanding:

$100,000,000

Obligees:

PNC Bank, National Association (the Company and certain Subsidiary Guarantors
are obligees under intercompany notes entered in connection with this
receivables facility)

Collateral:

Certain accounts receivable and related assets

 

6.     HCC Land Purchase - Lease for Coal Mining Purposes with Agreement to
Purchase Real Estate dated October 27, 2015 between Barbara K. Miller Ewin, as
Trustee of Miller Land Trust #1, and Hamilton County Coal, LLC.  The aggregate
amount outstanding is approximately $780,435.  Collateral:  None.

 

7.     EVWR - Railroad Transportation Contract dated February 5, 2013 between
White Oak Resources LLC and Evansville Western Railway, Inc., as amended.  The
aggregate amount outstanding is approximately $3,475,533. Collateral:  None.





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

ANNEX I

 

Letter of Credit Listing under Bank Facility

 

Letter of Credit No.

Letter of Credit

Applicant

Issuing Bank

Beneficiary

Available
Amount of
Letter of Credit

Renewal
Date

 

 

 

 

 

 

OK-241928

Alliance Resource Operating Partners, L.P.

 

Bank of Oklahoma

Travelers Casualty and Surety Company

$   3,898,350.00

4/23/2017

OK-13SDF07759

Alliance Resource Operating Partners, L.P.

Bank of Oklahoma

Ace American Insurance Company

$   1,220,925.75

4/23/2017

 

 

 

 

 

 

 

 

Total Bank of Oklahoma

 

$   5,119,275.75

 

 

 

 

 

 

 

827870

Alliance Resource Operating Partners, L.P.

 

JPMorgan Chase Bank, N.A.

Old Republic Insurance Company

$   3,000,000.00

4/23/2017

S-224272

Alliance Resource Operating Partners, L.P.

JPMorgan Chase Bank, N.A.

American Powernet Management, L.P.

$       450,000.00

4/23/2017

 

 

 

 

 

 

 

 

Total JPMorgan Chase, N.A.

 

$    3,450,000.00

 

 

 

 

 

 

 

 

 

TOTAL

 

$    8,569,275.75

 

 





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

SCHEDULE 5.21

 

EXISTING PLANS

 

A.     Plans of Loan Parties and Controlled Affiliates:

 

1) Alliance Coal, LLC and Affiliates Pension Plan for Coal Employees

Plan #002

 

 

2) Alliance Coal, LLC and Affiliates Profit Sharing and Savings Plan

Plan #001

 

 

3) Alliance Coal Health Plan

plan #502

 

 

4) Alliance Coal Dental, Vision and Flexible Benefits Plan

plan #504

 

 

5) Alliance Coal Life and Disability Plan

plan #503

 

 

6) Mid-America Carbonates, LLC 401 (k) Retirement Plan (filed final 2015 plan in
July 2016)

Plan #001(filed under MAC tax ID #)

 

 

Filed for White Oak for 2015 (filed October 17, 2016)

 

 

 

1) White Oak Resources LLC 401 (k) Savings Plan

plan #003 (filed under White Oak tax id#)

 

 

2) White Oak Resources LLC Employee Benefit Plan #501(filed under White Oak tax
id#)

 

 

B.     There are no Multiemployer Plans.





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

SCHEDULE 5.23

 

DEBT AND EQUITY SECURITIES

 

1.     For equity investments by Company and the Subsidiaries in Subsidiaries,
see Schedule 5.4.

2.     Certain of the Subsidiaries have entered into guarantees in connection
with the Bank Facility.

3.     Certain of the Subsidiaries have entered into guarantees in connection
with this Note Purchase Agreement.

4.     Company and certain Subsidiary Guarantors hold intercompany notes issued
by the Company or other Subsidiaries in connection with the receivables facility
described on Schedule 5.15A.

5.     Available cash periodically invested in Cash Equivalents that are
permitted by Section 10.7.

6.     Alliance Minerals, LLC non-voting equity investment in Cavalier Minerals
JV, LLC.  $142,713,000 invested.





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

SCHEDULE 5.25

 

MINES AND MINING FACILITIES

 

Active Mining Facilities

 

1.     Hamilton Mine — Operator: Hamilton County Coal, LLC

 

     Longwall Mine — 2015 production: 5.8 million tons

     Preparation Plant — 2,000 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Hamilton County, Illinois

 

Address(es):

 

Hamilton Mine

Hamilton County Coal, LLC

18033 County Rd. 500 East and County Rd. 1800 N.

(also with an address of 18031 County Rd. 500 East)

Dahlgren, Il. 62828

(office, bathhouse, portal, prep plan and loadout)

 

2.     Gibson South Mine — Operator: Gibson County Coal, LLC

 

     Room and Pillar Mine — 2015 production: 5.1 million tons

     Preparation Plant — 1,800 t/p/h throughput capacity

     Truck Loading Facility

     Access to Rail Loading Facility at Gibson North Mine

     Located in Gibson County, Indiana

 

Address(es):

 

Gibson County Coal, LLC

3455 S. 700 W.

Owensville, IN 47665

(all facilities)

 

3.     River View Mine — Operator: River View Coal, LLC

 

     Room and Pillar Mine — 2015 production: 9.1 million tons

     Preparation Plant — 2,700 t/p/h throughput capacity

     Barge Loading Facility

     Located in Union County, Kentucky





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Address(es):

 

River View Coal, LLC

835 State Route 1179

Waverly, KY 42462

(Portal 1)

 

River View Coal, LLC

4380 State Route 359

Waverly, KY 42462

(Portal 2)

 

River View Coal, LLC

1741 Hilltop Road

Morganfield, KY 42437

(also with an address of 6660 State Route 360, Union Town, KY 42461)

(training center, prep plant and barge loadout)

 

4.     Cardinal Mine — Operator: Warrior Coal, LLC

 

     Room and Pillar Mine — 2015 production: 4.0 million tons

     Preparation Plant — 1,200 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Hopkins County, Kentucky

 

Address(es):

 

Warrior Coal, LLC

57 J.E. Ellis Road

Madisonville, KY  42431

(41A portal)

 

Warrior Coal, LLC

2 Wolf Hollow Road

Manitou, KY 42436

(Hanson portal)

 

Warrior Coal, LLC

2465 Wolf Hollow Road

Manitou, KY 42436

(Wolf Hollow portal)





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Warrior Coal, LLC

2368 Rose Creek Road

Madisonville, KY  42431

(slope)

 

Warrior Coal, LLC

Columbia Schoolhouse Road

Madisonville, KY  42431

(prep plant and loadout)

 

5.     Dotiki Mine — Operator: Webster County Coal, LLC

 

     Room and Pillar Mine — 2015 production: 4.0 million tons

     Preparation Plant — 1,800 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Webster County, Kentucky

 

Address(es):

 

Webster County Coal, LLC

1758 State Route 874

Clay, KY 42404

(bathhouse)

 

Webster County Coal, LLC

4611 State Route 270 West

Clay, KY 42404

(slope, prep plant, loadout)

 

Webster County Coal, LLC

2668 State Route 120 East

Providence, KY 42450

(idled facilities presently used for storage)

 

Webster County Coal, LLC

1586 Balls Hill Road

Nebo, KY  42441

(idled facilities presently used for office)

 

6.     Tunnel Ridge Mine — Operator: Tunnel Ridge, LLC

 

     Longwall Mine — 2015 production: 5.6 million tons





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

     Preparation Plant — 1,800 t/p/h throughput capacity

     Barge Loading Facility

     Located in Ohio County, West Virginia

 

Address(es):

 

Tunnel Ridge, LLC

2596 Battle Run Road

Triadelphia, WV  26059

(portal)

 

Tunnel Ridge

434 Short Creek Road

Wheeling, WV 26003

(slope)

 

Tunnel Ridge, LLC

1901 Short Creek Road

Wheeling, WV 26003

(prep plant)

 

Tunnel Ridge, LLC

5725 Warwood Avenue

Wheeling, WV 26003

(barge loadout)

 

7.     Mountain View Mine — Operators: Mettiki Coal, LLC and Mettiki Coal (WV),
LLC

 

     Longwall Mine — 2015 production: 2.1 million tons

     Preparation Plant — 1,350 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Garrett County, Maryland and Tucker and Grant Counties, West
Virginia

 

Address(es):

 

Mettiki Coal, LLC

293 Table Rock Road

Oakland, MD 21550

(main office)

 

Mettiki Coal, LLC

206 Table Rock Road

Oakland, MD 21550

(prep plant)





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Mettiki Coal, LLC

116 Wilson Road

Oakland, MD  21550

(water treatment facility)

 

Mettiki Coal, LLC

1283 D Portal Road

Oakland, MD  21550

(idled mine facilities)

 

Mettiki Coal (WV), LLC

180 E Portal Road

Davis, WV  26260

(slope, portal and loadout)

 

Mettiki Coal (WV), LLC

149 Buffalo Coal Road

Mt. Storm, WV  26739

(portal)

 

8.     Excel Mine No. 4 — Operator: MC Mining, LLC

 

     Room and Pillar Mine — 2015 production: 1.5 million tons

     Preparation Plant — 1,000 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Pike County, Kentucky

 

Address(es):

 

MC Mining, LLC

State Highway 194 West

Pikeville, KY  41501

(portal, office, prep plant, loadout)

 

Inactive Mining Facilities

 

9.     Pattiki Mine — Operator: White County Coal, LLC

 

     Room and Pillar Mine — 2015 production: 2.4 million tons

     Preparation Plant — 1,000 t/p/h throughput capacity

     Truck and Rail Loading Facilities





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

     Ceased production in November 2016.

     Located in White County, Illinois

 

Address(es):

 

White County Coal, LLC

1525 County Road 1300 North

Carmi, IL  62821

(office, prep plant, loadout)

 

White County Coal, LLC

1343 County Road 1450 East

Carmi, IL  62821

(portal and warehouse)

 

10.     Gibson North Mine — Operator: Gibson County Coal, LLC

 

     Room and Pillar Mine — 2015 production: 2.2 million tons

     Preparation Plant — 700 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Idled fourth quarter 2015

     Located in Gibson County, Indiana

 

Address(es):

 

Gibson County Coal, LLC

2579 W Gibson Coal Road

Princeton, IN 47670

(portal 1)

 

Gibson County Coal, LLC

2076 N. 700 W.

Patoka, IN 47666

(portal 2)

 

11.     Onton Mine — Operator: Sebree Mining, LLC

 

     Room and Pillar Mine — 2015 production: 1.8 million tons

     Preparation Plant — 750 t/p/h throughput capacity

     Truck and Barge Loading Facilities

     Idled fourth quarter 2015

     Located in Webster County, Kentucky





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Address(es):

 

Sebree Mining, LLC

15 New Steamport Rd

Sebree, KY  42455

(office)

 

Sebree Mining, LLC

3603 SR 370 E

Sebree, KY  42455

(mine facilities)

 

12.     Elk Creek Mine — Operator: Hopkins County Coal, LLC

 

     Room and Pillar Mine — 2015 production: 2.9 million tons

     Preparation Plant — 1,200 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Ceased production in April 2016, reserves depleted

     Located in Hopkins County, Kentucky

 

Address(es):

 

Hopkins County Coal, LLC

35 Frank Cox Road

Madisonville, KY  42431

(bathhouse and portal)

 

Hopkins County Coal, LLC

1699 Pond River Colliers Road

Madisonville, KY  42431

(prep plant)

 

Closed Mining Facilities

 

13.     Heritage Facilities — Owner: UC Processing, LLC

 

     Closed facilities acquired in 2015; have not been operated by Alliance

     Facilities include prep plant, overland belt and barge loading facility





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Address(es):

 

UC Processing, LLC

1274 State Route 141 South

Waverly, KY  42462

(prep plant)

 

UC Processing, LLC

126 Mt. Vernon Road

Uniontown, KY  42461

(barge loadout)

 

14.     Highland Mine — Owner: UC Mining, LLC

 

     Closed facilities acquired in 2015; have not been operated by Alliance

     Facilities include sealed mine portal and overland belt

 

Address(es):

 

UC Mining, LLC

530 Smith Road

Waverly, KY  42462

 

15.     Dodge Hill Mine — Owner: Rough Creek Mining, LLC

 

     Closed facilities acquired in 2015; have not been operated by Alliance

     Facilities include underground mine and prep plant

 

Address(es):

 

Rough Creek Mining, LLC

435 Davis Mine Road

Sturgis, KY  42459

 

16.     Backbone Mountain Mine — Owner: Backbone Mountain, LLC

 

     Closed facilities, formerly operated by contract miner

     Drift mine, sealed in 2013

 

Address(es):

 

Backbone Mountain, LLC

King Wildesen Road

Oakland, MD  21550





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

The above-referenced Inactive Mining Facilities and Closed Mining Facilities are
Excluded Property and the following structures and underlying property and
contents thereof at active mining facilities are Excluded Property:

 

1.     434 Short Creek Road, Wheeling, WV 26003 (Tunnel Ridge Mine):  Following
three buildings located at this address:

 

a.     Walker Belt Shop:  40’ x 40’ (1,600 sq. ft.) building of steel frame
construction with a metal sheet roof.

 

b.     Walker Slope Overland Belt Bathhouse:  65’ x 45’ (2,925 sq. ft.) building
of Conex (like) internal shell construction with block and steel/metal sheet
roof.

 

c.     Building 3 (shelter used for fusing pipe):  12’ x 20’ (240 sq. ft.)
shelter of steel frame and sheet metal roof.

 

2.     Hilltop Road, Morganfield, KY 42437 (River View Mine):  The following
building located at this address:

 

a.     Fresh Water Lake House:  This is a 8’X 20’ (160 sq. ft.) building
(converted shipping container).





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

SCHEDULE 5.26

 

MORTGAGED PROPERTY

 

Active Mining Facilities

 

1.     Hamilton Mine — Operator: Hamilton County Coal, LLC

 

     Longwall Mine — 2015 production: 5.8 million tons

     Preparation Plant — 2,000 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Hamilton County, Illinois

 

Address(es):

 

Hamilton Mine

Hamilton County Coal, LLC

18033 County Rd. 500 East and County Rd. 1800 N.

(also with an address of 18031 County Rd. 500 East)

Dahlgren, Il. 62828

(office, bathhouse, portal, prep plan and loadout)

 

2.     Gibson South Mine — Operator: Gibson County Coal, LLC

 

     Room and Pillar Mine — 2015 production: 5.1 million tons

     Preparation Plant — 1,800 t/p/h throughput capacity

     Truck Loading Facility

     Access to Rail Loading Facility at Gibson North Mine

     Located in Gibson County, Indiana

 

Address(es):

 

Gibson County Coal, LLC

3455 S. 700 W.

Owensville, IN 47665

(all facilities)

 

3.     River View Mine — Operator: River View Coal, LLC

 

     Room and Pillar Mine — 2015 production: 9.1 million tons

     Preparation Plant — 2,700 t/p/h throughput capacity





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

     Barge Loading Facility

     Located in Union County, Kentucky

 

Address(es):

 

River View Coal, LLC

835 State Route 1179

Waverly, KY 42462

(Portal 1)

 

River View Coal, LLC

4380 State Route 359

Waverly, KY 42462

(Portal 2)

 

River View Coal, LLC

1741 Hilltop Road

Morganfield, KY 42437

(also with an address of 6660 State Route 360, Union Town, KY 42461)

(training center, prep plant and barge loadout)

 

Except for the excluded building and underlying property located at the River
View Mine referenced on Schedule 5.25.

 

4.     Cardinal Mine — Operator: Warrior Coal, LLC

 

     Room and Pillar Mine — 2015 production: 4.0 million tons

     Preparation Plant — 1,200 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Hopkins County, Kentucky

 

Address(es):

 

Warrior Coal, LLC

57 J.E. Ellis Road

Madisonville, KY  42431

(41A portal)

 

Warrior Coal, LLC

2 Wolf Hollow Road

Manitou, KY 42436

(Hanson portal)





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Warrior Coal, LLC

2465 Wolf Hollow Road

Manitou, KY 42436

(Wolf Hollow portal)

 

Warrior Coal, LLC

2368 Rose Creek Road

Madisonville, KY  42431

(slope)

 

Warrior Coal, LLC

Columbia Schoolhouse Road

Madisonville, KY  42431

(prep plant and loadout)

 

5.     Dotiki Mine — Operator: Webster County Coal, LLC

 

     Room and Pillar Mine — 2015 production: 4.0 million tons

     Preparation Plant — 1,800 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Webster County, Kentucky

 

Address(es):

 

Webster County Coal, LLC

1758 State Route 874

Clay, Ky  42404

(bathhouse)

 

Webster County Coal, LLC

4611 State Route 270 West

Clay, Ky 42404

(slope, prep plant, loadout)

 

Webster County Coal, LLC

2668 State Route 120 East

Providence, Ky 42450

(idled facilities presently used for storage)

 

Webster County Coal, LLC

1586 Balls Hill Road

Nebo, Ky  42441

(idled facilities presently used for office)





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

6.     Tunnel Ridge Mine — Operator: Tunnel Ridge, LLC

 

     Longwall Mine — 2015 production: 5.6 million tons

     Preparation Plant — 1,800 t/p/h throughput capacity

     Barge Loading Facility

     Located in Ohio County, West Virginia

 

Address(es):

 

Tunnel Ridge, LLC

2596 Battle Run Road

Triadelphia, WV  26059

(portal)

 

Tunnel Ridge

434 Short Creek Road

Wheeling, WV 26003

(slope)

 

Tunnel Ridge, LLC

1901 Short Creek Road

Wheeling, WV 26003

(prep plant)

 

Tunnel Ridge, LLC

5725 Warwood Avenue

Wheeling, WV 26003

(barge loadout)

 

Except for the three excluded buildings and underlying property at the Tunnel
Ridge Mine referenced on Schedule 5.25.

 

7.     Mountain View Mine — Operators: Mettiki Coal, LLC and Mettiki Coal (WV),
LLC

 

     Longwall Mine — 2015 production: 2.1 million tons

     Preparation Plant — 1,350 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Garrett County, Maryland and Tucker and Grant Counties, West
Virginia





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Address(es):

 

Mettiki Coal, LLC

293 Table Rock Road

Oakland, MD 21550

(main office)

 

Mettiki Coal, LLC

206 Table Rock Road

Oakland, MD 21550

(prep plant)

 

Mettiki Coal, LLC

116 Wilson Road

Oakland, MD  21550

(water treatment facility)

 

Mettiki Coal, LLC

1283 D Portal Road

Oakland, MD  21550

(idled mine facilities)

 

Mettiki Coal (WV), LLC

180 E Portal Road

Davis, WV  26260

(slope, portal and loadout)

 

Mettiki Coal (WV), LLC

149 Buffalo Coal Road

Mt. Storm, WV  26739

(portal)

 

8.     Excel Mine No. 4 — Operator: MC Mining, LLC

 

     Room and Pillar Mine — 2015 production: 1.5 million tons

     Preparation Plant — 1,000 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Pike County, Kentucky

 

Address(es):

 

MC Mining, LLC

State Highway 194 West

Pikeville, KY  41501

(portal, office, prep plant, loadout)





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Other

 

9.     River Terminal — Operator: Mt. Vernon Transfer Terminal, LLC

 

     Barge Loading Facility

     Located on the Ohio River in Posey County, Indiana

 

Address(es):

 

Mt. Vernon Transfer Terminal, LLC

3300 Bluff Road

Mt. Vernon, IN  47620

 

10.     Matrix Design Group Office and Warehouse

 

     Located in Warrick County, Indiana

 

Address(es):

 

Matrix Design Group, LLC

5721 Prospect Drive

Newburgh, IN  47630

 

11.     Office Building — Lexington, Kentucky

 

Address(es):

 

Alliance Coal, LLC

1146 Monarch Street

Lexington, KY  40513

 

12.     Rock Dust Mill — Operator: Mid-America Carbonates, LLC

 

     Located in Hardin County, Illinois

 

Address(es):

 

Mid-America Carbonates, LLC

Route 1, Box 258A

Elizabethtown, IL  62931





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

13.     Roof Bolt Manufacturer — Operator: CR Services, LLC

 

     Located in Hopkins County, Kentucky

 

Address(es):

 

CR Services, LLC

1699 Pond River Colliers Road

Madisonville, KY  42431

 

14.     Central Region Shop — Operator: CR Services, LLC

 

     Located in Hopkins County, Kentucky

 

Address(es):

 

CR Services, LLC

2555 Anton Road

Madisonville, KY  42431

(Central Region Shop)

 

15.     CR Machine Shop — Operator: CR Machine Shop, LLC

 

     Located in Hopkins County, Kentucky

 

Address(es):

 

CR Machine Shop, LLC

555 Brown Lane

Madisonville, KY  42431

(fabrication shop)

 

See attached lists of leases, including Mining Leases and surface leases, of the
Mortgaged Property and counties in which located.





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



Surface Leases1

 

--------------------------------------------------------------------------------

1  The surface leases and subleases marked (“CONSENT REQUIRED FOR ASSIGNMENT”)
for the active Mining Facilities and Other Facilities require the consent of the
landlord or counterparty thereunder or other parties thereto in order to grant
the Liens on the Collateral to the Collateral Agent for the benefit of the
Secured Parties and the other secured parties, if any, under the Security
Agreement:

 

Mt. Vernon Transfer Terminal

 

Lease Agreement dated April 15, 1980, by and between Indiana Port Commission and
MAPCO Land Corporation (MAPCO Land Corporation changed its name to MAPCO Coal
Land Corporation on September 3, 1996; MAPCO Coal Land Corporation merged into
Alliance Properties, LLC effective August 4, 1999), as amended and extended.
CONSENT REQUIRED FOR ASSIGNMENT.

County:  Posey County, Indiana

 

Rock Dust Mill

 

Real Property Lease dated May 15, 2006, by and between Hastie Mining Company and
Mid-America Carbonates, LLC.

County:  Harding County, Illinois

 

Cardinal Mine

 

(P4-262) Coal Lease Agreement effective January 8, 2010, by and between Thomas
B. Badgett, Jr. and Sue Badgett and Alliance Resource Properties, LLC, a
Memorandum of Coal Lease Agreement of record in Lease Book 191, at Page 390, in
the Hopkins County Clerk’s Office, as amended by Amendment to Coal Lease
Agreement effective April 1, 2010, a Memorandum of Amendment to Coal Lease
Agreement of record in Lease Book 192, at Page 116, in the Hopkins County
Clerk’s Office (Hanson portal, bath house, man shaft, related facilities).

County:  Hopkins County, Kentucky

 

(WAR-21-S) Lease Agreement effective May 14,2010 by and between Glenda Thornton
and Warrior Coal, LLC [surface], a Memorandum of Lease Agreement of record in
Lease Book 192, Page 485 in the Hopkins County Clerk’s Office, as amended by
Amendment to Lease Agreement effective October 29, 2010 by and between Glenda
Thornton and Warrior Coal, LLC [add ‘1 surface], a Memorandum of Amendment to
Lease Agreement of record in Lease Book

 





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

194, Page 259 in the Hopkins County Clerk’s Office (Hanson portal, bath house,
man shaft, related facilities).

County:  Hopkins County, Kentucky

 

(W AR-29-S) Lease Agreement dated September 23, 2010 by and between Cardinal
Trust, LLC and Warrior Coal, LLC, a Memorandum of Lease Agreement of record in
Lease Book 193, Page 728 in the Hopkins County Clerk’s Office (slurry
disposal).  CONSENT REQUIRED FOR ASSIGNMENT.

County:  Hopkins County, Kentucky

 

Agreement between Victor Crowe’s Heirs and Warrior Coal Mining Co. dated
3/23/96 regarding Lease, Victor Crowe, et ux, to Spencer Chemical Company,
8/5/63, 40 acres less 3 acres, Lease Book 60, page 325; assigned to Cardinal
Trust by Assignment of Lease, Chevron, U.S.A., Inc. to Cardinal Trust, 9/23/91,
Lease Book 152, page 508; and, Cardinal Trust to Cardinal Trust, LLC, Assignment
of Lease 10/1197, Lease Book 168, page 22; assigned to SGP Land, LLC by
Assignment of Leases dated January 26, 2001, Short Form of record in Lease Book
173, Page 482, Hopkins County; assigned to Alliance Resource Properties by
Assignment of Leases and Agreements dated January 1, 2008 (refuse disposal
area);

County:  Hopkins County, Kentucky

 

Dotiki Mine

 

(DO-P3-1-SL) Surface Lease dated August 29, 2001 by and between Patricia
Brooks Taylor, Richard K. Brooks and Marilyne Brooks and Webster County Coal,
LLC, a Memorandum of Surface Lease of record in Lease Book 174, Page 462 in the
Hopkins County Clerk’s Office and Lease Book 174, Page 467 in the Hopkins County
Clerk’s Office (Dotiki IV bath house, office, buildings, supply yard);

County:  Hopkins County, Kentucky

 

Lease Agreement dated November 23, 2015 by and between Providence Coal Reserves,
LLC and Hopkins County Coal, LLC, a Memorandum of Coal Lease Agreement being of
record in Misc. Book 164, Page 354 in the Webster County Clerk’s Office (refuse
disposal).

County:  Webster County, Kentucky

 

Tunnel Ridge Mine

 

(TR-3-L) Lease Agreement effective April 1, 2003 by and between Alliance
Resource GP, LLC and Tunnel Ridge, LLC (Facilities Lease); (overland belt;
refuse disposal; preparation plant)

County:  Ohio County, West Virginia

 

(TR-4-L) Surface Lease Agreement dated March 22, 2005 by and between Paul Baker
and Tunnel Ridge, LLC, a Memorandum of Lease of record as Instrument No. 1611159
in Lease





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Book 758, Page 126 in the Ohio County (WV) Clerk’s Office; (refuse disposal)

County:  Ohio County, West Virginia

 

(TR-6-L) Lease Agreement dated April 20, 2016 by and between Robert L.
Wagner, Jr. and Tiffany R. Wagner and Tunnel Ridge, LLC (air shaft).

County:  Ohio County, West Virginia

 

(TR-8-L) Lease from Howard Louis Winters to Tunnel Ridge, LLC, a Memorandum of
same being of record in Deed Book 906, Page 604 in the Ohio County (WV) Clerk’s
Office; (air shaft).  PRIOR NOTICE REQUIRED FOR ASSIGNMENT.

County:  Ohio County, West Virginia

 

Mountain View Mine

 

(METT-WV-1-L) Coal Mining Lease dated (effective) May 15, 1999 by and between
Western Pocahontas Properties Limited Partnership and Mettiki Coal Corporation
(West Virginia); said lease having been assigned pursuant to a Confirmatory
Assignment effective August 9, 1999 by and between Mettiki Coal Corporation
(West Virginia) and Mettiki Coal (WV), LLC, of record in Deed Book 207,
Page 639, as No. 43705, in the Grant County, West Virginia Clerk’s Office, and
also of record in Assignment Book 7, Page 550, as 96075, in the Tucker County,
West Virginia Clerk’s Office, as amended by (a) Letter Agreement/Lease Amendment
dated February 7, 2003; (b) Partial Surrender of Lease effective November 15,
2002; (c) Letter Agreement dated September 18, 2003; (d) Partial Surrender of
Lease effective September 21, 2015; (e) Letter Agreement/Lease Amendment dated
December 17, 2003 (See also Subordination Agreement dated November 9, 2005
[Travelers Ins. Co. subordinates the lien of its mortgages to the interest
acquired by Mettiki (WV) and Coal Mining Lease]. (acid mine drainage plant,
Mountain View portal, coal handling facilities, buildings, warehouse, truck
loadout). CONSENT REQUIRED FOR ASSIGNMENT.

County:  Grant County, West Virginia and Tucker County, West Virginia

 

(Mettiki-1-L) (Sincell) Lease dated January 1, 1975, by and between Western
Maryland Company and MAPCO Inc., a Memorandum of which is recorded Liber
No. 376, Page 294; assigned to Mettiki Coal Corporation pursuant to Assignment
dated October 19, 1976 and of record in Liber No. 376, Page 298; as modified and
amended by First Amendment to Lease effective February 20, 1983 by and between
Western Maryland Company and MAPCO Inc., and of record in Liber No. 435,
Page 476, all in the Land Records of Garrett County, Maryland, as amended by
(a) letter agreement dated December 20, 2002; (b) Letter Agreement dated
September 18, 2003; (c) Agreement dated June 6, 1995, by and between Western
Pocahontas Properties Ltd. Partnership and Mettiki Coal Corporation; (d) Mutual
Partial Release dated November 16, 1992 by and between Western Pocahontas
Properties Limited Partnership and Mettiki Coal Corporation; (e) Lease Amendment
dated April 1, 2004. Mettiki Coal Corporation





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

merged into Mettiki Coal, LLC effective August 4, 1999. (preparation plant, coal
loading facilities and preparation plant warehouse located on that portion of
the leased property designated as Parcel 96 on Tax Map 100 in the Land Records
and on that parcel designated as Z-1 02 in the Lease). CONSENT REQUIRED FOR
ASSIGNMENT.

County:  Garrett County, Maryland

 

Excel Mine

 

(MC-1-L) Indenture of Lease dated July 1, 1974 by and between Annette S.
Hatcher, et al. and Pickands Mather & Co. and of record in Deed Book 528,
Page 172 in the aforesaid Clerk’s Office, as amended and/or supplemented by
Consent to Sublease dated July 1, 1974 and of record in Deed Book 527, Page 20,
and by Lease Amendment and Consent to Assignment dated as of March 31, 1982 and
of record in Deed Book 570, Page 345 in the aforesaid Clerk’s Office (office and
refuse area).  CONSENT REQUIRED FOR ASSIGNMENT.

County:  Pike County, Kentucky





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Hamilton Mine

 

Location

Agreement #

Grantor

Grantee

Agreement
Type

Agreement
Date

Record
Date

Record
Number

Use

Acres

 

Surface Lease and Use Agreements

 

 

 

 

 

 

Sec 23-4-5

WORL-0047

Melvin L. Heil, owner of the premises subject to the life estate of Angela Heil
Seel in an undivided 1/3 AND Angela H. Seel, holder of a life estate to an
undivided 1/3 of the premises

White Oak Resources Land LLC

Memorandum of Coal Mining Lease with Option to Purchase Real Estate

2/10/2011

2/10/2011

MI 222-1010

Mine 1  Rail Loop

40.00

Sec 15-4-5

WORL-2057

Barbara K. Miller Ewin, Trustee under the provisions of a Trust Agreement dated
April 1, 1992, as amended February 21, 2001, and known as the Miller Land Trust
#1

Hamilton County Coal, LLC

Memorandum of Lease for Coal Mining Purposes with Agreement to Purchase Real
Estate

12/27/2015

11/17/2015

2015‑1735

Mine 1 — Refuse Disposal Area 3

60.00

Sec 7-4-6

HCC-0014

Daniel Ray Birkner

Hamilton County Coal, LLC

Memorandum of Surface Lease Agreement

5/20/2016

6/3/2016

2016-762

Lease for Main North Air Shaft

8.88

 

 

 

 

 

 

 

 

 

 

 





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

SCHEDULE 9.11(d)(ii)

 

TITLE POLICIES PROPERTIES

 

The Company’s or applicable Subsidiary Guarantor’s title and interest in the
surface rights on which the active facilities listed below are located:

 

Active Mines:

 

1.     Hamilton Mine — Operator: Hamilton County Coal, LLC

 

     Longwall Mine — 2015 production: 5.8 million tons

     Preparation Plant — 2,000 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Hamilton County, Illinois

 

Address(es):

 

Hamilton Mine

Hamilton County Coal, LLC

18033 County Rd. 500 East and County Rd. 1800 N.

(also with an address of 18031 County Rd. 500 East)

Dahlgren, Il. 62828

(office, bathhouse, portal, prep plan and loadout)

 

2.     Gibson South Mine — Operator: Gibson County Coal, LLC

 

     Room and Pillar Mine — 2015 production: 5.1 million tons

     Preparation Plant — 1,800 t/p/h throughput capacity

     Truck Loading Facility

     Access to Rail Loading Facility at Gibson North Mine

     Located in Gibson County, Indiana

 

Address(es):

 

Gibson County Coal, LLC

3455 S. 700 W.

Owensville, IN 47665

(all facilities)





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

3.     River View Mine — Operator: River View Coal, LLC

 

     Room and Pillar Mine — 2015 production: 9.1 million tons

     Preparation Plant — 2,700 t/p/h throughput capacity

     Barge Loading Facility

     Located in Union County, Kentucky

 

Address(es):

 

River View Coal, LLC

835 State Route 1179

Waverly, KY 42462

(Portal 1)

 

River View Coal, LLC

4380 State Route 359

Waverly, KY 42462

(Portal 2)

 

River View Coal, LLC

1741 Hilltop Road

Morganfield, KY 42437

(also with an address of 6660 State Route 360, Union Town, KY 42461)

(training center, prep plant and barge loadout)

 

Except the excluded building and underlying property located at the River View
Mine referenced on Schedule 5.25.

 

4.     Cardinal Mine — Operator: Warrior Coal, LLC

 

     Room and Pillar Mine — 2015 production: 4.0 million tons

     Preparation Plant — 1,200 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Hopkins County, Kentucky

 

Address(es):

 

Warrior Coal, LLC

57 J.E. Ellis Road

Madisonville, KY  42431

(41A portal)





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Warrior Coal, LLC

2 Wolf Hollow Road

Manitou, KY 42436

(Hanson portal)

 

Warrior Coal, LLC

2465 Wolf Hollow Road

Manitou, KY 42436

(Wolf Hollow portal)

 

Warrior Coal, LLC

2368 Rose Creek Road

Madisonville, KY  42431

(slope)

 

Warrior Coal, LLC

Columbia Schoolhouse Road

Madisonville, KY  42431

(prep plant and loadout)

 

5.     Dotiki Mine — Operator: Webster County Coal, LLC

 

     Room and Pillar Mine — 2015 production: 4.0 million tons

     Preparation Plant — 1,800 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Webster County, Kentucky

 

Address(es):

 

Webster County Coal, LLC

1758 State Route 874

Clay, Ky  42404

(bathhouse)

 

Webster County Coal, LLC

4611 State Route 270 West

Clay, Ky 42404

(slope, prep plant, loadout)

 

Webster County Coal, LLC

2668 State Route 120 East

Providence, Ky 42450

(idled facilities presently used for storage)





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Webster County Coal, LLC

1586 Balls Hill Road

Nebo, Ky  42441

(idled facilities presently used for office)

 

6.     Tunnel Ridge Mine — Operator: Tunnel Ridge, LLC

 

     Longwall Mine — 2015 production: 5.6 million tons

     Preparation Plant — 1,800 t/p/h throughput capacity

     Barge Loading Facility

     Located in Ohio County, West Virginia

 

Address(es):

 

Tunnel Ridge, LLC

2596 Battle Run Road

Triadelphia, WV  26059

(portal)

 

Tunnel Ridge

434 Short Creek Road

Wheeling, WV 26003

(slope)

 

Tunnel Ridge, LLC

1901 Short Creek Road

Wheeling, WV 26003

(prep plant)

 

Tunnel Ridge, LLC

5725 Warwood Avenue

Wheeling, WV 26003

(barge loadout)

 

Except for the three excluded buildings and underlying property at the Tunnel
Ridge Mine referenced on Schedule 5.25.





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

7.     Mountain View Mine — Operators: Mettiki Coal, LLC and Mettiki Coal (WV),
LLC

 

     Longwall Mine — 2015 production: 2.1 million tons

     Preparation Plant — 1,350 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Garrett County, Maryland and Tucker and Grant Counties, West
Virginia

 

Address(es):

 

Mettiki Coal, LLC

293 Table Rock Road

Oakland, MD 21550

(main office)

 

Mettiki Coal, LLC

206 Table Rock Road

Oakland, MD 21550

(prep plant)

 

Mettiki Coal, LLC

116 Wilson Road

Oakland, MD  21550

(water treatment facility)

 

Mettiki Coal, LLC

1283 D Portal Road

Oakland, MD  21550

(idled mine facilities)

 

Mettiki Coal (WV), LLC

180 E Portal Road

Davis, WV  26260

(slope, portal and loadout)

 

Mettiki Coal (WV), LLC

149 Buffalo Coal Road

Mt. Storm, WV  26739

(portal)





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

8.     Excel Mine No. 4 — Operator: MC Mining, LLC

 

     Room and Pillar Mine — 2015 production: 1.5 million tons

     Preparation Plant — 1,000 t/p/h throughput capacity

     Truck and Rail Loading Facilities

     Located in Pike County, Kentucky

 

Address(es):

 

MC Mining, LLC

State Highway 194 West

Pikeville, KY  41501

(portal, office, prep plant, loadout)

 

Other

 

9.     River Terminal — Operator: Mt. Vernon Transfer Terminal, LLC

 

     Barge Loading Facility

     Located on the Ohio River in Posey County, Indiana

 

Address(es):

 

Mt. Vernon Transfer Terminal, LLC

3300 Bluff Road

Mt. Vernon, IN  47620

 

10.     Matrix Design Group Office and Warehouse

 

     Located in Warrick County, Indiana

 

Address(es):

 

Matrix Design Group, LLC

5721 Prospect Drive

Newburgh, IN  47630

 

11.     Office Building — Lexington, Kentucky

 

Address(es):

 

Alliance Coal, LLC

1146 Monarch Street

Lexington, KY  40513





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

12.     Rock Dust Mill — Operator: Mid-America Carbonates, LLC

 

     Located in Hardin County, Illinois

 

Address(es):

 

Mid-America Carbonates, LLC

Route 1, Box 258A

Elizabethtown, IL  62931

 

13.     Roof Bolt Manufacturer — Operator: CR Services, LLC

 

     Located in Hopkins County, Kentucky

 

Address(es):

 

CR Services, LLC

1699 Pond River Colliers Road

Madisonville, KY  42431

 

14.     Central Region Shop — Operator: CR Services, LLC

 

     Located in Hopkins County, Kentucky

 

Address(es):

 

CR Services, LLC

2555 Anton Road

Madisonville, KY 42431

(Central Region Shop)

 

15.     CR Machine Shop — Operator: CR Machine Shop, LLC

 

     Located in Hopkins County, Kentucky

 

Address(es):

 

CR Machine Shop, LLC

555 Brown Lane

Madisonville, KY  42431

(fabrication shop)





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

SCHEDULE 9.11(d)(v)

 

LESSOR ESTOPPEL AND CONSENT AGREEMENT PROPERTIES

 

Mt. Vernon Transfer Terminal

 

Lease Agreement dated April 15, 1980, by and between Indiana Port Commission and
MAPCO Land Corporation (MAPCO Land Corporation changed its name to MAPCO Coal
Land Corporation on September 3, 1996; MAPCO Coal Land Corporation merged into
Alliance Properties, LLC effective August 4, 1999), as amended and extended.
[unrecorded]

 

Rock Dust Mill

 

Real Property Lease dated May 15, 2006, by and between Hastie Mining Company and
Mid-America Carbonates, LLC. [unrecorded]

 

Cardinal Mine

 

(P4-262) Coal Lease Agreement effective January 8, 2010, by and between Thomas
B. Badgett, Jr. and Sue Badgett and Alliance Resource Properties, LLC, a
Memorandum of Coal Lease Agreement of record in Lease Book 191, at Page 390, in
the Hopkins County Clerk’s Office, as amended by Amendment to Coal Lease
Agreement effective April 1, 2010, a Memorandum of Amendment to Coal Lease
Agreement of record in Lease Book 192, at Page 116, in the Hopkins County
Clerk’s Office (Hanson portal, bath house, man shaft, related facilities);

 

(WAR-21-S) Lease Agreement effective May 14,2010 by and between Glenda Thornton
and Warrior Coal, LLC [surface], a Memorandum of Lease Agreement of record in
Lease Book 192, Page 485 in the Hopkins County Clerk’s Office, as amended by
Amendment to Lease Agreement effective October 29, 2010 by and between Glenda
Thornton and Warrior Coal, LLC [add ‘1 surface], a Memorandum of Amendment to
Lease Agreement of record in Lease Book 194, Page 259 in the Hopkins County
Clerk’s Office (Hanson portal, bath house, man shaft, related facilities);

 

(W AR-29-S) Lease Agreement dated September 23, 2010 by and between Cardinal
Trust, LLC and Warrior Coal, LLC, a Memorandum of Lease Agreement of record in
Lease Book 193, Page 728 in the Hopkins County Clerk’s Office (slurry disposal);

 

Agreement between Victor Crowe’s Heirs and Warrior Coal Mining Co. dated 3/23/96
regarding Lease, Victor Crowe, et ux, to Spencer Chemical Company, 8/5/63, 40
acres less 3 acres, Lease Book 60, page 325; assigned to Cardinal Trust by
Assignment of Lease, Chevron, U.S.A., Inc. to Cardinal Trust, 9/23/91, Lease
Book 152, page 508; and, Cardinal Trust to Cardinal Trust, LLC, Assignment of
Lease 10/1197, Lease Book 168, page 22; assigned to SGP Land, LLC by Assignment
of Leases dated January 26, 2001, Short Form of record in Lease





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Book 173, Page 482, Hopkins County; assigned to Alliance Resource Properties by
Assignment of Leases and Agreements dated January 1, 2008 (refuse disposal
area);

 

Dotiki Mine

 

(DO-P3-1-SL) Surface Lease dated August 29, 2001 by and between Patricia Brooks
Taylor, Richard K. Brooks and Marilyne Brooks and Webster County Coal, LLC, a
Memorandum of Surface Lease of record in Lease Book 174, Page 462 in the Hopkins
County Clerk’s Office and Lease Book 174, Page 467 in the Hopkins County Clerk’s
Office (Dotiki IV bath house, office, buildings, supply yard); Lease Agreement
dated November 23, 2015 by and between Providence Coal Reserves, LLC and Hopkins
County Coal, LLC, a Memorandum of Coal Lease Agreement being of record in Misc.
Book 164, Page 354 in the Webster County Clerk’s Office (refuse disposal).

 

Tunnel Ridge Mine

 

(TR-3-L) Lease Agreement effective April 1, 2003 by and between Alliance
Resource GP, LLC and Tunnel Ridge, LLC (Facilities Lease); (overland belt;
refuse disposal; preparation plant)

 

(TR-4-L) Surface Lease Agreement dated March 22, 2005 by and between Paul Baker
and Tunnel Ridge, LLC, a Memorandum of Lease of record as Instrument No. 1611159
in Lease Book 758, Page 126 in the Ohio County (WV) Clerk’s Office; (refuse
disposal)

 

(TR-6-L) Lease Agreement dated April 20, 2016 by and between Robert L.
Wagner, Jr. and Tiffany R. Wagner and Tunnel Ridge, LLC (air shaft).

 

(TR-8-L) Lease from Howard Louis Winters to Tunnel Ridge, LLC, a Memorandum of
same being of record in Deed Book 906, Page 604 in the Ohio County (WV) Clerk’s
Office; (air shaft)

 

Excel Mine

 

(MC-1-L) Indenture of Lease dated July 1, 1974 by and between Annette S.
Hatcher, et al. and Pickands Mather & Co. and of record in Deed Book 528,
Page 172 in the aforesaid Clerk’s Office, as amended and/or supplemented by
Consent to Sublease dated July 1, 1974 and of record in Deed Book 527, Page 20,
and by Lease Amendment and Consent to Assignment dated as of March 31, 1982 and
of record in Deed Book 570, Page 345 in the aforesaid Clerk’s Office (office and
refuse area).





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Hamilton Mine

 

Location

Agreement #

Grantor

Grantee

Agreement
Type

Agreement
Date

Record
Date

Record
Number

Use

Acres

 

Surface Lease and Use Agreements

 

 

 

 

 

Sec 23-4-5

WORL-0047

Melvin L. Heil, owner of the premises subject to the life estate of Angela Heil
Seel in an undivided 1/3 AND Angela H. Seel, holder of a life estate to an
undivided 1/3 of the premises

White Oak Resources Land LLC

Memorandum of Coal Mining Lease with Option to Purchase Real Estate

2/10/2011

2/10/2011

MI 222-1010

Mine 1  Rial Loop

40.00

Sec 15-4-5

WORL-2057

Barbara K. Miller Ewin, Trustee under the provisions of a Trust Agreement dated
April 1, 1992, as amended February 21, 2001, and known as the Miller Land Trust
#1

Hamilton County Coal, LLC

Memorandum of Lease for Coal Mining Purposes with Agreement to Purchase Real
Estate

12/27/2015

11/17/2015

2015-1735

Mine 1 — Refuse Disposal Area 3

60.00

Sec 7-4-6

HCC-0014

Daniel Ray Birkner

Hamilton County Coal, LLC

Memorandum of Surface Lease Agreement

5/20/2016

6/3/2016

2016-762

Lease for Main North Air Shaft

8.88

 





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

SCHEDULE 10.2

 

EXISTING LIENS

 

Liens

 

 

Entity

Active Liens


1 

Alliance Coal, LLC

3 active UCC-1’s on file; see Annex II and Annex III


2 

Alliance Design Group, LLC

None


3 

Alliance Land, LLC

None


4 

Alliance Minerals, LLC

None


5 

Alliance Properties LLC

None


6 

Alliance Resource Operating Partners, L.P.

22 active UCC-1’s on file; see Annex I and Annex II


7 

Alliance Resource Properties, LLC

None


8 

Alliance Service, Inc.

None


9 

Alliance WOR Properties, LLC

None


10 

Alliance WOR Processing, LLC (former name of Hamilton County Coal, LLC)

None


11 

ARP Sebree, LLC

None


12 

ARP Sebree South, LLC

None


13 

Backbone Mountain, LLC

None


14 

CR Machine Shop, LLC

None


15 

CR Services, LLC

None


16 

Excel Mining, LLC

None


17 

Gibson County Coal, LLC

4 active UCC-1’s on  file; see Annex II and Annex III


18 

Gibson County Coal (South), LLC (former name of CR Services, LLC)

None


19 

Hamilton County Coal, LLC

18 active UCC-1’s on file; see Annex I and Annex II

 





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 


20 

Hopkins County Coal, LLC

3 active UCC-1’s on file; see Annex II and Annex III


21 

Matrix Design Group, LLC

None


22 

Matrix Design International, LLC

None


23 

MC Mining, LLC

None


24 

Mettiki Coal, LLC

1 active UCC-1 on file; see Annex III


25 

Mettiki Coal (WV), LLC

3 active UCC-1 on file; see Annex II


26 

Mid-America Carbonates, LLC

1 active UCC-1 on file; see Annex III


27 

Mt. Vernon Transfer Terminal, LLC

1 active UCC-1 on file; see Annex II


28 

Penn Ridge Coal, LLC

None


29 

Pontiki Coal, LLC

None


30 

River View Coal, LLC

9 active UCC-1’s on file; see Annex I, Annex II and Annex III


31 

Rough Creek Mining, LLC

None


32 

Sebree Mining, LLC

3 active UCC-1 on file; see Annex II


33 

Steamport, LLC

None


34 

Tunnel Ridge, LLC

8 active UCC-1’s on file; see Annex I and Annex II


35 

UC Coal, LLC

None


36 

UC Mining, LLC

None


37 

UC Processing, LLC

None


38 

Warrior Coal, LLC

2 active UCC-1’s on file; see Annex II


39 

Webster County Coal, LLC

2 active UCC-1’s on file; see Annex II


40 

White County Coal, LLC

2 active UCC-1 on file see Annex II


41 

White Oak Resources, LLC

32 active UCC-1’s on file; see Annex I, Annex II and Annex III


42 

WOR Land 6, LLC

None

 

*Based on lien searches conducted in (i) the State of Delaware for the companies
organized Delaware law, (ii) the Commonwealth of Kentucky for the companies
organized under Kentucky law and/or operating in Kentucky, (iii) the State of
Oklahoma for the companies operating in Oklahoma, (iv) the State of Pennsylvania
for the companies operating in Pennsylvania, (v) the State of Maryland for the
companies operating in Maryland, (vi) the State of West Virginia for the
companies operating in West Virginia, (vii) the State of Illinois for the
companies operating in Illinois and (viii) the State of Indiana for the
companies operating in Indiana.

 

 



Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

ANNEX I TO SCHEDULE 10.2

Financing Statements Respecting Capital Lease Transactions

 

2015 Capital Lease Transaction

Secured Party

Debtor

Filing Jurisdiction

Filing No.

Amendment/
Continuation
Filing No.

Filing Date

Collateral

Beverly Bank & Trust Company N.A.

Alliance Resource Operating Partners, L.P.

Delaware

File No. 20155035869

 

10/30/2015

Equipment and related assets; see financing statement

 

Hamilton County Coal, LLC

 

 

 

 

 

 

White Oak Resources, LLC

 

 

 

 

 

Beverly Bank & Trust Company N.A.

Alliance Resource Operating Partners, L.P.

Hamilton County, Illinois

File No. 2015-009750

 

11/12/2015

Equipment and related assets; see financing statement

 

Hamilton County Coal, LLC

 

 

 

 

 

 

White Oak Resources, LLC

 

 

 

 

 

Caterpillar Financial Services Corporation

Alliance Resource Operating Partners, L.P.

Delaware

File No. 20155298004

 

11/11/2015

Equipment and related assets; see financing statement

 

Hamilton County Coal, LLC

 

 

 

 

 

 

White Oak Resources, LLC

 

 

 

 

 

Caterpillar Financial Services Corporation

Alliance Resource Operating Partners, L.P.

Hamilton County, Illinois

File No. 2016-009767

 

2/9/2016

Equipment and related assets; see financing statement

 

Hamilton County Coal, LLC

 

 

 

 

 

 

White Oak Resources, LLC

 

 

 

 

 

First Financial Equipment Finance LLC

Alliance Resource Operating Partners, L.P.

Delaware

File No. 20155199020

 

11/6/2015

Equipment and related assets; see financing statement and amendment

 

 

 

 

File No. 20160985935

2/18/2016

 

First Financial Equipment Finance LLC

Hamilton County Coal, LLC

Delaware

File No. 20155199350

 

11/6/2015

Equipment and related assets; see financing statement and amendment

 

 

 

 

File No. 20160987170

2/18/2016

 

 





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Secured Party

Debtor

Filing Jurisdiction

Filing No.

Amendment/
Continuation
Filing No.

Filing Date

Collateral

First Financial Equipment Finance LLC

White Oak Resources, LLC

Delaware

File No. 20155199368

 

11/6/2015

Equipment and related assets; see financing statement and amendment

 

 

 

 

File No. 20160986453

2/18/2016

 

Macquarie Corporate and Asset Funding Inc.

Alliance Resource Operating Partners, L.P.

Delaware

File No. 20155085286

 

11/2/2015

Equipment and related assets; see financing statement

 

Hamilton County Coal, LLC

 

 

 

 

 

 

White Oak Resources, LLC

 

 

 

 

 

MB Equipment Finance, LLC

Alliance Resource Operating Partners, L.P.

Delaware

File No. 20155016489

 

10/29/2015

Equipment and related assets; see financing statement and amendments

 

Hamilton County Coal, LLC

 

 

 

 

 

 

White Oak Resources, LLC

 

 

 

 

 

 

 

 

 

File No. 20155762843

11/23/2015

 

 

 

 

 

File No. 20162497285

4/27/2016

 

MB Equipment Finance, LLC

Alliance Resource Operating Partners, L.P.

Hamilton County, Illinois

File No. 2015-009751

 

11/12/2015

Equipment and related assets; see financing statement and amendment

 

Hamilton County Coal, LLC

 

 

 

 

 

 

White Oak Resources, LLC

 

 

 

 

 

 

 

 

 

File No. 2016-009783

4/28/2016

 

People’s Capital and Leasing Corp

Alliance Resource Operating Partners, L.P.

Delaware

File No. 20156349863

 

12/30/2015

Equipment and related assets; see financing statement

 

Hamilton County Coal, LLC

 

 

 

 

 

 

White Oak Resources, LLC

 

 

 

 

 

PNC Equipment Finance, LLC

Alliance Resource Operating Partners, L.P.

Hamilton County, Illinois

File No. 20155038392

 

10/30/2015

Equipment and related assets; see financing statement

 

Hamilton County Coal, LLC

 

 

 

 

 

 

White Oak Resources, LLC

 

 

 

 

 

 





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Secured Party

Debtor

Filing Jurisdiction

Filing No.

Amendment/
Continuation
Filing No.

Filing Date

Collateral

PNC Equipment Finance, LLC

Alliance Resource Operating Partners, L.P.

Hamilton County, Illinois

File No. 2015-009748

 

11/9/2015

Equipment and related assets; see financing statement

 

Hamilton County Coal, LLC

 

 

 

 

 

 

White Oak Resources, LLC

 

 

 

 

 

Santander Bank, N.A.

Alliance Resource Operating Partners, L.P.

Delaware

File No. 20155042675

 

10/30/2015

Equipment and related assets; see financing statement

 

Hamilton County Coal, LLC

 

 

 

 

 

 

White Oak Resources, LLC

 

 

 

 

 

Santander Bank, N.A.

Alliance Resource Operating Partners, L.P.

Hamilton County, Illinois

File No. 2015-009752

 

11/19/2015

Equipment and related assets; see financing statement

 

Hamilton County Coal, LLC

 

 

 

 

 

 

White Oak Resources, LLC

 

 

 

 

 

Signature Financial LLC

Alliance Resource Operating Partners, L.P.

Delaware

File No. 20155233407

 

11/9/2015

Equipment and related assets; see financing statement

 

Hamilton County Coal, LLC

 

 

 

 

 

 

White Oak Resources, LLC

 

 

 

 

 

Woodforest National Bank

Alliance Resource Operating Partners, L.P.

Delaware

File No. 20155187975

 

11/6/2015

Equipment and related assets; see financing statement

 

Hamilton County Coal, LLC

 

 

 

 

 

 

White Oak Resources, LLC

 

 

 

 

 

Woodforest National Bank

Alliance Resource Operating Partners, L.P.

Hamilton County, Illinois

File No. 2015-009749

 

11/10/2015

Equipment and related assets; see financing statement and amendment

 

Hamilton County Coal, LLC

 

 

 

 

 

 

White Oak Resources, LLC

 

 

 

 

 

 

 

 

 

File No. 2016-009772

2/18/2016

 

 

Aggregate Facility Principal Balance:  $77,830,728





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

2016 Capital Lease Transaction

Secured Party

Debtor

Filing Jurisdiction

Filing No.

Amendment/
Continuation
Filing No.

Filing Date

Collateral

Caterpillar Financial Services Corporation

Alliance Resource Operating Partners, L.P.

Delaware

File No. 20163920368

 

6/29/2016

Equipment and related assets; see financing statement

 

River View Coal, LLC

 

 

 

 

 

 

Tunnel Ridge, LLC

 

 

 

 

 

First American Commercial Bancorp, Inc.

Alliance Resource Operating Partners, L.P.

Delaware

File No. 20163931423

 

6/29/2016

Equipment and related assets; see financing statement

 

River View Coal, LLC

 

 

 

 

 

 

Tunnel Ridge, LLC

 

 

 

 

 

Macquarie Corporate and Asset Funding Inc.

Alliance Resource Operating Partners, L.P.

Delaware

File No. 20164024673

 

7/5/2016

Equipment and related assets; see financing statement

 

River View Coal, LLC

 

 

 

 

 

 

Tunnel Ridge, LLC

 

 

 

 

 

PNC Equipment Finance, LLC

Alliance Resource Operating Partners, L.P.

Delaware

File No. 20163918867

 

6/29/2016

Equipment and related assets; see financing statement and amendment

 

River View Coal, LLC

 

 

 

 

 

 

Tunnel Ridge, LLC

 

 

 

 

 

 

 

 

 

File No. 20164579130

7/28/2016

 

 





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Secured Party

Debtor

Filing Jurisdiction

Filing No.

Amendment/
Continuation
Filing No.

Filing Date

Collateral

PNC Equipment Finance, LLC

Alliance Resource Operating Partners, L.P.

Union County, Kentucky

Book 7, Page 367

 

7/29/2016

Equipment and related assets; see financing statement

 

River View Coal, LLC

 

 

 

 

 

 

Tunnel Ridge, LLC

 

 

 

 

 

 

Aggregate Facility Principal Balance:  $30,597,638





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

ANNEX II TO SCHEDULE 10.2

Financing Statements Respecting Receivables Financing

Borrower:  AROP Funding, LLC

 

 

 

 

 

 

 

 

Secured Party

Debtor

Filing Jurisdiction

Filing No.

Amendment/
Continuation
Filing No.

Filing Date

Collateral

PNC Bank, National Association, as Administrative Agent

Alliance Coal, LLC

Delaware

File No. 20144927976

 

12/5/2014

Receivables and related assets; see financing statement

 

Alliance Resource Operating Partners, L.P.

Delaware

File No. 20144927703

 

12/5/2014

Receivables and related assets; see financing statement and amendment

 

 

 

 

File No. 20155805493

12/4/2015

 

 

Gibson County Coal, LLC

Delaware

File No. 20144928099

 

12/5/2014

Receivables and related assets; see financing statement

 

 

Gibson County, Indiana

Instrument No. 201400017892

 

12/8/2014

Receivables and related assets; see financing statement

 

 

Knox County, Indiana

Instrument No. 2014U0054

 

12/8/2014

Receivables and related assets; see financing statement

 

Hamilton County Coal, LLC

Delaware

File No. 20161144458

 

2/25/2016

Receivables and related assets; see financing statement

 

 

Hamilton County, Illinois

File No. 2016-009776

 

2/26/2016

Receivables and related assets; see financing statement

 

Hopkins County Coal, LLC

Delaware

File No. 20144928198

 

12/5/2014

Receivables and related assets; see financing statement

 

 

Hopkins County, Kentucky

Book 10, Page 290

 

12/9/2014

Receivables and related assets; see financing statement

 





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Secured Party

Debtor

Filing Jurisdiction

Filing No.

Amendment/
Continuation
Filing No.

Filing Date

Collateral

 

Mettiki Coal (WV), LLC

Delaware

File No. 20144928248

 

12/5/2014

Receivables and related assets; see financing statement

 

 

Grant County, West Virginia

Book 261, Page 201

 

12/8/2014

Receivables and related assets; see financing statement

 

 

Tucker County, West Virginia

Book 271, Page 41

 

12/8/2014

Receivables and related assets; see financing statement

 

Mt. Vernon Transfer Terminal, LLC

Delaware Secretary of State

File No. 20144928354

 

12/5/2014

Receivables and related assets; see financing statement

 

River View Coal, LLC

Delaware

File No. 20144928404

 

12/5/2014

Receivables and related assets; see financing statement

 

 

Union County, Kentucky

Book 6, Page 646

 

12/5/2014

Receivables and related assets; see financing statement

 

Sebree Mining, LLC

Delaware

File No. 20144928420

 

12/5/2014

Receivables and related assets; see financing statement

 

 

Hopkins County, Kentucky

Book 10, Page 298

 

12/10/2014

Receivables and related assets; see financing statement

 

 

Webster County, Kentucky

Fixture Filing Book 5, Page 16

 

12/9/2014

Receivables and related assets; see financing statement

 

Tunnel Ridge, LLC

Delaware

File No. 20144928537

 

12/5/2014

Receivables and related assets; see financing statement

 

 

Washington County, Pennsylvania

Instrument No. 201440018

 

12/8/2014

Receivables and related assets; see financing statement

 





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Secured Party

Debtor

Filing Jurisdiction

Filing No.

Amendment/
Continuation
Filing No.

Filing Date

Collateral

 

 

Ohio County, West Virginia

Book 1495, Page 608

 

12/8/2014

Receivables and related assets; see financing statement

 

Warrior Coal, LLC

Delaware

File No. 20161144557

 

2/25/2016

Receivables and related assets; see financing statement

 

 

Hopkins County, Kentucky

Book 10, Page 762

 

2/26/2016

Receivables and related assets; see financing statement

 

Webster County Coal, LLC

Delaware

File No. 20161144623

 

2/25/2016

Receivables and related assets; see financing statement

 

 

Webster County, Kentucky

Fixture Filing Book 5, Page 98

 

2/29/2016

Receivables and related assets; see financing statement

 

White County Coal, LLC

Delaware

File No. 20144928594

 

12/5/2014

Receivables and related assets; see financing statement

 

 

White County, Illinois

Book 2014, Page 21863

 

12/8/2014

Receivables and related assets; see financing statement

 

White Oak Resources, LLC

Delaware

File No. 20161144326

 

2/25/2016

Receivables and related assets; see financing statement

 

 

Hamilton County, Illinois

File No. 2016-009777

 

2/26/2016

Receivables and related assets; see financing statement

 

Aggregate Facility Principal Balance:  $100,000,000.00

 





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

ANNEX III TO SCHEDULE 10.2

Other Financing Statements/Liens

 

Entity

Secured Party

Filing Jurisdiction

Filing No.

Amendment/
Continuation
Filing No.

Filing Date

Collateral

Principal Amount of
Obligations Secured

Alliance Coal, LLC

People’s Capital and Leasing Corp.

Delaware

Filing No. 20150458058

 

2/2/2015

Equipment and related assets; see financing statement

Operating Lease

 

IBC Bank

Oklahoma County, Oklahoma

Filing No. 20130415020365190

 

4/15/2015

Equipment and related assets; see financing statement

Operating Lease

Gibson County Coal, LLC

Bill Miller Equipment Sales, Inc.

Indiana

File No. 201400007666426

 

9/26/2014

Equipment and related assets; see financing statement

Operating Lease

Hopkins County Coal, LLC

Rudd Equipment Co.

Delaware

File No. 20141409515

 

4/10/2014

Equipment and related assets; see financing statement and amendment

Operating Lease

 

 

 

 

File No. 20141409903

4/10/2014

 

 

Mettiki Coal, LLC

Caterpillar Financial Services Corporation

Delaware

File No. 20155516108

 

11/20/2015

Equipment and related assets; see financing statement

Operating Lease

Mid-America Carbonates, LLC

Alliance Resource Partners, L.P.

Hardin County, Illinois

Book 96, Page 20

 

2/29/2008

Equipment and related assets; see financing statement

Operating Lease

River View Coal, LLC

Whayne Supply Company

Delaware

File No. 20120880429

 

3/7/2012

Equipment and related assets; see financing statement

Operating Lease

 

Star Capital Group, L.P.

Delaware

File No. 20133503555

 

9/9/2013

Equipment and related assets; see financing statement

Operating Lease

White Oak Resources, LLC

U.S. Bank Equipment Finance

Delaware

File No. 20140274027

 

1/22/2014

Equipment and related assets; see financing statement

Operating Lease

 

Macquarie Corporate and Asset Funding Inc.

Delaware

File No. 20140493825

 

2/6/2014

Equipment and related assets; see financing statement

Operating Lease

 





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

 

 

 

 

 

 

 

 

Entity

Secured Party

Filing Jurisdiction

Filing No.

Amendment/
Continuation
Filing No.

Filing Date

Collateral

Principal Amount of
Obligations Secured

 

Macquarie Corporate and Asset Funding Inc.

Delaware

File No. 20141705177

 

5/1/2014

Equipment and related assets; see financing statement and amendment

Operating Lease

 

 

 

 

File No. 20141717453

5/1/2014

 

 

 

Macquarie Corporate and Asset Funding Inc.

Delaware

File No. 20142735256

 

7/10/2014

Equipment and related assets; see financing statement

Operating Lease

 

Macquarie Corporate and Asset Funding Inc.

Delaware

File No. 20143827276

 

9/24/2014

Equipment and related assets; see financing statement

Operating Lease

 

Joy Global Underground Mining LLC

Delaware

File No. 20150548585

 

2/9/2015

Consigned inventory and related assets under Life Cycle Management Agreement and
Equipment Supply Agreement; see financing statement and amendment

Consignment Arrangement

 

 

 

 

File No. 20154833686

10/21/2015

 

 

 

Joy Global Underground Mining LLC

Delaware

File No. 20150549088

 

2/9/2015

Consigned  inventory and related assets under Life Cycle Management Agreement
and Equipment Supply Agreement; see financing statement and amendment

Consignment Arrangement

 

 

 

 

File No. 20154833884

10/21/2015

 

 

 





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

Entity

Secured Party

Filing Jurisdiction

Filing No.

Amendment/
Continuation
Filing No.

Filing Date

Collateral

Principal Amount of
Obligations Secured

 

Macquarie Corporate and Asset Funding Inc.

Delaware

File No. 20151704211

 

4/21/2015

Equipment and related assets; see financing statement

Operating Lease

 

Macquarie Corporate and Asset Funding Inc.

Delaware

File No. 20151764314

 

4/24/2015

Equipment and related assets; see financing statement

Operating Lease

 

Macquarie Corporate and Asset Funding Inc.

Delaware

File No. 20151835098

 

4/29/2015

Equipment and related assets; see financing statement

Operating Lease

 

Macquarie Corporate and Asset Funding Inc.

Delaware

File No. 20151859627

 

4/30/2015

Equipment and related assets; see financing statement

Operating Lease

 

Macquarie Corporate and Asset Funding Inc.

Delaware

File No. 20152114055

 

5/18/2015

Equipment and related assets; see financing statement

Operating Lease

 

Macquarie Corporate and Asset Funding Inc.

Delaware

File No. 20152269354

 

5/28/2015

Equipment and related assets; see financing statement

Operating Lease

 

Macquarie Corporate and Asset Funding Inc.

Delaware

File No. 20152409034

 

6/5/2015

Equipment and related assets; see financing statement

Operating Lease

 

*Financing statements on this Annex III (unless otherwise marked) are provided
for informational purposes as they reflect cautionary filings on property leased
or consigned to the Company/Subsidiary Guarantors.

 

 



Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

SCHEDULE 10.3(c)

 

SURVIVING DEBT

 

See Schedule 5.15A.





Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

SCHEDULE 10.7

 

EXISTING INVESTMENTS

 

See Schedule 5.23.

 

 



Schedules to Note Purchase Agreement, 

as amended by First Amendment

--------------------------------------------------------------------------------

 



 

SCHEDULE 10.19

 

SCHEDULE OF SPECIFIED AFFILIATE TRANSACTIONS

 

None.

 

 

 

--------------------------------------------------------------------------------